UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21803 The Campbell Multi-Strategy Trust (Exact name of registrant as specified in charter) 2850 Quarry Lake Drive Baltimore, MD 21209 (Address of principal executive offices) (Zip code) Thomas P. Lloyd 2850 Quarry Lake Drive Baltimore, MD 21209 (Name and address of agent for service) Registrant's telephone number, including area code: 410-413-2600 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 there under (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission,450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507.     ITEM 1. PROXY VOTING RECORD. The Campbell Multi-Strategy Trust (the “Trust”) has adopted the proxy voting policies and procedures of Campbell & Company Investment Adviser LLC. The Trust’s proxy voting record for the most recent twelve month period ended June 30, 2012 is reflected below.  Investment Company Report HMS HOLDINGS CORP. Security 40425J101 Meeting Type Annual Ticker Symbol HMSY Meeting Date 06-Jul-2011 ISIN US40425J1016 Agenda 933465696 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM F. MILLER III For For 2 ELLEN A. RUDNICK For For 3 MICHAEL A. STOCKER For For 4 RICHARD H. STOWE For For 2 APPROVAL OF THE AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO ISSUE FROM 45,000,000 TO Management For For 3 APPROVAL OF THE AMENDMENT OF THE COMPANY'S AMENDED AND RESTATED BY- LAWS TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 4 APPROVAL OF THE FOURTH AMENDED AND RESTATED 2 Management Against Against 5 APPROVAL OF THE COMPANY'S ANNUAL INCENTIVE PLAN. Management For For 6 APPROVAL, BY A NON-BINDING VOTE, OF 2'S NAMED EXECUTIVE OFFICERS. Management For For 7 ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. Management 1 Year Against 8 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For HEARTLAND EXPRESS, INC. Security Meeting Type Special Ticker Symbol HTLD Meeting Date 11-Jul-2011 ISIN US4223471040 Agenda 933481549 - Management Item Proposal Type Vote For/Against Management 01 APPROVE THE ADOPTION OF THE HEARTLAND EXPRESS, INC. 2011 RESTRICTED STOCK AWARD PLAN Management For For RESEARCH IN MOTION LIMITED Security Meeting Type Annual Ticker Symbol RIMM Meeting Date 12-Jul-2011 ISIN CA7609751028 Agenda 933479176 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES L. BALSILLIE For For 2 MIKE LAZARIDIS For For 3 DAVID KERR For For 4 CLAUDIA KOTCHKA For For 5 ROGER MARTIN For For 6 JOHN RICHARDSON For For 7 BARBARA STYMIEST For For 8 ANTONIO VIANA-BAPTISTA For For 9 JOHN WETMORE For For 02 RESOLUTION APPROVING THE RE- APPOINTMENT OF THE AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For 03 THE SHAREHOLDER PROPOSAL SET OUT IN SCHEDULE "A" OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR FOR THE MEETING. Shareholder For Against ICON PLC Security 45103T107 Meeting Type Annual Ticker Symbol ICLR Meeting Date 18-Jul-2011 ISIN US45103T1079 Agenda 933483315 - Management Item Proposal Type Vote For/Against Management O1 TO RECEIVE THE ACCOUNTS AND REPORTS Management For For O2 TO RE-ELECT DR. JOHN CLIMAX Management For For O3 TO RE-ELECT PROFESSOR DERMOT KELLEHER Management For For O4 TO RE-ELECT MS. CATHRIN PETTY Management For For O5 TO AUTHORISE THE FIXING OF THE AUDITORS' REMUNERATION Management For For S6 TO AUTHORISE THE COMPANY TO ALLOT SHARES Management For For S7 TO DISAPPLY THE STATUTORY PRE- EMPTION RIGHTS Management For For S8 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF SHARES Management For For FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Annual Ticker Symbol FLEX Meeting Date 22-Jul-2011 ISIN SG9999000020 Agenda 933476500 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT L. EDWARDS Management For For 1B ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 02 TO APPROVE THE RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 AUTHORIZE THE BOARD OF DIRECTORS TO FIX ITS REMUNERATION. Management For For 03 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management For For 04 TO APPROVE CHANGES IN THE CASH COMPENSATION PAYABLE TO FLEXTRONICS'S NON-EMPLOYEE DIRECTORS AND THE CHAIRMAN OF THE BOARD OF DIRECTORS. Management For For 05 TO APPROVE A NON-BINDING, ADVISORY RESOLUTION RELATING TO THE COMPENSATION OF FLEXTRONICS'S NAMED EXECUTIVE OFFICERS. Management Against Against 06 THE FREQUENCY OF A NON-BINDING, ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF FLEXTRONIC'S NAMED EXECUTIVE OFFICERS. Management 1 Year For S1 EXTRAORDINARY GENERAL MEETING PROPOSAL: TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management For For ITO EN,LTD. Security J25027103 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 26-Jul-2011 ISIN JP3143000002 Agenda 703205953 - Management Item Proposal Type Vote For/Against Management 1 Approve Appropriation of Profits Management For For 2 Appoint a Corporate Auditor Management For For 3 Authorize Use of Performance and Compensation-based Stock Option Plan for Directors, Apart From the Regular Compensation Package Management For For VODAFONE GROUP PLC Security 92857W209 Meeting Type Annual Ticker Symbol VOD Meeting Date 26-Jul-2011 ISIN US92857W2098 Agenda 933480648 - Management Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 02 TO ELECT GERARD KLEISTERLEE AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 03 TO RE-ELECT JOHN BUCHANAN AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 04 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 05 TO RE-ELECT MICHEL COMBES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 06 TO RE-ELECT ANDY HALFORD AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 07 TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 08 TO ELECT RENEE JAMES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 09 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 10 TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 11 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 12 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 13 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 14 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 15 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 16 TO APPROVE A FINAL DIVIDEND OF 6.05P PER ORDINARY SHARE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 17 TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 18 TO RE-APPOINT DELOITTE LLP AS AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 19 TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For 20 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For S21 TO AUTHORISE THE DIRECTORS TO DIS- APPLY PRE-EMPTION RIGHTS MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For S22 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management For S23 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Management Against TRIUMPH GROUP, INC. Security Meeting Type Annual Ticker Symbol TGI Meeting Date 27-Jul-2011 ISIN US8968181011 Agenda 933484519 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL BOURGON For For 2 ELMER L. DOTY Withheld Against 3 RALPH E. EBERHART For For 4 RICHARD C. GOZON For For 5 RICHARD C. ILL For For 6 CLAUDE F. KRONK For For 7 ADAM J. PALMER For For 8 JOSEPH M. SILVESTRI For For 9 GEORGE SIMPSON For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS TRIUMPH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For AIN PHARMACIEZ INC. Security J00602102 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 28-Jul-2011 ISIN JP3105250009 Agenda 703217477 - Management Item Proposal Type Vote For/Against Management 1 Approve Appropriation of Profits Management For For LEAP WIRELESS INTERNATIONAL, INC. Security Meeting Type Contested-Annual Ticker Symbol LEAP Meeting Date 28-Jul-2011 ISIN US5218633080 Agenda 933486070 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN D. HARKEY, JR. For For 2 S. DOUGLAS HUTCHESON For For 3 RONALD J. KRAMER For For 4 PAULA KRUGER For For 5 ROBERT V. LAPENTA For For 6 MARK A. LEAVITT For For 7 MARK H. RACHESKY, M.D. For For 8 MICHAEL B. TARGOFF For For 02 APPROVAL ON AN ADVISORY BASIS OF EXECUTIVE COMPENSATION. Management For For 03 APPROVAL ON AN ADVISORY BASIS OF THE FREQUENCY OF CONDUCTING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 PROPOSAL TO APPROVE A STOCK OPTION EXCHANGE PROGRAM. Management For For 05 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS LEAP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For LEAP WIRELESS INTERNATIONAL, INC. Security Meeting Type Contested-Annual Ticker Symbol LEAP Meeting Date 28-Jul-2011 ISIN US5218633080 Agenda 933486082 - Opposition Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MATTHEW C. HALBOWER 2 ROBERT E. SWITZ 3 RICHARD R. ROSCITT 4 MGT NOM: S.D HUTCHERSON 5 MGT NOM: R. J. KRAMER 6 MGT NOM: PAULA KRUGER 7 MGT NOM: R. V. LAPENTA 8 MGT NOM: M. A. LEAVITT 02 LEAP'S PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OF ITS EXECUTIVE COMPENSATION PROGRAM AS DESCRIBED IN ITS PROXY STATEMENT. Management 03 LEAP'S PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF CONDUCTING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 04 LEAP'S PROPOSAL TO APPROVE A STOCK OPTION EXCHANGE PROGRAM. Management 05 LEAP'S PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS LEAP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management ENERSYS Security 29275Y102 Meeting Type Annual Ticker Symbol ENS Meeting Date 04-Aug-2011 ISIN US29275Y1029 Agenda 933481739 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 SEIFI GHASEMI For For 2 JOHN F. LEHMAN For For 3 DENNIS S. MARLO For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ENERSYS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF ENERSYS' NAMED EXECUTIVES OFFICERS Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF ENERSYS' NAMED EXECUTIVE OFFICERS Management 1 Year Against 05 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS Shareholder For Against UNIVERSAL CORPORATION Security Meeting Type Annual Ticker Symbol UVV Meeting Date 04-Aug-2011 ISIN US9134561094 Agenda 933486107 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GEORGE C. FREEMAN, III For For 2 EDDIE N. MOORE, JR. For For 02 APPROVE A NON-BINDING ADVISORY RESOLUTION RELATING TO THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 03 PROVIDE A NON-BINDING ADVISORY VOTE AS TO THE FREQUENCY (EVERY ONE, TWO OR THREE YEARS) OF THE NON-BINDING SHAREHOLDER VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management 1 Year For 04 APPROVE THE AMENDMENTS TO THE UNIVERSAL CORPORATION AMENDED AND RESTATED ARTICLES OF INCORPORATION RELATING TO THE SIZE OF THE BOARD OF DIRECTORS Management For For 05 APPROVE THE AMENDMENT TO THE UNIVERSAL CORPORATION 2007 STOCK INCENTIVE PLAN Management For For MONRO MUFFLER BRAKE, INC. Security Meeting Type Annual Ticker Symbol MNRO Meeting Date 09-Aug-2011 ISIN US6102361010 Agenda 933488822 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FREDERICK M. DANZIGER For For 2 ROBERT G. GROSS For For 3 ROBERT E. MELLOR For For 4 PETER J. SOLOMON For For 02 TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 03 TO APPROVE, ON A NON-BINDING BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO RATIFY THE RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For TSURUHA HOLDINGS INC. Security J9348C105 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 11-Aug-2011 ISIN JP3536150000 Agenda 703254285 - Management Item Proposal Type Vote For/Against Management Please reference meeting materials. Non-Voting Appoint a Director Management For For Appoint a Director Management For For Appoint a Director Management For For Appoint a Director Management For For Appoint a Director Management For For Appoint a Director Management For For Appoint a Director Management For For Appoint a Director Management For For 2. Appoint a Corporate Auditor Management For For POLO RALPH LAUREN CORPORATION Security Meeting Type Annual Ticker Symbol RL Meeting Date 11-Aug-2011 ISIN US7315721032 Agenda 933488505 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FRANK A. BENNACK, JR. For For 2 JOEL L. FLEISHMAN For For 3 STEVEN P. MURPHY For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For 03 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS AND THE CORPORATION'S COMPENSATION PHILOSOPHY, POLICIES AND PRACTICES AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management Against Against 04 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY FOR HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVAL OF AN AMENDMENT TO THE CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE CORPORATION TO "RALPH LAUREN CORPORATION". Management For For TATA MOTORS LIMITED Security Meeting Type Annual Ticker Symbol TTM Meeting Date 12-Aug-2011 ISIN US8765685024 Agenda 933491045 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE AUDITED PROFIT AND LOSS ACCOUNT FOR THE YEAR ENDED MARCH 31, 2 AS AT THAT DATE TOGETHER WITH THE REPORTS OF THE DIRECTORS AND THE AUDITORS THEREON. Management For For O2 APPROVAL OF DECLARATION OF A DIVIDEND ON ORDINARY SHARES AND 'A' ORDINARY SHARES, AS SET FORTH IN THE NOTICE OF MEETING ENCLOSED. Management For For O3 APPROVAL TO RE-APPOINTMENT OF DIRECTOR IN PLACE OF MR RAVI KANT, WHO RETIRES BY ROTATION AND IS ELIGIBLE FOR RE-APPOINTMENT. Management For For O4 APPROVAL TO RE-APPOINTMENT OF DIRECTOR IN PLACE OF MR N N WADIA, WHO RETIRES BY ROTATION AND IS ELIGIBLE FOR RE-APPOINTMENT. Management Against Against O5 APPROVAL TO RE-APPOINTMENT OF DIRECTOR IN PLACE OF MR S M PALIA, WHO RETIRES BY ROTATION AND IS ELIGIBLE FOR RE-APPOINTMENT. Management Against Against O6 APPROVAL TO THE APPOINTMENT OF AUDITORS AND FIX THEIR REMUNERATION, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For S7 APPROVAL TO THE APPOINTMENT OF DR RALF SPETH AS A DIRECTOR, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For S8 APPROVAL OF THE SUB-DIVISION OF ORDINARY AND 'A' ORDINARY SHARES OF THE COMPANY, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For LA-Z-BOY INCORPORATED Security Meeting Type Annual Ticker Symbol LZB Meeting Date 24-Aug-2011 ISIN US5053361078 Agenda 933488163 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KURT L. DARROW For For 2 H. GEORGE LEVY, M.D. For For 3 W. ALAN MCCOLLOUGH For For 02 BOARD PROPOSAL TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. Management For For 04 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY WITH WHICH FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS WILL BE CONDUCTED. Management 1 Year For SK TELECOM CO., LTD. Security 78440P108 Meeting Type Special Ticker Symbol SKM Meeting Date 31-Aug-2011 ISIN US78440P1084 Agenda 933496261 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE SPIN-OFF PLAN AS SET FORTH IN ITEM 1 OF THE COMPANY'S AGENDA ENCLOSED HEREWITH. Management For For 02 APPROVAL OF THE APPOINTMENT OF A DIRECTOR AS SET FORTH IN ITEM 2 OF THE COMPANY'S AGENDA ENCLOSED HEREWITH. Management For For MECHEL OAO Security Meeting Type Special Ticker Symbol MTL Meeting Date 09-Sep-2011 ISIN US5838401033 Agenda 933499231 - Management Item Proposal Type Vote For/Against Management 01 APPROVE THE FOLLOWING INTERESTED PARTY TRANSACTIONS (TRANSACTION) SUCH AS: (I) UNDERWRITING AGREEMENT (THE "UNDERWRITING AGREEMENT") (II) AGREEMENTS CONTEMPLATED BY, AND RELATED TO, THE UNDERWRITING AGREEMENT (III) OTHER TRANSACTIONS CONTEMPLATED BY, AND RELATED TO, THE UNDERWRITING AGREEMENT, STABILIZATION AGREEMENTS AND OTHERWISE RELATED TO THE OFFERING. Management For ELETROBRAS: C.E.B. S.A. Security 15234Q207 Meeting Type Special Ticker Symbol EBR Meeting Date 09-Sep-2011 ISIN US15234Q2075 Agenda 933503167 - Management Item Proposal Type Vote For/Against Management I APPROVAL OF AMENDMENTS TO THE BYLAWS OF THE COMPANY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For II APPROVE THE ELECTION OF THE BOARD OF DIRECTORS, IN ACCORDANCE WITH ARTICLE , 6404/76, AND ARTICLE 28 OF THE BYLAWS. Management Against Against H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 14-Sep-2011 ISIN US0936711052 Agenda 933494320 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PAUL J. BROWN Management For For 1B ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1C ELECTION OF DIRECTOR: MARVIN R. ELLISON Management For For 1D ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For IF ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For IG ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For IJ ELECTION OF DIRECTOR: JAMES F. WRIGHT Management For For 02 THE APPROVAL OF AN ADVISORY PROPOSAL ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 03 THE APPROVAL OF AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 1 Year For 04 THE APPROVAL OF AN AMENDMENT TO THE 2 OUTSIDE DIRECTORS. Management For For 05 THE APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS FOR PERFORMANCE SHARES ISSUED. Management For For 06 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR ENDING APRIL 30, 2012. Management For For INTEGRATED DEVICE TECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol IDTI Meeting Date 15-Sep-2011 ISIN US4581181066 Agenda 933494279 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN SCHOFIELD For For 2 LEW EGGEBRECHT For For 3 UMESH PADVAL For For 4 GORDON PARNELL For For 5 DONALD SCHROCK For For 6 RON SMITH, PH.D. For For 7 T.L. TEWKSBURY III, PHD For For 02 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SAY-ON- PAY"). Management For For 03 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, WHETHER A SAY-ON-PAY VOTE SHOULD OCCUR EVERY ONE (1) YEAR, EVERY TWO (2) YEARS OR EVERY THREE (3) YEARS. Management 1 Year For 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING APRIL 1, 2012. Management For For NICE-SYSTEMS LTD. Security Meeting Type Annual Ticker Symbol NICE Meeting Date 19-Sep-2011 ISIN US6536561086 Agenda 933497314 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RON GUTLER (INDEPENDENT DIRECTOR) Management For For 1B ELECTION OF DIRECTOR: JOSEPH ATSMON (INDEPENDENT DIRECTOR) Management For For 1C ELECTION OF DIRECTOR: RIMON BEN- SHAOUL (INDEPENDENT DIRECTOR) Management For For 1D ELECTION OF DIRECTOR: YOSEPH DAUBER (INDEPENDENT DIRECTOR) Management For For 1E ELECTION OF DIRECTOR: JOHN HUGHES (INDEPENDENT DIRECTOR) Management For For 1F ELECTION OF DIRECTOR: DAVID KOSTMAN (INDEPENDENT DIRECTOR) Management For For 02 TO APPROVE THE GRANT OF OPTIONS TO THE INDEPENDENT DIRECTORS Management For For 3A TO APPROVE AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: TO APPROVE THE AMENDMENT OF THE COMPANY'S HEBREW NAME Management For For 3B TO APPROVE THE AMENDMENT OF ARTICLE 51 OF THE COMPANY'S ARTICLES OF ASSOCIATION Management For For 3C TO APPROVE THE AMENDMENT OF ARTICLE 38(B) OF THE COMPANY'S ARTICLES OF ASSOCIATION Management For For 3D TO APPROVE THE AMENDMENT OF ARTICLE 31 OF THE COMPANY'S ARTICLES OF ASSOCIATION Management For For 3E TO APPROVE THE ADDITION OF ARTICLE 32(B) TO THE COMPANY'S ARTICLES OF ASSOCIATION Management For For 04 TO APPROVE THE FORM OF AMENDED INDEMNIFICATION LETTER IN FAVOR OF THE COMPANY'S DIRECTORS Management For For 05 TO RE-APPOINT THE INDEPENDENT AUDITORS AND TO AUTHORIZE THE COMPANY'S BOARD OF DIRECTORS TO FIX THEIR REMUNERATION Management For For SCHOLASTIC CORPORATION Security Meeting Type Annual Ticker Symbol SCHL Meeting Date 21-Sep-2011 ISIN US8070661058 Agenda 933495283 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES W. BARGE For For 2 MARIANNE CAPONNETTO For For 3 JOHN G. MCDONALD For For GOLAR LNG LIMITED Security G9456A100 Meeting Type Annual Ticker Symbol GLNG Meeting Date 23-Sep-2011 ISIN BMG9456A1009 Agenda 933494647 - Management Item Proposal Type Vote For/Against Management 01 TO RE-ELECT JOHN FREDRIKSEN AS A DIRECTOR OF THE COMPANY. Management For For 02 TO RE-ELECT KATE BLANKENSHIP AS A DIRECTOR OF THE COMPANY. Management For For 03 TO RE-ELECT HANS PETTER AAS AS A DIRECTOR OF THE COMPANY. Management For For 04 TO RE-ELECT KATHRINE FREDRIKSEN AS A DIRECTOR OF THE COMPANY. Management For For 05 TO ELECT TOR OLAV TROIM AS A DIRECTOR OF THE COMPANY. Management For For 06 TO ELECT PAUL ADAMS AS A DIRECTOR OF THE COMPANY. Management For For 07 PROPOSAL TO RE-APPOINT PRICEWATERHOUSECOOPERS OF LONDON, ENGLAND AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION. Management For For 08 PROPOSAL TO APPROVE THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$550, DECEMBER 31, 2011. Management For For TAKE-TWO INTERACTIVE SOFTWARE, INC. Security Meeting Type Annual Ticker Symbol TTWO Meeting Date 26-Sep-2011 ISIN US8740541094 Agenda 933496867 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STRAUSS ZELNICK For For 2 ROBERT A. BOWMAN For For 3 SUNGHWAN CHO For For 4 MICHAEL DORNEMANN For For 5 BRETT ICAHN For For 6 J. MOSES For For 7 JAMES L. NELSON For For 8 MICHAEL SHERESKY For For 02 APPROVAL OF THE AMENDMENT TO THE TAKE-TWO INTERACTIVE SOFTWARE, INC. 2 Management For For 03 APPROVAL OF THE MANAGEMENT AGREEMENT, DATED AS OF MAY 20, 2011, BY AND BETWEEN ZELNICK MEDIA CORPORATION AND TAKE-TWO INTERACTIVE SOFTWARE, INC. Management Against Against 04 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against 05 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 1 Year For 06 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For DON QUIJOTE CO.,LTD. Security J1235L108 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 27-Sep-2011 ISIN JP3639650005 Agenda 703329107 - Management Item Proposal Type Vote For/Against Management Please reference meeting materials. Non-Voting 1. Approve Appropriation of Retained Earnings Management For For 2. Appoint a Corporate Auditor Management For For OMNIVISION TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol OVTI Meeting Date 29-Sep-2011 ISIN US6821281036 Agenda 933496855 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WEN-LIANG WILLIAM HSU For For 2 HENRY YANG For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2012. Management For For 03 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 7,200,000 SHARES, APPROVAL OF THE 2 PURPOSES OF CODE SECTION 162(M) AND APPROVAL OF OTHER CHANGES TO THE 2 Management Against Against 04 APPROVAL OF ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For 05 ADVISORY VOTE ON THE FREQUENCY WITH WHICH STOCKHOLDERS WILL VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS IN FUTURE YEARS. Management 1 Year For WORTHINGTON INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol WOR Meeting Date 29-Sep-2011 ISIN US9818111026 Agenda 933498417 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL J. ENDRES Management For For 1B ELECTION OF DIRECTOR: OZEY K. HORTON, JR. Management For For 1C ELECTION OF DIRECTOR: PETER KARMANOS, JR. Management Against Against 1D ELECTION OF DIRECTOR: CARL A. NELSON, JR. Management For For 02 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 APPROVAL OF THE FIRST AMENDMENT TO THE WORTHINGTON INDUSTRIES, INC. AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 05 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2012. Management For For THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 11-Oct-2011 ISIN US7427181091 Agenda 933500705 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For 1B ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN Management For For 1E ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For 1F ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1G ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For 1H ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For 1I ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 1J ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For 1K ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ( OF PROXY STATEMENT) Management For For 03 ADVISORY VOTE TO APPROVE THE COMPANY'S SAY ON PAY VOTE (PAGES 65- 66 OF PROXY STATEMENT) Management For For 04 ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF THE SAY ON PAY VOTE (PAGES 66-67 OF PROXY STATEMENT) Management 1 Year For 05 AMEND THE COMPANY'S AMENDED ARTICLES OF INCORPORATION ( OF PROXY STATEMENT) Management For For 06 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING ( OF PROXY STATEMENT) Shareholder Against For 07 SHAREHOLDER PROPOSAL #2 - ANIMAL TESTING (PAGES 69-70 OF PROXY STATEMENT) Shareholder Against For 08 SHAREHOLDER PROPOSAL #3 - ELECTIONEERING CONTRIBUTIONS (PAGES 70-72 OF PROXY STATEMENT) Shareholder Against For CINTAS CORPORATION Security Meeting Type Annual Ticker Symbol CTAS Meeting Date 18-Oct-2011 ISIN US1729081059 Agenda 933504082 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GERALD S. ADOLPH Management For For 1B ELECTION OF DIRECTOR: MELANIE W. BARSTAD Management For For 1C ELECTION OF DIRECTOR: RICHARD T. FARMER Management For For 1D ELECTION OF DIRECTOR: SCOTT D. FARMER Management For For 1E ELECTION OF DIRECTOR: JAMES J. JOHNSON Management For For 1F ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management For For 1G ELECTION OF DIRECTOR: DAVID C. PHILLIPS Management For For 1H ELECTION OF DIRECTOR: JOSEPH SCAMINACE Management For For 1I ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For 02 ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 03 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF SHAREHOLDER VOTES ON OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 04 TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For DIAGEO PLC Security 25243Q205 Meeting Type Annual Ticker Symbol DEO Meeting Date 19-Oct-2011 ISIN US25243Q2057 Agenda 933508650 - Management Item Proposal Type Vote For/Against Management 01 REPORT AND ACCOUNTS 2011. Management For For 02 DIRECTORS' REMUNERATION REPORT 2011. Management Against Against 03 DECLARATION OF FINAL DIVIDEND. Management For For 04 RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 05 RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 06 RE-ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 07 RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 08 RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (CHAIRMAN OF THE NOMINATION COMMITTEE) Management For For 09 RE-ELECTION OF D MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For 10 RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT (CHAIRMAN OF THE COMMITTEE), NOMINATION & REMUNERATION COMMITTEE) Management For For 11 RE-ELECTION OF HT STITZER AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 12 RE-ELECTION OF PS WALSH AS A DIRECTOR. (CHAIRMAN OF THE EXECUTIVE COMMITTEE) Management For For 13 RE-APPOINTMENT OF AUDITOR. Management For For 14 REMUNERATION OF AUDITOR. Management For For 15 AUTHORITY TO ALLOT SHARES. Management For For 16 DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For 17 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For 18 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For 19 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management Against Against AURICO GOLD INC. Security 05155C105 Meeting Type Special Ticker Symbol AUQ Meeting Date 24-Oct-2011 ISIN CA05155C1059 Agenda 933511380 - Management Item Proposal Type Vote For/Against Management 01 THE SHARE ISSUANCE RESOLUTION SET OUT IN SCHEDULE "A" TO THE INFORMATION CIRCULAR OF AURICO GOLD INC. DATED SEPTEMBER 21, 2011. Management For For TECHNE CORPORATION Security Meeting Type Annual Ticker Symbol TECH Meeting Date 27-Oct-2011 ISIN US8783771004 Agenda 933506656 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 THOMAS E. OLAND For For 2 ROGER C. LUCAS PHD For For 3 HOWARD V. O'CONNELL For For 4 RANDOLPH C STEER MD PHD For For 5 ROBERT V. BAUMGARTNER For For 6 CHARLES A. DINARELLO MD Withheld Against 7 KAREN A. HOLBROOK, PHD For For 8 JOHN L. HIGGINS For For 9 ROELAND NUSSE PHD For For 02 TO SET THE NUMBER OF DIRECTORS AT NINE. Management For For 03 TO CAST A NON-BINDING VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF NAMED EXECUTIVE OFFICER COMPENSATION VOTES. Management 1 Year For REGIS CORPORATION Security Meeting Type Contested-Annual Ticker Symbol RGS Meeting Date 27-Oct-2011 ISIN US7589321071 Agenda 933513168 - Opposition Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES P. FOGARTY 2 JEFFREY C. SMITH 3 DAVID P WILLIAMS 4 MGT NOM J.L CONNER 5 MGT NOM P.D FINKELSTEIN 6 MGT NOM M.J MERRIMAN 7 MGT NOM S.E WATSON 02 THE COMPANY'S PROPOSAL FOR THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management 03 THE COMPANY'S ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (A "SAY-ON- PAY VOTE"). Management 04 THE COMPANY'S ADVISORY VOTE ON THE FREQUENCY OF FUTURE SAY-ON-PAY VOTES. Management REGIS CORPORATION Security Meeting Type Contested-Annual Ticker Symbol RGS Meeting Date 27-Oct-2011 ISIN US7589321071 Agenda 933513877 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROLF F. BJELLAND Withheld Against 2 JOSEPH L. CONNER For For 3 PAUL D. FINKELSTEIN Withheld Against 4 VAN ZANDT HAWN For For 5 SUSAN S. HOYT For For 6 MICHAEL J. MERRIMAN For For 7 STEPHEN E. WATSON For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (A "SAY-ON-PAY VOTE"). Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE SAY-ON-PAY VOTES. Management 1 Year For FOCUS MEDIA HOLDING LIMITED Security 34415V109 Meeting Type Annual Ticker Symbol FMCN Meeting Date 01-Nov-2011 ISIN US34415V1098 Agenda 933511607 - Management Item Proposal Type Vote For/Against Management 1A RE-ELECTION OF CHARLES CHAO AS A DIRECTOR Management For For 1B RE-ELECTION OF WU YING AS A DIRECTOR Management For For 02 APPROVAL OF THE ELECTION OF KIT LEONG LOW TO SERVE ON THE BOARD OF DIRECTORS FOR A THREE YEAR TERM OR UNTIL SUCH DIRECTOR'S SUCCESSOR IS ELECTED AND DULY QUALIFIED, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For 03 RATIFICATION OF THE APPOINTMENT OF DELOITTE TOUCHE TOHMATSU CPA LTD. AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 03-Nov-2011 ISIN US1897541041 Agenda 933508408 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 JIDE ZEITLIN For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012 Management For For 03 TO HOLD A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 04 TO HOLD A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 03-Nov-2011 ISIN US2518931033 Agenda 933514297 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHRISTOPHER B. BEGLEY For For 2 DAVID S. BROWN For For 3 GARY BUTLER For For 4 LISA W. PICKRUM For For 5 FERNANDO RUIZ For For 02 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For II-VI INCORPORATED Security Meeting Type Annual Ticker Symbol IIVI Meeting Date 04-Nov-2011 ISIN US9021041085 Agenda 933508371 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CARL J. JOHNSON* For For 2 THOMAS E. MISTLER* For For 3 JOSEPH J. CORASANTI* For For 4 HOWARD H. XIA** For For 03 APPROVAL OF AN AMENDMENT TO THE II-VI INCORPORATED AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT ARE AUTHORIZED FOR ISSUANCE FROM 100,000,000 TO 300,000,000 SHARES. Management For For 04 APPROVAL OF AN AMENDMENT TO THE II-VI INCORPORATED AMENDED AND RESTATED ARTICLES OF INCORPORATION FOR THE ADOPTION OF MAJORITY VOTING OF DIRECTORS AND THE RELATED ELIMINATION OF CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS IN ORDER TO EFFECT MAJORITY VOTING. Management For For 05 APPROVAL OF AN AMENDMENT TO THE II-VI INCORPORATED AMENDED AND RESTATED ARTICLES OF INCORPORATION TO AMEND THE BUSINESS PURPOSE CLAUSE TO REFLECT A CHANGE IN THE GOVERNING STATUTE UNDER PENNSYLVANIA LAW. Management For For 06 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 07 ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 1 Year For 08 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For WESTERN DIGITAL CORPORATION Security Meeting Type Annual Ticker Symbol WDC Meeting Date 10-Nov-2011 ISIN US9581021055 Agenda 933509412 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KATHLEEN A. COTE Management For For 1B ELECTION OF DIRECTOR: JOHN F. COYNE Management For For 1C ELECTION OF DIRECTOR: HENRY T. DENERO Management For For 1D ELECTION OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E ELECTION OF DIRECTOR: MICHAEL D. LAMBERT Management For For 1F ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1G ELECTION OF DIRECTOR: MATTHEW E. MASSENGILL Management For For 1H ELECTION OF DIRECTOR: ROGER H. MOORE Management For For 1I ELECTION OF DIRECTOR: THOMAS E. PARDUN Management For For 1J ELECTION OF DIRECTOR: ARIF SHAKEEL Management For For 02 TO APPROVE ON AN ADVISORY BASIS THE NAMED EXECUTIVE OFFICER COMPENSATION IN THE PROXY STATEMENT. Management For For 03 TO APPROVE ON AN ADVISORY BASIS THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR WESTERN DIGITAL CORPORATION FOR THE FISCAL YEAR ENDING JUNE 29, 2012. Management For For DFC GLOBAL CORP Security 23324T107 Meeting Type Annual Ticker Symbol DLLR Meeting Date 10-Nov-2011 ISIN US23324T1079 Agenda 933517231 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY A. WEISS For For 2 RONALD MCLAUGHLIN For For 02 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES TO BE EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 04 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For KOREA ELECTRIC POWER CORPORATION Security Meeting Type Special Ticker Symbol KEP Meeting Date 10-Nov-2011 ISIN US5006311063 Agenda 933522751 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF A NON-STANDING DIRECTOR AS A MEMBER OF THE AUDIT COMMITTEE. NAM, DONG-KYOON Management For For THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 11-Nov-2011 ISIN US5184391044 Agenda 933510249 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHARLENE BARSHEFSKY For For 2 WEI SUN CHRISTIANSON For For 3 FABRIZIO FREDA For For 4 JANE LAUDER For For 5 LEONARD A. LAUDER For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For INTERNATIONAL RECTIFIER CORPORATION Security Meeting Type Annual Ticker Symbol IRF Meeting Date 11-Nov-2011 ISIN US4602541058 Agenda 933510287 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD J. DAHL For For 2 DWIGHT W. DECKER For For 3 ROCHUS E. VOGT For For 02 PROPOSAL TO APPROVE THE INTERNATIONAL RECTIFIER CORPORATION 2 Management Against Against 03 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 PROPOSAL TO RECOMMEND, BY NON- BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management 1 Year For 05 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2012. Management For For TELEPHONE AND DATA SYSTEMS, INC. Security Meeting Type Special Ticker Symbol TDS Meeting Date 15-Nov-2011 ISIN US8794331004 Agenda 933505046 - Management Item Proposal Type Vote For/Against Management 01 SHARE CONSOLIDATION AMENDMENT - STATUTORY VOTE Management For For 02 SHARE CONSOLIDATION AMENDMENT - RATIFICATION VOTE Management For For 03 VOTE AMENDMENT - STATUTORY VOTE Management For For 04 VOTE AMENDMENT - RATIFICATION VOTE Management For For 05 ANCILLARY AMENDMENT Management For For 06 2011 LONG-TERM INCENTIVE PLAN Management For For 07 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS Management For For 08 ADJOURN THE SPECIAL MEETING, IF ELECTED Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 16-Nov-2011 ISIN US8718291078 Agenda 933511998 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JUDITH B. CRAVEN, M.D. Management For For 1B ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1C ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management For For 1D ELECTION OF DIRECTOR: RICHARD G. TILGHMAN Management For For 02 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM - K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY WITH WHICH SYSCO WILL CONDUCT STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO APPROVE AN AMENDMENT TO SYSCO'S BYLAWS TO IMPLEMENT A STAGGERED DECLASSIFICATION OF THE BOARD OF DIRECTORS OVER A THREE-YEAR PERIOD BEGINNING WITH THE ELECTION OF THE CLASS II DIRECTORS FOR A ONE-YEAR TERM AT SYSCO'S 2 OF STOCKHOLDERS. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2012. Management For For MAXIM INTEGRATED PRODUCTS, INC. Security 57772K101 Meeting Type Annual Ticker Symbol MXIM Meeting Date 16-Nov-2011 ISIN US57772K1016 Agenda 933513233 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 TUNC DOLUCA For For 2 B. KIPLING HAGOPIAN For For 3 JAMES R. BERGMAN For For 4 JOSEPH R. BRONSON For For 5 ROBERT E. GRADY For For 6 WILLIAM D. WATKINS Withheld Against 7 A.R. FRANK WAZZAN For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS MAXIM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, Management For For 03 TO RATIFY AND APPROVE AN AMENDMENT TO MAXIM'S 2 PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 2,000,000 SHARES. Management For For 04 TO RATIFY AND APPROVE AN AMENDMENT TO MAXIM'S AMENDED AND RESTATED 1996 STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 7,000,000 SHARES. Management Against Against 05 TO APPROVE THE COMPENSATION OF MAXIM'S NAMED EXECUTIVE OFFICERS PURSUANT TO AN ADVISORY VOTE THEREON. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF MAXIM'S NAMED EXECUTIVE OFFICERS. Management 1 Year For CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 17-Nov-2011 ISIN US1344291091 Agenda 933510958 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 BENNETT DORRANCE For For 4 LAWRENCE C. KARLSON For For 5 RANDALL W. LARRIMORE For For 6 MARY ALICE D. MALONE For For 7 SARA MATHEW For For 8 DENISE M. MORRISON For For 9 WILLIAM D. PEREZ For For 10 CHARLES R. PERRIN For For 11 A. BARRY RAND For For 12 NICK SHREIBER For For 13 TRACEY T. TRAVIS For For 14 ARCHBOLD D. VAN BEUREN For For 15 LES C. VINNEY For For 16 CHARLOTTE C. WEBER For For 02 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For CACI INTERNATIONAL INC Security Meeting Type Annual Ticker Symbol CACI Meeting Date 17-Nov-2011 ISIN US1271903049 Agenda 933512635 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL M. COFONI For For 2 JAMES S. GILMORE III For For 3 GREGORY G. JOHNSON For For 4 RICHARD L. LEATHERWOOD For For 5 J. PHILLIP LONDON For For 6 JAMES L. PAVITT For For 7 WARREN R. PHILLIPS For For 8 CHARLES P. REVOILE For For 9 WILLIAM S. WALLACE For For 02 TO APPROVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 TO CONSIDER HOW FREQUENTLY TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO APPROVE THE PROPOSED AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN AND TO APPROVE THE 2 AMENDED AND RESTATED. Management Against Against 05 TO APPROVE A PROPOSAL TO ADJOURN THE MEETING IF NECESSARY TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE ITEM 4. Management For For 06 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR Management For For THE HAIN CELESTIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol HAIN Meeting Date 17-Nov-2011 ISIN US4052171000 Agenda 933514285 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 IRWIN D. SIMON For For 2 BARRY J. ALPERIN For For 3 RICHARD C. BERKE For For 4 JACK FUTTERMAN For For 5 MARINA HAHN For For 6 BRETT ICAHN For For 7 ROGER MELTZER For For 8 DAVID SCHECHTER For For 9 LEWIS D. SCHILIRO For For 10 LAWRENCE S. ZILAVY For For 02 TO VOTE, ON AN ADVISORY BASIS, FOR THE COMPENSATION AWARDED TO THE NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JUNE 30, 2011, AS SET FORTH IN THIS PROXY STATEMENT. Management For For 03 TO VOTE, ON AN ADVISORY BASIS, FOR THE FREQUENCY WITH WHICH STOCKHOLDERS WILL PARTICIPATE IN AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED 2 INCENTIVE AND STOCK AWARD PLAN. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, TO ACT AS REGISTERED INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 18-Nov-2011 ISIN US2576511099 Agenda 933511506 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 F. GUILLAUME BASTIAENS For For 2 JANET M. DOLAN For For 3 JEFFREY NODDLE For For 4 AJITA G. RAJENDRA For For 02 APPROVAL OF AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 120,000,000 TO Management For For 03 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2012. Management For For FINISAR CORPORATION Security 31787A507 Meeting Type Annual Ticker Symbol FNSR Meeting Date 28-Nov-2011 ISIN US31787A5074 Agenda 933516190 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EITAN GERTEL For For 2 THOMAS E. PARDUN For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FINISAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, Management For For 03 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF FINISAR'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE VOTES ON THE COMPENSATION OF FINISAR'S NAMED EXECUTIVE OFFICERS. Management 1 Year For MYRIAD GENETICS, INC. Security 62855J104 Meeting Type Annual Ticker Symbol MYGN Meeting Date 02-Dec-2011 ISIN US62855J1043 Agenda 933514261 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WALTER GILBERT, PH.D. For For 2 D.H. LANGER, M.D., J.D. For For 3 LAWRENCE C. BEST For For 02 TO APPROVE A PROPOSAL AMENDMENT TO THE COMPANY'S 2010 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR THE GRANT OF AWARDS BY 3,500,000 SHARES. Management Against Against 03 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For 04 TO CONSIDER AN ADVISORY VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management Against Against 05 TO CONSIDER AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year For SILICON GRAPHICS INTERNATIONAL CORP Security 82706L108 Meeting Type Annual Ticker Symbol SGI Meeting Date 02-Dec-2011 ISIN Agenda 933520163 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK J. BARRENECHEA For For 2 MICHAEL W. HAGEE For For 3 CHARLES M. BOESENBERG For For 4 GARY A. GRIFFITHS For For 5 HAGI SCHWARTZ For For 6 RONALD D. VERDOORN For For 7 DOUGLAS R. KING For For 02 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 29, 2012. Management For For 03 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 05 REAPPROVE INTERNAL REVENUE CODE SECTION 162(M) PROVISIONS OF THE 2005 EQUITY INCENTIVE PLAN ("2005 PLAN") AS WELL AS APPROVE (I) ADDITIONAL CHANGES THAT ENSURE COMPLIANCE WITH SECTION 162(M) INTERNAL REVENUE CODE & (II) CERTAIN ADDITIONAL CHANGES TO 2 COUNTING & ADMINISTRATION OF 2005 PLAN. Management Against Against 06 TO AMEND THE COMPANY'S 2005 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE THEREUNDER BY 800,000 SHARES. Management Against Against AUTOZONE, INC. Security Meeting Type Annual Ticker Symbol AZO Meeting Date 14-Dec-2011 ISIN US0533321024 Agenda 933519223 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM C. CROWLEY Management For For 1B ELECTION OF DIRECTOR: SUE E. GOVE Management For For 1C ELECTION OF DIRECTOR: EARL G. GRAVES, JR. Management For For 1D ELECTION OF DIRECTOR: ROBERT R. GRUSKY Management For For 1E ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1F ELECTION OF DIRECTOR: W. ANDREW MCKENNA Management For For 1G ELECTION OF DIRECTOR: GEORGE R. MRKONIC, JR. Management For For 1H ELECTION OF DIRECTOR: LUIS P. NIETO Management For For 1I ELECTION OF DIRECTOR: WILLIAM C. RHODES, III Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 03 APPROVAL OF ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For OPEN TEXT CORPORATION Security Meeting Type Annual Ticker Symbol OTEX Meeting Date 15-Dec-2011 ISIN CA6837151068 Agenda 933529983 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 P. THOMAS JENKINS For For 2 JOHN SHACKLETON For For 3 RANDY FOWLIE For For 4 GAIL HAMILTON For For 5 BRIAN J. JACKMAN For For 6 STEPHEN J. SADLER For For 7 MICHAEL SLAUNWHITE For For 8 KATHARINE B. STEVENSON For For 9 DEBORAH WEINSTEIN For For 02 RE-APPOINT KPMG LLP, CHARTERED ACCOUNTANTS, AS INDEPENDENT AUDITORS FOR THE COMPANY AND AUTHORIZE THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For ROBBINS & MYERS, INC. Security Meeting Type Annual Ticker Symbol RBN Meeting Date 05-Jan-2012 ISIN US7701961036 Agenda 933534415 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD J. GIROMINI For For 2 STEPHEN F. KIRK For For 3 PETER C. WALLACE For For 02 APPROVAL OF THE AMENDED AND RESTATED ROBBINS & MYERS, INC. SENIOR EXECUTIVE ANNUAL CASH INCENTIVE PLAN. Management For For 03 APPROVAL OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING AUGUST 31, 2012. Management For For 04 APPROVAL IN AN ADVISORY (NON-BINDING) VOTE OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ACUITY BRANDS, INC. Security 00508Y102 Meeting Type Annual Ticker Symbol AYI Meeting Date 06-Jan-2012 ISIN US00508Y1029 Agenda 933529779 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 PETER C. BROWNING For For 2 RAY M. ROBINSON For For 3 NORMAN H. WESLEY For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM Management For For 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION Management 1 Year For 5 APPROVAL OF 2011 NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN Management For For EMBRAER S.A. Security 29082A107 Meeting Type Special Ticker Symbol ERJ Meeting Date 10-Jan-2012 ISIN US29082A1079 Agenda 933539617 - Management Item Proposal Type Vote For/Against Management 01 WITH RESPECT TO BY-LAWS OF COMPANY: A) AMENDMENT TO SECTION 34, INCLUDING PARAGRAPHS 1 & 2, AND ADDITION OF PARAGRAPH 3 TO THIS SECTION; B) ADJUSTMENT OF BY-LAWS TO THE NEW MINIMUM PROVISIONS REQUIRED BY THE NEW MARKET LISTING REGULATIONS OF BM&FBOVESPA; C) AMENDMENT TO WORDING OF SECTION 27; D) RESTATEMENT OF BY-LAWS OF COMPANY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For Against 02 THE AMENDMENT TO SECTIONS 6.1. AND 7.1 OF THE COMPANY'S STOCK OPTION PLAN, WITH RESPECT TO THE TIME LIMITS APPLICABLE TO VESTING OF RIGHTS AND EXERCISE OF OPTIONS. Management For Against MOOG INC. Security Meeting Type Annual Ticker Symbol MOGA Meeting Date 11-Jan-2012 ISIN US6153942023 Agenda 933537790 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRIAN J. LIPKE For For 02 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR THE 2 Management For For 03 TO VOTE ON A NON-BINDING PROPOSAL AND RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES, AND THE RELATED DISCLOSURES IN OUR PROXY STATEMENT Management For For 04 TO VOTE ON A NON-BINDING PROPOSAL AND RESOLUTION REGARDING THE FREQUENCY OF NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION BEING EVERY Management 1 Year Against SONIC CORP. Security Meeting Type Annual Ticker Symbol SONC Meeting Date 19-Jan-2012 ISIN US8354511052 Agenda 933532207 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KATE S. LAVELLE For For 2 MICHAEL J. MAPLES For For 3 J. LARRY NICHOLS For For 4 FRANK E. RICHARDSON For For 02 APPROVAL OF THE SONIC CORP. EXECUTIVE CASH INCENTIVE PLAN. Management For For 03 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For ARIBA, INC. Security 04033V203 Meeting Type Annual Ticker Symbol ARBA Meeting Date 20-Jan-2012 ISIN US04033V2034 Agenda 933534566 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HARRIET EDELMAN For For 2 RICHARD A. KASHNOW For For 3 ROBERT D. JOHNSON For For 02 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 1 Year For 04 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For MERITOR, INC. Security 59001K100 Meeting Type Annual Ticker Symbol MTOR Meeting Date 26-Jan-2012 ISIN US59001K1007 Agenda 933530304 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID W. DEVONSHIRE For For 2 V.B. JACKSON BRIDGES For For 3 JAMES E. MARLEY For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. Management Against Against 03 TO APPROVE, ON AN ADVISORY BASIS, THE PRESENTATION TO STOCKHOLDERS OF AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION EVERY ONE, TWO OR THREE YEARS. Management 1 Year For 04 APPROVAL OF THE SELECTION OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY. Management For For ASHLAND INC. Security Meeting Type Annual Ticker Symbol ASH Meeting Date 26-Jan-2012 ISIN US0442091049 Agenda 933534528 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF CLASS II DIRECTOR: ROGER W. HALE Management For For 1B ELECTION OF CLASS II DIRECTOR: VADA O. MANAGER Management For For 1C ELECTION OF CLASS II DIRECTOR: GEORGE A. SCHAEFER, JR. Management For For 1D ELECTION OF CLASS II DIRECTOR: JOHN F. TURNER Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2012. Management For For 03 A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO ASHLAND'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. Management For For JABIL CIRCUIT, INC. Security Meeting Type Annual Ticker Symbol JBL Meeting Date 26-Jan-2012 ISIN US4663131039 Agenda 933536522 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARTHA F. BROOKS For For 2 MEL S. LAVITT For For 3 TIMOTHY L. MAIN For For 4 WILLIAM D. MOREAN For For 5 LAWRENCE J. MURPHY For For 6 FRANK A. NEWMAN For For 7 STEVEN A. RAYMUND For For 8 THOMAS A. SANSONE For For 9 DAVID M. STOUT For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS JABIL'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2012. Management For For 03 TO CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING, INCLUDING ANY ADJOURNMENT THEREOF. Management Against Against ROCK-TENN COMPANY Security Meeting Type Annual Ticker Symbol RKT Meeting Date 27-Jan-2012 ISIN US7727392075 Agenda 933536293 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RALPH F. HAKE For For 2 TERRELL K. CREWS For For 3 TIMOTHY J. BERNLOHR For For 4 JAMES A. RUBRIGHT For For 5 BETTINA M. WHYTE For For 6 JAMES E. YOUNG For For 02 TO ADOPT AND APPROVE AN AMENDMENT AND RESTATEMENT OF THE ROCK-TENN COMPANY 2 INCREASE BY 3,300, SHARES OF OUR CLASS A COMMON STOCK AVAILABLE FOR EQUITY AWARDS UNDER THE PLAN, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ROCK-TENN COMPANY. Management For For 04 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For ROCKWELL AUTOMATION, INC. Security Meeting Type Annual Ticker Symbol ROK Meeting Date 07-Feb-2012 ISIN US7739031091 Agenda 933539124 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 BETTY C. ALEWINE For For 2 VERNE G. ISTOCK For For 3 DAVID B. SPEER For For B TO APPROVE THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For C TO APPROVE THE CORPORATION'S 2012 LONG-TERM INCENTIVES PLAN. Management For For D TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For GILDAN ACTIVEWEAR INC. Security Meeting Type Annual Ticker Symbol GIL Meeting Date 09-Feb-2012 ISIN CA3759161035 Agenda 933542082 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM D. ANDERSON For For 2 GLENN J. CHAMANDY For For 3 RUSSELL GOODMAN For For 4 GEORGE HELLER For For 5 SHEILA O'BRIEN For For 6 PIERRE ROBITAILLE For For 7 JAMES R. SCARBOROUGH For For 8 RICHARD P. STRUBEL For For 9 GONZALO F. VALDES-FAULI For For 02 THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS FOR THE ENSUING YEAR Management For For 03 ADOPTING A RESOLUTION RATIFYING THE EMPLOYEE SHARE PURCHASE PLAN ADOPTED BY THE BOARD OF DIRECTORS OF THE CORPORATION ON NOVEMBER 30, 2011; SEE SCHEDULE "D" TO THE MANAGEMENT PROXY CIRCULAR Management For For 04 APPROVING AN ADVISORY RESOLUTION ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION; SEE SCHEDULE "E" TO THE MANAGEMENT PROXY CIRCULAR. Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 09-Feb-2012 ISIN US0500951084 Agenda 933543969 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DEBORAH A. BECK For For 2 GEORGE S. DOTSON For For 3 JACK E. GOLDEN For For 4 HANS HELMERICH For For 5 JAMES R. MONTAGUE For For 6 ROBERT J. SALTIEL For For 7 PHIL D. WEDEMEYER For For 02 TO APPROVE, BY A SHAREHOLDER NON- BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS. Management Against Against 04 IN THEIR DISCRETION, THE PROXY HOLDERS ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management Against Against RUDDICK CORPORATION Security Meeting Type Annual Ticker Symbol RDK Meeting Date 16-Feb-2012 ISIN US7812581087 Agenda 933538209 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN R. BELK For For 2 JOHN P. DERHAM CATO For For 3 THOMAS W. DICKSON For For 4 JAMES E.S. HYNES For For 5 ANNA SPANGLER NELSON For For 6 BAILEY W. PATRICK For For 7 ROBERT H. SPILMAN, JR. For For 8 HAROLD C. STOWE For For 9 ISAIAH TIDWELL For For 10 WILLIAM C. WARDEN, JR. For For 02 APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION CHANGING THE NAME OF THE CORPORATION TO "HARRIS TEETER SUPERMARKETS, INC." Management For For 03 AN ADVISORY (NON-BINDING) VOTE APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, Management For For THE VALSPAR CORPORATION Security Meeting Type Annual Ticker Symbol VAL Meeting Date 16-Feb-2012 ISIN US9203551042 Agenda 933543200 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JACK J. ALLEN For For 2 JOHN S. BODE For For 3 JEFFREY H. CURLER For For 02 TO CAST AN ADVISORY VOTE ON THE CORPORATION'S EXECUTIVE COMPENSATION ("SAY-ON-PAY" VOTE). Management For For 03 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO EXAMINE THE CORPORATION'S ACCOUNTS FOR THE FISCAL YEAR ENDING OCTOBER 26, 2012. Management For For NORDSON CORPORATION Security Meeting Type Annual Ticker Symbol NDSN Meeting Date 28-Feb-2012 ISIN US6556631025 Agenda 933545292 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL J. MERRIMAN, JR For For 2 FRANK M. JAEHNERT For For 3 ARTHUR L. GEORGE, JR. For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. Management For For 03 TO CAST AN ADVISORY VOTE RELATED TO NORDSON CORPORATION'S EXECUTIVE COMPENSATION PROGRAM. Management For For WGL HOLDINGS, INC. Security 92924F106 Meeting Type Annual Ticker Symbol WGL Meeting Date 01-Mar-2012 ISIN US92924F1066 Agenda 933543945 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL D. BARNES For For 2 GEORGE P. CLANCY, JR. For For 3 JAMES W. DYKE, JR. For For 4 MELVYN J. ESTRIN For For 5 NANCY C. FLOYD For For 6 JAMES F. LAFOND For For 7 DEBRA L. LEE For For 8 TERRY D. MCCALLISTER For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management For For 03 PROPOSAL TO RE-APPROVE THE WGL HOLDINGS, INC. OMNIBUS INCENTIVE COMPENSATION PLAN. Management For For 04 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management For For 05 PROPOSAL TO PROVIDE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. Shareholder For Against JOY GLOBAL INC. Security Meeting Type Annual Ticker Symbol JOY Meeting Date 06-Mar-2012 ISIN US4811651086 Agenda 933546535 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN L. GERARD For For 2 JOHN T. GREMP For For 3 JOHN NILS HANSON For For 4 GALE E. KLAPPA For For 5 RICHARD B. LOYND For For 6 P. ERIC SIEGERT For For 7 MICHAEL W. SUTHERLIN For For 8 JAMES H. TATE For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For 04 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 05 REAPPROVAL OF THE PERFORMANCE GOALS UNDER THE JOY GLOBAL INC. 2007 STOCK INCENTIVE PLAN. Management For For CABOT CORPORATION Security Meeting Type Annual Ticker Symbol CBT Meeting Date 08-Mar-2012 ISIN US1270551013 Agenda 933549808 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN K. MCGILLICUDDY Management For For ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For ELECTION OF DIRECTOR: LYDIA W. THOMAS Management For For ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF CABOT'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE AN AMENDMENT TO THE CABOT CORPORATION 2009 LONG-TERM INCENTIVE PLAN TO INCREASE BY 2,454,000 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS CABOT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 21-Mar-2012 ISIN US8552441094 Agenda 933545280 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1D ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1E ELECTION OF DIRECTOR: OLDEN LEE Management For For 1F ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1G ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1H ELECTION OF DIRECTOR: CLARA SHIH Management For For 1I ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1J ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1K ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management For For 3 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE MANAGEMENT BONUS PLAN. Management For For 4 SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPTEMBER 30, 2012 Management For For 5 SHAREHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON SUSTAINABILITY Shareholder Against For AGILENT TECHNOLOGIES, INC. Security 00846U101 Meeting Type Annual Ticker Symbol A Meeting Date 21-Mar-2012 ISIN US00846U1016 Agenda 933547676 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT J. HERBOLD Management For For 1B ELECTION OF DIRECTOR: KOH BOON HWEE Management For For 1C ELECTION OF DIRECTOR: WILLIAM P. SULLIVAN Management For For 02 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. Management For For SK TELECOM CO., LTD. Security 78440P108 Meeting Type Annual Ticker Symbol SKM Meeting Date 23-Mar-2012 ISIN US78440P1084 Agenda 933557728 - Management Item Proposal Type Vote For/Against Management 1 APPROVAL OF FINANCIAL STATEMENTS FOR THE 28TH FISCAL YEAR (FROM JANUARY 1, 2, 2011) AS SET FORTH IN ITEM 1 OF THE COMPANY'S AGENDA ENCLOSED HEREWITH. Management For For 2 APPROVAL OF AMENDMENTS TO THE ARTICLES OF INCORPORATION AS SET FORTH IN ITEM 2 OF THE COMPANY'S AGENDA ENCLOSED HEREWITH. Management For For 3-1 ELECTION OF AN INSIDE DIRECTOR: KIM, YOUNG TAE Management For For 3-2 ELECTION OF AN INSIDE DIRECTOR: JEE, DONG SEOB Management For For 3-3 ELECTION OF AN INDEPENDENT NON- EXECUTIVE DIRECTOR: LIM, HYUN CHIN Management For For 4 APPROVAL OF THE ELECTION OF A MEMBER OF THE AUDIT COMMITTEE AS SET FORTH IN ITEM 4 OF THE COMPANY'S AGENDA ENCLOSED HEREWITH: LIM, HYUN CHIN Management Against Against 5 APPROVAL OF THE CEILING AMOUNT OF THE REMUNERATION FOR DIRECTORS * PROPOSED CEILING AMOUNT OF THE REMUNERATION FOR DIRECTORS IS KRW 12 BILLION. Management For For KB FINANCIAL GROUP INC Security 48241A105 Meeting Type Annual Ticker Symbol KB Meeting Date 23-Mar-2012 ISIN US48241A1051 Agenda 933561210 - Management Item Proposal Type Vote For/Against Management 1) APPROVAL OF FINANCIAL STATEMENTS FOR FISCAL YEAR 2011 Management For For 2) AMENDMENT OF THE ARTICLES OF INCORPORATION Management For For 3) APPOINTMENT OF DIRECTORS Management For For 4) APPOINTMENT OF MEMBERS OF THE AUDIT COMMITTEE, WHO ARE NON-EXECUTIVE DIRECTORS Management For For 5) APPROVAL OF THE AGGREGATE REMUNERATION LIMIT FOR DIRECTORS Management For For CLARCOR INC. Security Meeting Type Annual Ticker Symbol CLC Meeting Date 27-Mar-2012 ISIN US1798951075 Agenda 933553489 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. MARC ADAM For For 2 JAMES W. BRADFORD, JR. For For 3 JAMES L. PACKARD For For 2. SAY ON PAY - AN ADVISORY NON-BINDING VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 1, 2012. Management For For CANON INC. Security Meeting Type Annual Ticker Symbol CAJ Meeting Date 29-Mar-2012 ISIN US1380063099 Agenda 933558706 - Management Item Proposal Type Vote For/Against Management 1. DIVIDEND FROM SURPLUS Management For Against 2. PARTIAL AMENDMENT TO THE ARTICLES OF INCORPORATION Management For Against 3. DIRECTOR Management 1 DIRECTOR 1 For For 2 DIRECTOR 2 For For 3 DIRECTOR 3 For For 4 DIRECTOR 4 For For 5 DIRECTOR 5 For For 6 DIRECTOR 6 For For 7 DIRECTOR 7 For For 8 DIRECTOR 8 For For 9 DIRECTOR 9 For For 10 DIRECTOR 10 For For 11 DIRECTOR 11 For For 12 DIRECTOR 12 For For 13 DIRECTOR 13 For For 14 DIRECTOR 14 For For 15 DIRECTOR 15 For For 16 DIRECTOR 16 For For 17 DIRECTOR 17 For For 18 DIRECTOR 18 For For 4. ELECTION OF ONE CORPORATE AUDITOR Management Against Against 5. GRANT OF RETIREMENT ALLOWANCE TO DIRECTORS TO RETIRE Management Against Against 6. GRANT OF BONUS TO DIRECTORS Management For Against TESSERA TECHNOLOGIES, INC. Security 88164L100 Meeting Type Annual Ticker Symbol TSRA Meeting Date 30-Mar-2012 ISIN US88164L1008 Agenda 933554962 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT J. BOEHLKE Management For For ELECTION OF DIRECTOR: JOHN B. GOODRICH Management For For ELECTION OF DIRECTOR: DAVID C. NAGEL, PH.D. Management For For ELECTION OF DIRECTOR: KEVIN G. RIVETTE Management For For ELECTION OF DIRECTOR: ANTHONY J. TETHER, PH.D. Management For For ELECTION OF DIRECTOR: ROBERT A. YOUNG, PH.D. Management For For 2. TO APPROVE THE COMPANY'S 2012 PERFORMANCE BONUS PLAN FOR EXECUTIVE OFFICERS AND KEY EMPLOYEES. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, Management For For 4. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against CREDICORP LTD. Security G2519Y108 Meeting Type Annual Ticker Symbol BAP Meeting Date 30-Mar-2012 ISIN BMG2519Y1084 Agenda 933556423 - Management Item Proposal Type Vote For/Against Management 1. TO CONSIDER AND APPROVE THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2011, INCLUDING THE REPORT OF THE INDEPENDENT AUDITORS OF THE COMPANY THEREON. Management For For 2. TO DEFINE THE REMUNERATION OF DIRECTORS OF THE COMPANY AND OF DIRECTORS THAT PERFORM THE ROLE OF MEMBERS OR ADVISORS OF THE BOARD OF DIRECTORS' COMMITTEES. Management For For 3. TO APPOINT THE EXTERNAL AUDITORS OF THE COMPANY TO PERFORM SUCH SERVICES FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2 THE FEES FOR SUCH AUDIT SERVICES. Management For For THE BANK OF NOVA SCOTIA Security Meeting Type Annual Ticker Symbol BNS Meeting Date 03-Apr-2012 ISIN CA0641491075 Agenda 933553441 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RONALD A. BRENNEMAN For For 2 C.J. CHEN For For 3 DAVID A. DODGE For For 4 N. ASHLEIGH EVERETT For For 5 JOHN C. KERR For For 6 JOHN T. MAYBERRY For For 7 THOMAS C. O'NEILL For For 8 INDIRA V. SAMARASEKERA For For 9 SUSAN L. SEGAL For For 10 ALLAN C. SHAW For For 11 PAUL D. SOBEY For For 12 BARBARA S. THOMAS For For 13 RICHARD E. WAUGH For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS. Management For For 03 ADVISORY VOTE ON NON-BINDING RESOLUTION ON EXECUTIVE COMPENSATION APPROACH. Management For For 04 SHAREHOLDER PROPOSAL 1. Shareholder Against For 05 SHAREHOLDER PROPOSAL 2. Shareholder Against For 06 SHAREHOLDER PROPOSAL 3. Shareholder Against For HANCOCK HOLDING COMPANY Security Meeting Type Annual Ticker Symbol HBHC Meeting Date 05-Apr-2012 ISIN US4101201097 Agenda 933559758 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD B. CROWELL* For For 2 HARDY B. FOWLER* For For 3 ERIC J. NICKELSEN* For For 4 TERENCE E. HALL** For For 5 JOHN M. HAIRSTON*** For For 6 JAMES H. HORNE*** For For 7 JERRY L. LEVENS*** For For 8 R. KING MILLING*** For For 9 CHRISTINE PICKERING*** For For 2. TO CONSIDER AND VOTE UPON, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE BOOKS OF THE COMPANY AND ITS SUBSIDIARIES FOR 2012. Management For For CARNIVAL CORPORATION Security Meeting Type Annual Ticker Symbol CCL Meeting Date 11-Apr-2012 ISIN PA1436583006 Agenda 933553908 - Management Item Proposal Type Vote For/Against Management 1. TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 2. TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 3. TO RE-ELECT ROBERT H. DICKINSON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 4. TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 5. TO RE-ELECT PIER LUIGI FOSCHI AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 6. TO RE-ELECT HOWARD S. FRANK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 7. TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 8. TO ELECT DEBRA KELLY-ENNIS AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 9. TO RE-ELECT MODESTO A. MAIDIQUE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT PETER G. RATCLIFFE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management For For TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For For TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2011 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE FISCAL 2011 COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF CARNIVAL CORPORATION & PLC (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.S. COMPANIES). Management For For TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2011 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For For TO CONSIDER A SHAREHOLDER PROPOSAL. Shareholder For Against LENNAR CORPORATION Security Meeting Type Annual Ticker Symbol LEN Meeting Date 11-Apr-2012 ISIN US5260571048 Agenda 933555041 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 IRVING BOLOTIN For For 2 STEVEN L. GERARD For For 3 THERON I. (TIG) GILLIAM For For 4 SHERRILL W. HUDSON For For 5 R. KIRK LANDON For For 6 SIDNEY LAPIDUS For For 7 STUART A. MILLER For For 8 JEFFREY SONNENFELD For For 2. TO APPROVE THE COMPANY'S COMPENSATION OF NAMED EXECUTIVE OFFICERS (A NON-BINDING "SAY-ON-PAY" VOTE). Management For For 3. TO APPROVE AMENDMENTS TO THE COMPANY'S 2 Management For For 4. TO APPROVE THE COMPANY'S 2012 INCENTIVE COMPENSATION PLAN. Management For For 5. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2012. Management For For 6. STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S ENERGY USE PRACTICES. Shareholder Against For ELI LILLY AND COMPANY Security Meeting Type Annual Ticker Symbol LLY Meeting Date 16-Apr-2012 ISIN US5324571083 Agenda 933555394 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: K. BAICKER Management For For 1B ELECTION OF DIRECTOR: J.E. FYRWALD Management For For 1C ELECTION OF DIRECTOR: E.R. MARRAM Management For For 1D ELECTION OF DIRECTOR: D.R. OBERHELMAN Management For For 2 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR Management For For 3 APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management For For 5 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING REQUIREMENTS. Management For For 6 PROPOSAL BY SHAREHOLDERS REQUESTING THAT THE COMPANY ESTABLISH A MAJORITY VOTE COMMITTEE. Shareholder Against For 7 PROPOSAL BY SHAREHOLDERS ON TRANSPARENCY IN ANIMAL RESEARCH. Shareholder Against For T. ROWE PRICE GROUP, INC. Security 74144T108 Meeting Type Annual Ticker Symbol TROW Meeting Date 17-Apr-2012 ISIN US74144T1088 Agenda 933556978 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: EDWARD C. BERNARD Management For For 1B) ELECTION OF DIRECTOR: JAMES T. BRADY Management For For 1C) ELECTION OF DIRECTOR: J. ALFRED BROADDUS, JR. Management For For 1D) ELECTION OF DIRECTOR: DONALD B. HEBB, JR. Management For For 1E) ELECTION OF DIRECTOR: JAMES A.C. KENNEDY Management For For 1F) ELECTION OF DIRECTOR: ROBERT F. MACLELLAN Management For For 1G) ELECTION OF DIRECTOR: BRIAN C. ROGERS Management For For 1H) ELECTION OF DIRECTOR: DR. ALFRED SOMMER Management For For 1I) ELECTION OF DIRECTOR: DWIGHT S. TAYLOR Management For For 1J) ELECTION OF DIRECTOR: ANNE MARIE WHITTEMORE Management For For 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE 2012 LONG-TERM INCENTIVE PLAN. Management Against Against 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 17-Apr-2012 ISIN US1729674242 Agenda 933557069 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1B ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1C ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1D ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1E ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1F ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1G ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1H ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1K ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1L ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 PLAN. Management For For 04 ADVISORY APPROVAL OF CITI'S 2011 EXECUTIVE COMPENSATION. Management Against Against 05 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Against For 06 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Shareholder Against For 07 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Shareholder Against For 08 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder For Against PROSPERITY BANCSHARES, INC. Security Meeting Type Annual Ticker Symbol PB Meeting Date 17-Apr-2012 ISIN US7436061052 Agenda 933567743 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES A. BOULIGNY For For 2 ROBERT STEELHAMMER For For 3 H.E. TIMANUS, JR. For For 2. APPROVAL OF THE PROSPERITY BANCSHARES, INC. 2 PLAN (THE "2012 PLAN") PURSUANT TO WHICH 1,250, STOCK WILL BE RESERVED FOR ISSUANCE PURSUANT TO GRANTS UNDER THE 2012 PLAN. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 4. ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS ("SAY-ON- PAY"). Management For For GREENHILL & CO., INC. Security Meeting Type Annual Ticker Symbol GHL Meeting Date 18-Apr-2012 ISIN US3952591044 Agenda 933557273 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT F. GREENHILL For For 2 SCOTT L. BOK For For 3 ROBERT T. BLAKELY For For 4 JOHN C. DANFORTH For For 5 STEVEN F. GOLDSTONE For For 6 STEPHEN L. KEY For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP TO SERVE AS GREENHILL'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF GREENHILL'S EXECUTIVE COMPENSATION. Management Against Against FIRSTMERIT CORPORATION Security Meeting Type Annual Ticker Symbol FMER Meeting Date 18-Apr-2012 ISIN US3379151026 Agenda 933560597 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN H. BAER For For 2 KAREN S. BELDEN For For 3 R. CARY BLAIR For For 4 JOHN C. BLICKLE For For 5 ROBERT W. BRIGGS For For 6 RICHARD COLELLA For For 7 GINA D. FRANCE For For 8 PAUL G. GREIG For For 9 TERRY L. HAINES For For 10 J.M. HOCHSCHWENDER For For 11 CLIFFORD J. ISROFF For For 12 PHILIP A. LLOYD II For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF FIRSTMERIT'S NAMED EXECUTIVE OFFICERS. Management Against Against VALE S.A. Security 91912E105 Meeting Type Annual Ticker Symbol VALE Meeting Date 18-Apr-2012 ISIN US91912E1055 Agenda 933592621 - Management Item Proposal Type Vote For/Against Management APPRECIATION OF THE MANAGEMENTS' REPORT AND ANALYSIS, DISCUSSION AND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For Against PROPOSAL FOR THE DESTINATION OF PROFITS OF THE SAID FISCAL YEAR AND APPROVAL OF THE INVESTMENT BUDGET FOR VALE, PURSUANT TO ARTICLE 196 OF THE BRAZILIAN CORPORATE LAW Management For Against APPOINTMENT OF THE MEMBERS OF THE FISCAL COUNCIL Management For Against ESTABLISHMENT OF THE REMUNERATION OF THE SENIOR MANAGEMENT AND FISCAL COUNCIL MEMBERS, AND THE RATIFICATION OF THE REMUNERATION PAID IN FISCAL YEAR OF 2011 Management Against Against CYTEC INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol CYT Meeting Date 19-Apr-2012 ISIN US2328201007 Agenda 933555495 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARRY C. JOHNSON Management For For 1B. ELECTION OF DIRECTOR: CAROL P. LOWE Management For For 1C. ELECTION OF DIRECTOR: THOMAS W. RABAUT Management For For 2. RATIFICATION OF KPMG LLP AS THE COMPANY'S AUDITORS FOR 2012. Management For For 3. APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED 1 INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN BY 2,000, AMENDMENTS. Management For For 4. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For PPG INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol PPG Meeting Date 19-Apr-2012 ISIN US6935061076 Agenda 933556308 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CHARLES E. BUNCH For For 2 ROBERT RIPP For For 3 THOMAS J. USHER For For 4 DAVID R. WHITWAM For For 2 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3 PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CELANESE CORPORATION Security Meeting Type Annual Ticker Symbol CE Meeting Date 19-Apr-2012 ISIN US1508701034 Agenda 933557893 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. BARLETT Management For For 1B. ELECTION OF DIRECTOR: DAVID F. HOFFMEISTER Management For For 1C. ELECTION OF DIRECTOR: PAUL H. O'NEILL Management For For 1D. ELECTION OF DIRECTOR: JAY V. IHLENFELD Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE AMENDMENTS TO OUR 2009 GLOBAL INCENTIVE PLAN. Management For For 4. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 19-Apr-2012 ISIN US9780971035 Agenda 933562870 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALBERTO L. GRIMOLDI For For 2 JOSEPH R. GROMEK For For 3 BRENDA J. LAUDERBACK For For 4 SHIRLEY D. PETERSON For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. Management For For 3. AN ADVISORY RESOLUTION APPROVING COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. PROPOSAL TO APPROVE AMENDED AND RESTATED EXECUTIVE LONG-TERM INCENTIVE PLAN (3-YEAR BONUS PLAN). Management For For 5. PROPOSAL TO APPROVE AMENDED AND RESTATED EXECUTIVE SHORT-TERM INCENTIVE PLAN (ANNUAL BONUS PLAN). Management For For GRUPO FINANCIERO GALICIA S.A. Security Meeting Type Annual Ticker Symbol GGAL Meeting Date 19-Apr-2012 ISIN US3999091008 Agenda 933596706 - Management Item Proposal Type Vote For/Against Management 1. APPOINTMENT OF TWO SHAREHOLDERS TO SIGN THE MINUTES. Management For For 2A. EXAMINATION OF THE BUSINESS AFFAIRS OF OUR CONTROLLED COMPANY BANCO DE GALICIA Y BUENOS AIRES S.A. POSITION TO BE ADOPTED BY GRUPO FINANCIERO GALICIA S.A. OVER SOME ISSUES TO BE DEALT WITH AT BANCO DE GALICIA Y BUENOS AIRES S.A. NEXT SHAREHOLDERS MEETING: IN FAVOR OF THE PROPOSALS FROM BANCO DE GALICIA Y BUENOS AIRES S.A.'S BOARD OF DIRECTORS WHEN VOTING ITEMS 1, 2, 3, 5, 6, 7, 10 AND 11 OF THE AGENDA. Management For For 2B. EXAMINATION OF THE BUSINESS AFFAIRS OF OUR CONTROLLED COMPANY BANCO DE GALICIA Y BUENOS AIRES S.A. POSITION TO BE ADOPTED BY GRUPO FINANCIERO GALICIA S.A. OVER SOME ISSUES TO BE DEALT WITH AT BANCO DE GALICIA Y BUENOS AIRES S.A. NEXT SHAREHOLDERS MEETING: IN FAVOR OF APPROVING THE PERFORMANCE OF THE BOARD OF DIRECTORS AND OF THE SYNDICS' COMMITTEE WHEN VOTING ITEM 4 OF THE AGENDA. Management For For 2C. VOTE THE (I) ACCEPTANCE OF RESIGNATION OF REGULAR DIRECTOR MR. GUILLERMO J. PANDO, (II) ELECTION OF MR. RAUL HECTOR SEOANE AND RE-ELECTION OF MR. GUILLERMO J. PANDO AND MR. SERGIO GRINENCO AS REGULAR DIRECTORS. VOTE THE (I) ACCEPTANCE OF RESIGNATION OF ALTERNATE DIRECTOR MR. JUAN CARLOS FOSATTI, (II) ELECTION OF MR. CIRILO ENRIQUE MARTIN AND RE- ELECTION OF MR. ENRIQUE GARCIA PINTO AND MR. JUAN CARLOS FOSATTI AS ALTERNATE DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. EXAMINATION OF THE BALANCE SHEET, INCOME STATEMENT, AND OTHER DOCUMENTS AS SET FORTH BY SECTION 234, SUBSECTION 1 OF THE LAW OF COMMERCIAL COMPANIES AND THE ANNUAL REPORT AND REPORT OF THE SUPERVISORY SYNDICS' COMMITTEE FOR THE 13TH FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 4. TREATMENT TO BE GIVEN TO THE FISCAL YEAR'S RESULTS. DIVIDENDS' DISTRIBUTION. Management For For 5. APPROVAL OF THE BOARD OF DIRECTORS AND SUPERVISORY SYNDICS COMMITTEE'S PERFORMANCES. Management For For 6. SUPERVISORY SYNDICS COMMITTEES COMPENSATION. Management For For 7. BOARD OF DIRECTORS COMPENSATION. Management For For 8. GRANTING OF AUTHORIZATION TO THE BOARD OF DIRECTORS TO MAKE ADVANCE PAYMENTS OF DIRECTORS FEES DURING THE FISCAL YEAR STARTED ON JANUARY 1, 2012 AD-REFERENDUM OF THE SHAREHOLDERS' MEETING THAT CONSIDERS THE DOCUMENTATION CORRESPONDING TO SAID FISCAL YEAR. Management For For 9. DETERMINATION OF THE NUMBER OF DIRECTORS AND ALTERNATE DIRECTORS AND, IF APPROPRIATE, ELECTION THEREOF FOR THE TERM ESTABLISHED BY THE COMPANY'S BYLAWS UNTIL REACHING THE NUMBER OF DIRECTORS DETERMINED BY THE SHAREHOLDERS' MEETING. Management For For ELECTION OF THREE SYNDICS AND THREE ALTERNATE SYNDICS FOR ONE-YEAR TERM OF OFFICE. Management For For COMPENSATION OF THE INDEPENDENT ACCOUNTANT CERTIFYING THE FINANCIAL STATEMENTS FOR FISCAL YEAR 2011. Management For For APPOINTMENT OF THE INDEPENDENT ACCOUNTANT AND ALTERNATE ACCOUNTANT TO CERTIFY THE FINANCIAL STATEMENTS FOR FISCAL YEAR 2012. Management For For COOPER INDUSTRIES PLC Security G24140108 Meeting Type Annual Ticker Symbol CBE Meeting Date 23-Apr-2012 ISIN IE00B40K9117 Agenda 933558908 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: IVOR J. EVANS Management For For 1B. ELECTION OF DIRECTOR: KIRK S. HACHIGIAN Management For For 1C. ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY Management For For 2. TO CONSIDER THE COMPANY'S IRISH STATUTORY ACCOUNTS AND THE RELATED REPORTS OF THE DIRECTORS AND AUDITORS. Management For For 3. APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING 12/31/2012. Management For For 4. TO APPROVE ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 5. TO AUTHORIZE ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For 6. TO AUTHORIZE THE REISSUE PRICE RANGE OF TREASURY SHARES. Management For For HANESBRANDS INC. Security Meeting Type Annual Ticker Symbol HBI Meeting Date 24-Apr-2012 ISIN US4103451021 Agenda 933554619 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEE A. CHADEN For For 2 BOBBY J. GRIFFIN For For 3 JAMES C. JOHNSON For For 4 JESSICA T. MATHEWS For For 5 J. PATRICK MULCAHY For For 6 RONALD L. NELSON For For 7 RICHARD A. NOLL For For 8 ANDREW J. SCHINDLER For For 9 ANN E. ZIEGLER For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HANESBRANDS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HANESBRANDS' 2 Management For For 3. TO APPROVE, BY A NON-BINDING, ADVISORY VOTE, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING Management For For AMEREN CORPORATION Security Meeting Type Annual Ticker Symbol AEE Meeting Date 24-Apr-2012 ISIN US0236081024 Agenda 933561424 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN F. BRAUER For For 2 CATHERINE S. BRUNE For For 3 ELLEN M. FITZSIMMONS For For 4 WALTER J. GALVIN For For 5 GAYLE P.W. JACKSON For For 6 JAMES C. JOHNSON For For 7 STEVEN H. LIPSTEIN For For 8 PATRICK T. STOKES For For 9 THOMAS R. VOSS For For 10 STEPHEN R. WILSON For For 11 JACK D. WOODARD For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 4. SHAREHOLDER PROPOSAL RELATING TO REPORT ON COAL COMBUSTION WASTE. Shareholder Against For 5. SHAREHOLDER PROPOSAL RELATING TO REPORT ON COAL-RELATED COSTS AND RISK. Shareholder Against For 6. SHAREHOLDER PROPOSAL RELATING TO ASSESSMENT AND REPORT ON GREENHOUSE GAS AND OTHER AIR EMISSIONS REDUCTIONS. Shareholder Against For MDU RESOURCES GROUP, INC. Security Meeting Type Annual Ticker Symbol MDU Meeting Date 24-Apr-2012 ISIN US5526901096 Agenda 933562589 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: THOMAS EVERIST Management For For 1B ELECTION OF DIRECTOR: KAREN B. FAGG Management For For 1C ELECTION OF DIRECTOR: TERRY D. HILDESTAD Management For For 1D ELECTION OF DIRECTOR: A. BART HOLADAY Management For For 1E ELECTION OF DIRECTOR: DENNIS W. JOHNSON Management For For 1F ELECTION OF DIRECTOR: THOMAS C. KNUDSON Management For For 1G ELECTION OF DIRECTOR: RICHARD H. LEWIS Management For For 1H ELECTION OF DIRECTOR: PATRICIA L. MOSS Management For For 1I ELECTION OF DIRECTOR: HARRY J. PEARCE Management For For 1J ELECTION OF DIRECTOR: JOHN K. WILSON Management For For 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 24-Apr-2012 ISIN US3024913036 Agenda 933564963 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: EDUARDO E. CORDEIRO Management For For 1B. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: PETER D'ALOIA Management For For 1C. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: C. SCOTT GREER Management For For 1D. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: PAUL J. NORRIS Management For For 1E. ELECTION OF DIRECTOR TO SERVE IN CLASS I FOR A TWO-YEAR TERM: WILLIAM H. POWELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 4. AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTEAGAINST PROPOSAL 5. Management For For 5. STOCKHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF DIRECTORS. Shareholder For Against PLATINUM UNDERWRITERS HOLDINGS, LTD. Security G7127P100 Meeting Type Annual Ticker Symbol PTP Meeting Date 24-Apr-2012 ISIN BMG7127P1005 Agenda 933572958 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAN R. CARMICHAEL For For 2 A. JOHN HASS For For 3 ANTONY P.D. LANCASTER For For 4 EDMUND R. MEGNA For For 5 MICHAEL D. PRICE For For 6 JAMES P. SLATTERY For For 7 CHRISTOPHER J. STEFFEN For For 2. TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT FOR THE COMPANY'S 2012 ANNUAL GENERAL MEETING OF SHAREHOLDERS UNDER THE HEADING "EXECUTIVE COMPENSATION" PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. Management For For 3. TO APPROVE THE NOMINATION OF KPMG, A BERMUDA PARTNERSHIP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For NOBLE ENERGY, INC. Security Meeting Type Annual Ticker Symbol NBL Meeting Date 24-Apr-2012 ISIN US6550441058 Agenda 933575043 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JEFFREY L. BERENSON Management For For ELECTION OF DIRECTOR: MICHAEL A. CAWLEY Management For For ELECTION OF DIRECTOR: EDWARD F. COX Management For For ELECTION OF DIRECTOR: CHARLES D. DAVIDSON Management For For ELECTION OF DIRECTOR: THOMAS J. EDELMAN Management For For ELECTION OF DIRECTOR: ERIC P. GRUBMAN Management For For ELECTION OF DIRECTOR: KIRBY L. HEDRICK Management For For ELECTION OF DIRECTOR: SCOTT D. URBAN Management For For ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 3. TO APPROVE IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO (I) INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 250 MILLION SHARES TO (II) REDUCE THE PAR VALUE OF THE COMPANY'S COMMON STOCK FROM $3.33 1/3 PER SHARE TO $0.01 PER SHARE. Management For For SHIRE PLC Security 82481R106 Meeting Type Annual Ticker Symbol SHPGY Meeting Date 24-Apr-2012 ISIN US82481R1068 Agenda 933576730 - Management Item Proposal Type Vote For/Against Management O1 TO RECEIVE THE COMPANY'S ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2011 AND REPORTS OF THE DIRECTORS AND THE AUDITOR. Management For For O2 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2011. Management For For O3 TO RE-ELECT WILLIAM BURNS AS A DIRECTOR OF THE COMPANY. Management For For O4 TO RE-ELECT MATTHEW EMMENS AS A DIRECTOR OF THE COMPANY. Management For For O5 TO RE-ELECT DR. DAVID GINSBURG AS A DIRECTOR OF THE COMPANY. Management For For O6 TO RE-ELECT GRAHAM HETHERINGTON AS A DIRECTOR OF THE COMPANY. Management For For O7 TO RE-ELECT DAVID KAPPLER AS A DIRECTOR OF THE COMPANY. Management For For O8 TO RE-ELECT ANNE MINTO AS A DIRECTOR OF THE COMPANY. Management For For O9 TO RE-ELECT ANGUS RUSSELL AS A DIRECTOR OF THE COMPANY. Management For For O10 TO RE-ELECT DAVID STOUT AS A DIRECTOR OF THE COMPANY. Management For For O11 TO ELECT SUSAN KILSBY AS A DIRECTOR OF THE COMPANY. Management For For O12 TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S AUDITOR UNTIL THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF THE COMPANY TO BE HELD IN Management For For O13 TO AUTHORIZE THE AUDIT, COMPLIANCE & RISK COMMITTEE OF THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITOR. Management For For O14 TO RESOLVE THAT THE AUTHORITY TO ALLOT RELEVANT SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE COMPANY'S ARTICLES OF ASSOCIATION BE RENEWED. ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For S15 TO RESOLVE THAT, SUBJECT TO THE PASSING OF RESOLUTION 14, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION) WHOLLY FOR CASH, CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (D) OF THE COMPANY'S ARTICLES OF ASSOCIATION BE RENEWED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For S16 TO RESOLVE THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED, PURSUANT TO ARTICLE 57 OF THE COMPANIES (JERSEY) LAW 1 MARKET PURCHASES OF ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For S17 TO RESOLVE THAT A GENERAL MEETING OF THE COMPANY, OTHER THAN AN ANNUAL GENERAL MEETING, MAY BE CALLED ON NOT LESS THAN 14 CLEAR DAYS' NOTICE. Management Against Against CANADIAN NATIONAL RAILWAY COMPANY Security Meeting Type Annual Ticker Symbol CNI Meeting Date 24-Apr-2012 ISIN CA1363751027 Agenda 933577718 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL R. ARMELLINO For For 2 A. CHARLES BAILLIE For For 3 HUGH J. BOLTON For For 4 DONALD J. CARTY For For 5 AMB. GORDON D. GIFFIN For For 6 EDITH E. HOLIDAY For For 7 V.M. KEMPSTON DARKES For For 8 HON. DENIS LOSIER For For 9 HON. EDWARD C. LUMLEY For For 10 DAVID G.A. MCLEAN For For 11 CLAUDE MONGEAU For For 12 JAMES E. O'CONNOR For For 13 ROBERT PACE For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS Management For For 03 NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For BIO-RAD LABORATORIES, INC. Security Meeting Type Annual Ticker Symbol BIO Meeting Date 24-Apr-2012 ISIN US0905722072 Agenda 933589244 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LOUIS DRAPEAU For For 2 ALBERT J. HILLMAN For For 2. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS. Management For For 3. PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA IN THE BIO-RAD LABORATORIES, INC. 2007 INCENTIVE AWARD PLAN. Management For For NORTHWESTERN CORPORATION Security Meeting Type Annual Ticker Symbol NWE Meeting Date 25-Apr-2012 ISIN US6680743050 Agenda 933557021 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN P. ADIK For For 2 DOROTHY M. BRADLEY For For 3 E. LINN DRAPER, JR. For For 4 DANA J. DYKHOUSE For For 5 JULIA L. JOHNSON For For 6 PHILIP L. MASLOWE For For 7 DENTON LOUIS PEOPLES For For 8 ROBERT C. ROWE For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For BORGWARNER INC. Security Meeting Type Annual Ticker Symbol BWA Meeting Date 25-Apr-2012 ISIN US0997241064 Agenda 933557970 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PHYLLIS O. BONANNO Management For For ELECTION OF DIRECTOR: ALEXIS P. MICHAS Management For For ELECTION OF DIRECTOR: RICHARD O. SCHAUM Management For For ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO AFFIRM OUR MAJORITY VOTING STANDARD. Management For For SIGNATURE BANK Security 82669G104 Meeting Type Annual Ticker Symbol SBNY Meeting Date 25-Apr-2012 ISIN US82669G1040 Agenda 933558679 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 KATHRYN A. BYRNE For For 2 ALFONSE M. D'AMATO For For 3 JEFFREY W. MESHEL For For 2 TO APPROVE THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Management For For NCR CORPORATION Security 62886E108 Meeting Type Annual Ticker Symbol NCR Meeting Date 25-Apr-2012 ISIN US62886E1082 Agenda 933558845 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM R. NUTI For For 2 GARY J. DAICHENDT For For 3 ROBERT P. DERODES For For 2. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THESE PROXY MATERIALS. Management Against Against TTM TECHNOLOGIES, INC. Security 87305R109 Meeting Type Annual Ticker Symbol TTMI Meeting Date 25-Apr-2012 ISIN US87305R1095 Agenda 933559087 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RONALD W. IVERSON For For 2 ROBERT E. KLATELL For For 3 JOHN G. MAYER For For 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For SIMPSON MANUFACTURING CO., INC. Security Meeting Type Annual Ticker Symbol SSD Meeting Date 25-Apr-2012 ISIN US8290731053 Agenda 933560294 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNIFER A. CHATMAN For For 2 ROBIN G. MACGILLIVRAY For For 3 BARCLAY SIMPSON For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For ORBITAL SCIENCES CORPORATION Security Meeting Type Annual Ticker Symbol ORB Meeting Date 25-Apr-2012 ISIN US6855641063 Agenda 933560371 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT M. HANISEE Management For For 1B. ELECTION OF DIRECTOR: JAMES G. ROCHE Management For For 1C. ELECTION OF DIRECTOR: HARRISON H. SCHMITT Management For For 1D. ELECTION OF DIRECTOR: JAMES R. THOMPSON Management For For 1E. ELECTION OF DIRECTOR: SCOTT L. WEBSTER Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 Management For For DOMINO'S PIZZA, INC. Security 25754A201 Meeting Type Annual Ticker Symbol DPZ Meeting Date 25-Apr-2012 ISIN US25754A2015 Agenda 933560547 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. BRANDON For For 2 DIANA F. CANTOR For For 3 RICHARD L. FEDERICO For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. Management For For 3. HUMANE SOCIETY OF THE UNITED STATES PROPOSAL RELATING TO CERTAIN FOODS FROM PRODUCERS WHO USE GESTATION CRATES. Shareholder Against For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE CURRENT FISCAL YEAR. Management For For FIRST NIAGARA FINANCIAL GROUP, INC. Security 33582V108 Meeting Type Annual Ticker Symbol FNFG Meeting Date 25-Apr-2012 ISIN US33582V1089 Agenda 933561575 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CARL A. FLORIO For For 2 NATHANIEL D. WOODSON For For 3 ROXANNE J. COADY For For 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAMS AND POLICIES AS DESCRIBED IN THIS PROXY STATEMENT. Management For For 3 APPROVAL OF THE FIRST NIAGARA FINANCIAL GROUP, INC. 2012 EQUITY INCENTIVE PLAN. Management For For 4 APPROVAL OF THE FIRST NIAGARA FINANCIAL GROUP, INC. EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For 5 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For WILLIS GROUP HOLDINGS PLC Security G96666105 Meeting Type Annual Ticker Symbol WSH Meeting Date 25-Apr-2012 ISIN IE00B4XGY116 Agenda 933561652 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1B. ELECTION OF DIRECTOR: JOSEPH A. CALIFANO Management For For 1C. ELECTION OF DIRECTOR: ANNA C. CATALANO Management For For 1D. ELECTION OF DIRECTOR: SIR ROY GARDNER Management For For 1E. ELECTION OF DIRECTOR: SIR JEREMY HANLEY Management For For 1F. ELECTION OF DIRECTOR: ROBYN S. KRAVIT Management For For 1G. ELECTION OF DIRECTOR: JEFFREY B. LANE Management For For 1H. ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1I. ELECTION OF DIRECTOR: JAMES F. MCCANN Management For For 1J. ELECTION OF DIRECTOR: JOSEPH J. PLUMERI Management For For 1K. ELECTION OF DIRECTOR: DOUGLAS B. ROBERTS Management For For 1L. ELECTION OF DIRECTOR: MICHAEL J. SOMERS Management For For 2. RATIFY THE REAPPOINTMENT OF DELOITTE LLP AS AUDITORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 4. APPROVE THE WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY 2012 EQUITY INCENTIVE PLAN. Management For For BROWN & BROWN, INC. Security Meeting Type Annual Ticker Symbol BRO Meeting Date 25-Apr-2012 ISIN US1152361010 Agenda 933562490 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 J. HYATT BROWN For For 2 SAMUEL P. BELL, III For For 3 HUGH M. BROWN For For 4 J. POWELL BROWN For For 5 BRADLEY CURREY, JR. For For 6 THEODORE J. HOEPNER For For 7 TONI JENNINGS For For 8 TIMOTHY R. M. MAIN For For 9 WENDELL S. REILLY For For 10 JOHN R. RIEDMAN For For 11 CHILTON D. VARNER For For 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS BROWN & BROWN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 25-Apr-2012 ISIN US3848021040 Agenda 933564800 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 WILBUR H. GANTZ For For 3 V. ANN HAILEY For For 4 WILLIAM K. HALL For For 5 STUART L. LEVENICK For For 6 JOHN W. MCCARTER, JR. For For 7 NEIL S. NOVICH For For 8 MICHAEL J. ROBERTS For For 9 GARY L. ROGERS For For 10 JAMES T. RYAN For For 11 E. SCOTT SANTI For For 12 JAMES D. SLAVIK For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For TELEDYNE TECHNOLOGIES INCORPORATED Security Meeting Type Annual Ticker Symbol TDY Meeting Date 25-Apr-2012 ISIN US8793601050 Agenda 933570411 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SIMON M. LORNE For For 2 PAUL D. MILLER For For 3 WESLEY W. VON SCHACK For For 2. APPROVAL OF THE TELEDYNE TECHNOLOGIES INCORPORATED AMENDED AND RESTATED 2 PLAN Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. APPROVAL OF NON-BINDING RESOLUTION ON EXECUTIVE COMPENSATION Management For For TRUE RELIGION APPAREL, INC. Security 89784N104 Meeting Type Annual Ticker Symbol TRLG Meeting Date 25-Apr-2012 ISIN US89784N1046 Agenda 933587036 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY LUBELL For For 2 MARCELLO BOTTOLI For For 3 JOSEPH COULOMBE For For 4 G. LOUIS GRAZIADIO, III For For 5 ROBERT L. HARRIS, II For For 6 SETH R. JOHNSON For For 7 MARK S. MARON For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE &TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. AN ADVISORY VOTE APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 26-Apr-2012 ISIN US4448591028 Agenda 933555849 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1B ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1C ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1D ELECTION OF DIRECTOR: DAVID A. JONES, JR Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2012 PROXY STATEMENT. Management For For NEWMARKET CORPORATION Security Meeting Type Annual Ticker Symbol NEU Meeting Date 26-Apr-2012 ISIN US6515871076 Agenda 933555988 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PHYLLIS L. COTHRAN For For 2 MARK M. GAMBILL For For 3 BRUCE C. GOTTWALD For For 4 THOMAS E. GOTTWALD For For 5 PATRICK D. HANLEY For For 6 JAMES E. ROGERS For For 7 CHARLES B. WALKER For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF NEWMARKET CORPORATION. Management For For 4. APPROVAL OF AN AMENDMENT TO THE ARTICLES OF INCORPORATION TO REMOVE THE REQUIREMENT OF PLURALITY VOTING FOR DIRECTORS. Management For For HERBALIFE LTD. Security G4412G101 Meeting Type Annual Ticker Symbol HLF Meeting Date 26-Apr-2012 ISIN KYG4412G1010 Agenda 933559025 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PEDRO CARDOSO For For 2 COLOMBE M. NICHOLAS For For 2. VOTE TO ADVISE AS TO THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. VOTE TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2012 Management For For COGNEX CORPORATION Security Meeting Type Annual Ticker Symbol CGNX Meeting Date 26-Apr-2012 ISIN US1924221039 Agenda 933561599 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PATRICK A. ALIAS Withheld Against 2 ROBERT J. SHILLMAN For For 3 REUBEN WASSERMAN For For 2. TO APPROVE THE COMPENSATION OF COGNEX'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION ("SAY-ON-PAY"). Management For For 3. TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS COGNEX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For SVB FINANCIAL GROUP Security 78486Q101 Meeting Type Annual Ticker Symbol SIVB Meeting Date 26-Apr-2012 ISIN US78486Q1013 Agenda 933562248 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREG W. BECKER For For 2 ERIC A. BENHAMOU For For 3 DAVID M. CLAPPER For For 4 ROGER F. DUNBAR For For 5 JOEL P. FRIEDMAN For For 6 C. RICHARD KRAMLICH For For 7 LATA KRISHNAN For For 8 JEFFREY N. MAGGIONCALDA For For 9 KATE D. MITCHELL For For 10 JOHN F. ROBINSON For For 11 GAREN K. STAGLIN For For 12 KYUNG H. YOON For For 2. TO APPROVE THE COMPANY'S 2006 EQUITY INCENTIVE PLAN, AS AMENDED AND RESTATED, TO RESERVE AN ADDITIONAL ISSUANCE THEREUNDER. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 4. TO APPROVE AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPANY'S EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For 5. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENTS OR ADJOURNMENTS THEREOF, ACCORDING TO THE PROXY HOLDERS' DECISION AND IN THEIR DISCRETION. Management Against OLIN CORPORATION Security Meeting Type Annual Ticker Symbol OLN Meeting Date 26-Apr-2012 ISIN US6806652052 Agenda 933562349 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD W. BOGUS For For 2 PHILIP J. SCHULZ For For 3 VINCENT J. SMITH For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For TREEHOUSE FOODS, INC. Security 89469A104 Meeting Type Annual Ticker Symbol THS Meeting Date 26-Apr-2012 ISIN US89469A1043 Agenda 933562527 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: FRANK J. O'CONNELL Management For For ELECTION OF DIRECTOR: TERDEMA L. USSERY, II Management For For ELECTION OF DIRECTOR: DAVID B. VERMYLEN Management For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF OUR EQUITY AND INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF SHARES SUBJECT TO THE PLAN. Management For For CAPITALSOURCE INC. Security 14055X102 Meeting Type Annual Ticker Symbol CSE Meeting Date 26-Apr-2012 ISIN US14055X1028 Agenda 933562818 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM G. BYRNES For For 2 JOHN K. DELANEY For For 3 SARA GROOTWASSINK LEWIS For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2012. Management Against Against 3 AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against INTERACTIVE BROKERS GROUP, INC. Security 45841N107 Meeting Type Annual Ticker Symbol IBKR Meeting Date 26-Apr-2012 ISIN US45841N1072 Agenda 933563151 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS PETERFFY Management For For 1B. ELECTION OF DIRECTOR: EARL H. NEMSER Management For For 1C. ELECTION OF DIRECTOR: PAUL J. BRODY Management For For 1D. ELECTION OF DIRECTOR: MILAN GALIK Management For For 1E. ELECTION OF DIRECTOR: LAWRENCE E. HARRIS Management For For 1F. ELECTION OF DIRECTOR: HANS R. STOLL Management For For 1G. ELECTION OF DIRECTOR: IVERS W. RILEY Management For For 1H. ELECTION OF DIRECTOR: RICHARD GATES Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF DELOITTE & TOUCHE LLP. Management For For LEXMARK INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LXK Meeting Date 26-Apr-2012 ISIN US5297711070 Agenda 933563896 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2013: W. ROY DUNBAR Management For For 1B. ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2015: MICHAEL J. MAPLES Management For For 1C. ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2015: STEPHEN R. HARDIS Management For For 1D. ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2015: WILLIAM R. FIELDS Management For For 1E. ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2015: ROBERT HOLLAND, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF LEXMARK INTERNATIONAL, INC. EXECUTIVE COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS Shareholder For Against SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol SWM Meeting Date 26-Apr-2012 ISIN US8085411069 Agenda 933567096 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 K.C. CALDABAUGH For For 2 WILLIAM A. FINN For For 3 JOHN D. ROGERS For For 2. RATIFICATION OF DELOITTE & TOUCHE AS THEINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For AMERICAN AXLE & MANUFACTURING HLDGS, INC Security Meeting Type Annual Ticker Symbol AXL Meeting Date 26-Apr-2012 ISIN US0240611030 Agenda 933567503 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID C. DAUCH For For 2 FOREST J. FARMER For For 3 RICHARD C. LAPPIN For For 4 THOMAS K. WALKER For For 2. APPROVAL OF THE AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. 2012 OMNIBUS INCENTIVE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For KONINKLIJKE PHILIPS ELECTRONICS N.V. Security Meeting Type Annual Ticker Symbol PHG Meeting Date 26-Apr-2012 ISIN US5004723038 Agenda 933569696 - Management Item Proposal Type Vote For/Against Management 2A. ADOPTION OF THE 2011 FINANCIAL STATEMENTS Management For For 2C. ADOPTION OF A DIVIDEND OF EUR 0.75 PER COMMON SHARE IN CASH OR SHARES, AT THE OPTION OF THE SHAREHOLDER, AGAINST THE RETAINED EARNINGS Management For For 2D. DISCHARGE OF THE BOARD OF MANAGEMENT FOR THEIR RESPONSIBILITIES Management For For 2E. DISCHARGE OF THE SUPERVISORY BOARD FOR THEIR RESPONSIBILITIES Management For For 3A. RE-APPOINTMENT OF MR E. KIST AS A MEMBER OF THE SUPERVISORY BOARD OF THE COMPANY WITH EFFECT FROM APRIL 26, 2012 Management For For 3B. APPOINTMENT OF MS N. DHAWAN AS A MEMBER OF THE SUPERVISORY BOARD OF THE COMPANY WITH EFFECT FROM APRIL 26, 2012 Management For For 4A. AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER APRIL 26, 2012, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES WITHIN THE LIMITS LAID DOWN IN THE ARTICLES OF ASSOCIATION OF THE COMPANY Management For For 4B. AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER APRIL 26, 2012, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO RESTRICT OR EXCLUDE THE PRE- EMPTION RIGHTS ACCRUING TO SHAREHOLDERS Management For For 5. ADOPTION OF THE CANCELLATION OF SHARES IN THE SHARE CAPITAL OF THE COMPANY REPURCHASED OR TO BE REPURCHASED UNDER THE SHARE REPURCHASE PROGRAM Management For For 6. AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER APRIL 26, 2012, WITHIN THE LIMITS OF THE LAW AND THE ARTICLES OF ASSOCIATION, TO ACQUIRE, WITH THE APPROVAL OF THE SUPERVISORY BOARD, SHARES IN THE COMPANY PURSUANT TO AND SUBJECT TO THE LIMITATIONS SET FORTH IN THE AGENDA ATTACHED HERETO Management For For GRUPO AEROPORTUARIO DEL SURESTE SA DE CV Security 40051E202 Meeting Type Annual Ticker Symbol ASR Meeting Date 26-Apr-2012 ISIN US40051E2028 Agenda 933599118 - Management Item Proposal Type Vote For/Against Management 1A. REPORT OF THE CHIEF EXECUTIVE OFFICER, IN ACCORDANCE WITH ARTICLE AND OF ARTICLE 44, SUBSECTION XI, OF THE SECURITIES MARKET LAW ("LEY DEL MERCADO DE VALORES"), ACCOMPANIED BY THE INDEPENDENT AUDITOR'S REPORT, IN CONNECTION WITH THE OPERATIONS AND RESULTS FOR THE FISCAL YEAR ENDED THE DECEMBER 31, 2011, AS WELL AS OF THE BOARD OF DIRECTORS' OPINION OF THE CONTENT OF SUCH REPORT. Management For 1B. REPORT OF THE BOARD OF DIRECTORS IN ACCORDANCE WITH ARTICLE 172, SUBSECTION B, OF THE GENERAL CORPORATIONS LAW, WHICH CONTAINS THE MAIN POLICIES, AS WELL AS THE ACCOUNTING AND REPORTING CRITERIA FOLLOWED IN THE PREPARATION OF THE FINANCIAL INFORMATION OF THE COMPANY. Management For 1C. REPORT OF THE ACTIVITIES AND OPERATIONS IN WHICH THE BOARD OF DIRECTORS INTERVENED, IN ACCORDANCE WITH ARTICLE 28 IV (E) OF THE SECURITIES MARKET LAW. Management For 1D. INDIVIDUAL AND CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For 1E. ANNUAL REPORT ON THE ACTIVITIES CARRIED OUT BY THE AUDIT COMMITTEE OF THE COMPANY IN ACCORDANCE WITH ARTICLE 43 OF THE SECURITIES MARKET LAW AND REPORT ON THE COMPANY'S SUBSIDIARIES. Management For 1F. REPORT ON COMPLIANCE WITH THE TAX OBLIGATIONS OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010, IN ACCORDANCE WITH ARTICLE 86, SECTION XX OF THE INCOME TAX LAW ("LEY DEL IMPUESTO SOBRE LA RENTA"). Management For 2A. APPROVAL OF THE APPLICATION OF THE COMPANY'S RESULTS FOR THE YEAR: PROPOSAL TO INCREASE THE LEGAL RESERVE BY PS. 79,617,787. Management For 2B. APPROVAL OF THE APPLICATION OF THE COMPANY'S RESULTS FOR THE YEAR: PROPOSAL AND, IF APPLICABLE, APPROVAL OF THE AMOUNT OF PS. 432,737, MAXIMUM AMOUNT THAT MAY BE USED BY THE COMPANY TO REPURCHASE ITS SHARES IN 2 OF THE SECURITIES MARKET LAW; PROPOSAL AND, IF APPLICABLE, APPROVAL OF THE PROVISIONS AND POLICIES REGARDING THE REPURCHASE OF COMPANY SHARES. Management For 2C. APPROVAL OF THE APPLICATION OF THE COMPANY'S RESULTS FOR THE YEAR: PROPOSAL BY THE BOARD OF DIRECTORS TO PAY AN ORDINARY NET DIVIDEND IN CASH FROM ACCUMULATED RETAINED EARNINGS IN THE AMOUNT OF PS. 3.60 (THREE PESOS AND SIXTY CENTS, MEXICAN LEGAL TENDER) FOR EACH OF THE ORDINARY "B" AND "BB" SERIES SHARES. Management For 3A. ELECTION TO BOARD OF DIRECTORS: FERNANDO CHICO PARDO (PRESIDENT) (ALTERNATE: FEDERICO CHAVEZ PEON MIJARES), JOSE ANTONIO PEREZ ANTON (ALTERNATE: LUIS FERNANDO LOZANO BONFIL), LUIS CHICO PARDO, AURELIO PEREZ ALONSO, RASMUS CHRISTIANSEN, FRANCISCO GARZA ZAMBRANO, RICARDO GUAJARDO TOUCHE, GUILLERMO ORTIZ MARTINEZ, ROBERTO SERVITJE SENDRA Management Against 3B. ELECT THE CHAIRPERSON OF THE AUDIT COMMITTEE: RICARDO GUAJARDO TOUCHE Management For 3C. NOMINATIONS AND COMPENSATIONS COMMITTEE: FERNANDO CHICO PARDO (PRESIDENT), JOSE ANTONIO PEREZ ANTON, ROBERTO SERVITJE SENDRA; ACQUISITIONS AND CONTRACTS COMMITTEE: FERNANDO CHICO PARDO (PRESIDENT), AURELIO PEREZ ALONSO, RASMUS CHRISTIANSEN; OPERATIONS COMMITTEE: FERNANDO CHICO PARDO (PRESIDENT), JOSE ANTONIO PEREZ ANTON, RASMUS CHRISTIANSEN, RICARDO GUAJARDO TOUCHE; AUDIT COMMITTEE: RICARDO GUAJARDO TOUCHE (PRESIDENT), FRANCISCO GARZA ZAMBRANO, GUILLERMO ORTIZ MARTINEZ Management Against 3D. BOARD OF DIRECTORS: PS. 50,000.00* ; OPERATIONS COMMITTEE: PS. 50,000* ; NOMINATIONS & COMPENSATIONS COMMITTEE: PS. 50,000.00* ; AUDIT COMMITTEE: PS. 70,000.00* ; ACQUISITIONS & CONTRACTS COMMITTEE: PS. 15,000.00* *(IN EACH CASE NET OF TAXES IN MEXICAN LEGAL TENDER) Management For 4. APPOINTMENT OF DELEGATES IN ORDER TO ENACT THE RESOLUTIONS ADOPTED AT THE MEETING AND, IF APPLICABLE, TO FORMALIZE SUCH RESOLUTIONS. CLAUDIO R. GONGORA MORALES, RAFAEL ROBLES MIAJA, ANA MARIA POBLANNO CHANONA Management For CALGON CARBON CORPORATION Security Meeting Type Annual Ticker Symbol CCC Meeting Date 27-Apr-2012 ISIN US1296031065 Agenda 933564874 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM J. LYONS For For 2 WILLIAM R. NEWLIN For For 3 JOHN S. STANIK For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF CALGON CARBON CORPORATION AS DESCRIBED UNDER THE HEADING ENTITLED "EXECUTIVE AND DIRECTOR COMPENSATION" IN THE PROXY STATEMENT FOR THE 2012 ANNUAL MEETING OF STOCKHOLDERS. Management For For GATX CORPORATION Security Meeting Type Annual Ticker Symbol GMT Meeting Date 27-Apr-2012 ISIN US3614481030 Agenda 933566107 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ANNE L. ARVIA Management For For ELECTION OF DIRECTOR: ERNST A. HABERLI Management For For ELECTION OF DIRECTOR: BRIAN A. KENNEY Management For For ELECTION OF DIRECTOR: MARK G. MCGRATH Management For For ELECTION OF DIRECTOR: JAMES B. REAM Management For For ELECTION OF DIRECTOR: ROBERT J. RITCHIE Management For For ELECTION OF DIRECTOR: DAVID S. SUTHERLAND Management For For ELECTION OF DIRECTOR: CASEY J. SYLLA Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For 3. APPROVAL OF THE GATX CORPORATION 2 Management For For 4. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For CREDIT SUISSE GROUP Security Meeting Type Annual Ticker Symbol CS Meeting Date 27-Apr-2012 ISIN US2254011081 Agenda 933592544 - Management Item Proposal Type Vote For/Against Management 1B CONSULTATIVE VOTE ON THE 2011 REMUNERATION REPORT Management Against Against 1C APPROVAL OF THE ANNUAL REPORT, THE PARENT COMPANY'S 2011 FINANCIAL STATEMENTS AND THE GROUP'S 2011 CONSOLIDATED FINANCIAL STATEMENTS Management For For 2 DISCHARGE OF THE ACTS OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE BOARD Management For For 3A RESOLUTION ON THE APPROPRIATION OF RETAINED EARNINGS Management For For 3B RESOLUTION ON THE DISTRIBUTION AGAINST RESERVES FROM CAPITAL CONTRIBUTIONS IN THE FORM OF EITHER A SCRIP DIVIDEND OR A CASH DISTRIBUTION Management For For 4A CHANGES IN SHARE CAPITAL: CREATION OF CONVERSION CAPITAL Management For For 4B CHANGES IN SHARE CAPITAL: INCREASE OF AND AMENDMENT TO THE AUTHORIZED CAPITAL Management For For 5A1 RE-ELECTION OF DIRECTOR: WALTER B. KIELHOLZ Management For For 5A2 RE-ELECTION OF DIRECTOR: ANDREAS N. KOOPMANN Management For For 5A3 RE-ELECTION OF DIRECTOR: RICHARD E. THORNBURGH Management For For 5A4 RE-ELECTION OF DIRECTOR: JOHN I. TINER Management For For 5A5 RE-ELECTION OF DIRECTOR: URS ROHNER Management For For 5A6 ELECTION OF DIRECTOR: IRIS BOHNET Management For For 5A7 ELECTION OF DIRECTOR: JEAN-DANIEL GERBER Management For For 5B ELECTION OF THE INDEPENDENT AUDITORS Management For For 5C ELECTION OF THE SPECIAL AUDITORS Management For For 6 IF VOTING OR ELECTIONS TAKE PLACE ON PROPOSALS SUBMITTED DURING THE ANNUAL GENERAL MEETING ITSELF AS DEFINED IN ART. 700 PARAS. 3 AND 4 OF THE SWISS CODE OF OBLIGATIONS, I HEREBY INSTRUCT THE INDEPENDENT PROXY TO VOTE IN FAVOR OF THE PROPOSAL OF THE BOARD OF DIRECTORS. Management Against Against GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Special Ticker Symbol TV Meeting Date 27-Apr-2012 ISIN US40049J2069 Agenda 933608551 - Management Item Proposal Type Vote For/Against Management L1 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management Against L2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For 1 PRESENTATION AND, IN ITS CASE, APPROVAL OF THE REPORTS REFERRED TO IN ARTICLE 28, PARAGRAPH IV OF THE SECURITIES MARKET LAW, INCLUDING THE FINANCIAL STATEMENTS FOR THE YEAR ENDED ON DECEMBER 31, 2011 AND RESOLUTIONS REGARDING THE ACTIONS TAKEN BY THE BOARD OF DIRECTORS, THE COMMITTEES AND THE CHIEF EXECUTIVE OFFICER OF THE COMPANY. Management For 2 PRESENTATION OF THE REPORT REGARDING CERTAIN FISCAL OBLIGATIONS OF THE COMPANY, PURSUANT TO THE APPLICABLE LEGISLATION. Management For 3 RESOLUTION REGARDING THE ALLOCATION OF FINAL RESULTS FOR THE YEAR ENDED ON DECEMBER 31, 2011. Management For 4 RESOLUTION REGARDING (I) THE AMOUNT THAT MAY BE ALLOCATED TO THE REPURCHASE OF SHARES OF THE COMPANY PURSUANT TO ARTICLE 56, PARAGRAPH IV OF THE SECURITIES MARKET LAW; AND (II) THE PRESENTATION OF THE REPORT ON THE POLICIES AND RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY, REGARDING THE ACQUISITION AND SALE OF SUCH SHARES. Management For 5 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS THAT SHALL FORM THE BOARD OF DIRECTORS, THE SECRETARY AND OFFICERS OF THE COMPANY. Management For 6 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS THAT SHALL FORM THE EXECUTIVE COMMITTEE. Management For 7 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE CHAIRMAN OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE. Management For 8 COMPENSATION TO THE MEMBERS OF THE BOARD OF DIRECTORS, OF THE EXECUTIVE COMMITTEE, OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE, AS WELL AS TO THE SECRETARY. Management For 9 APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For D1 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management For D2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For AB1 RESOLUTION REGARDING THE CANCELLATION OF SHARES AND THE CONSEQUENT REDUCTION OF THE CAPITAL STOCK AND THE AMENDMENT TO ARTICLE SIXTH OF THE CORPORATE BY-LAWS. Management For AB2 APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Special Ticker Symbol TV Meeting Date 27-Apr-2012 ISIN US40049J2069 Agenda 933613956 - Management Item Proposal Type Vote For/Against Management L1 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management Against L2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For 1 PRESENTATION AND, IN ITS CASE, APPROVAL OF THE REPORTS REFERRED TO IN ARTICLE 28, PARAGRAPH IV OF THE SECURITIES MARKET LAW, INCLUDING THE FINANCIAL STATEMENTS FOR THE YEAR ENDED ON DECEMBER 31, 2011 AND RESOLUTIONS REGARDING THE ACTIONS TAKEN BY THE BOARD OF DIRECTORS, THE COMMITTEES AND THE CHIEF EXECUTIVE OFFICER OF THE COMPANY. Management For 2 PRESENTATION OF THE REPORT REGARDING CERTAIN FISCAL OBLIGATIONS OF THE COMPANY, PURSUANT TO THE APPLICABLE LEGISLATION. Management For 3 RESOLUTION REGARDING THE ALLOCATION OF FINAL RESULTS FOR THE YEAR ENDED ON DECEMBER 31, 2011. Management For 4 RESOLUTION REGARDING (I) THE AMOUNT THAT MAY BE ALLOCATED TO THE REPURCHASE OF SHARES OF THE COMPANY PURSUANT TO ARTICLE 56, PARAGRAPH IV OF THE SECURITIES MARKET LAW; AND (II) THE PRESENTATION OF THE REPORT ON THE POLICIES AND RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY, REGARDING THE ACQUISITION AND SALE OF SUCH SHARES. Management For 5 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS THAT SHALL FORM THE BOARD OF DIRECTORS, THE SECRETARY AND OFFICERS OF THE COMPANY. Management For 6 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS THAT SHALL FORM THE EXECUTIVE COMMITTEE. Management For 7 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE CHAIRMAN OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE. Management For 8 COMPENSATION TO THE MEMBERS OF THE BOARD OF DIRECTORS, OF THE EXECUTIVE COMMITTEE, OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE, AS WELL AS TO THE SECRETARY. Management For 9 APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For D1 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management For D2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For AB1 RESOLUTION REGARDING THE CANCELLATION OF SHARES AND THE CONSEQUENT REDUCTION OF THE CAPITAL STOCK AND THE AMENDMENT TO ARTICLE SIXTH OF THE CORPORATE BY-LAWS. Management For AB2 APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 28-Apr-2012 ISIN US4128221086 Agenda 933574863 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 MARTHA F. BROOKS For For 5 GEORGE H. CONRADES For For 6 DONALD A. JAMES For For 7 SARA L. LEVINSON For For 8 N. THOMAS LINEBARGER For For 9 GEORGE L. MILES, JR. For For 10 JAMES A. NORLING For For 11 KEITH E. WANDELL For For 12 JOCHEN ZEITZ For For 2. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS Management For For FULTON FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol FULT Meeting Date 30-Apr-2012 ISIN US3602711000 Agenda 933579130 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY G. ALBERTSON For For 2 JOE N. BALLARD For For 3 JOHN M. BOND, JR. For For 4 CRAIG A. DALLY For For 5 PATRICK J. FREER For For 6 RUFUS A. FULTON, JR. For For 7 GEORGE W. HODGES For For 8 WILLEM KOOYKER For For 9 DONALD W. LESHER, JR. For For 10 ALBERT MORRISON III For For 11 R. SCOTT SMITH, JR. For For 12 GARY A. STEWART For For 13 E. PHILIP WENGER For For 2. NON-BINDING "SAY-ON-PAY" RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP, AS FULTON FINANCIAL CORPORATION'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING 12/31/12. Management For For TRINITY INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol TRN Meeting Date 30-Apr-2012 ISIN US8965221091 Agenda 933580777 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOHN L. ADAMS For For 2 RHYS J. BEST For For 3 DAVID W. BIEGLER For For 4 LELDON E. ECHOLS For For 5 RONALD J. GAFFORD For For 6 RONALD W. HADDOCK Withheld Against 7 ADRIAN LAJOUS For For 8 MELENDY E. LOVETT For For 9 CHARLES W. MATTHEWS For For 10 DOUGLAS L. ROCK For For 11 TIMOTHY R. WALLACE For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO APPROVE THE RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, Management For For AGL RESOURCES INC. Security Meeting Type Annual Ticker Symbol GAS Meeting Date 01-May-2012 ISIN US0012041069 Agenda 933558819 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SANDRA N. BANE For For 2 THOMAS D. BELL, JR. For For 3 NORMAN R. BOBINS For For 4 CHARLES R. CRISP For For 5 BRENDA J. GAINES For For 6 ARTHUR E. JOHNSON For For 7 WYCK A. KNOX, JR. For For 8 DENNIS M. LOVE For For 9 C.H. "PETE" MCTIER For For 10 DEAN R. O'HARE For For 11 ARMANDO J. OLIVERA For For 12 JOHN E. RAN For For 13 JAMES A. RUBRIGHT For For 14 JOHN W. SOMERHALDER II For For 15 BETTINA M. WHYTE For For 16 HENRY C. WOLF For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 01-May-2012 ISIN US8962391004 Agenda 933561359 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 JOHN B. GOODRICH For For 3 WILLIAM HART For For 4 MERIT E. JANOW For For 5 ULF J. JOHANSSON For For 6 RONALD S. NERSESIAN For For 7 BRADFORD W. PARKINSON For For 8 MARK S. PEEK For For 9 NICKOLAS W. VANDE STEEG For For 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2002 STOCK PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE FROM Management For For 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE FROM Management For For 4 TO APPROVE THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 28, 2012. Management For For GARDNER DENVER, INC. Security Meeting Type Annual Ticker Symbol GDI Meeting Date 01-May-2012 ISIN US3655581052 Agenda 933563872 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL C. ARNOLD For For 2 BARRY L. PENNYPACKER For For 3 RICHARD L. THOMPSON For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE GARDNER DENVER, INC. LONG-TERM INCENTIVE PLAN Management For For 4. TO CAST AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For TOTAL SYSTEM SERVICES, INC. Security Meeting Type Annual Ticker Symbol TSS Meeting Date 01-May-2012 ISIN US8919061098 Agenda 933565737 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1B. ELECTION OF DIRECTOR: RICHARD Y. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1D. ELECTION OF DIRECTOR: WALTER W. DRIVER, JR. Management For For 1E. ELECTION OF DIRECTOR: GARDINER W. GARRARD, JR. Management For For 1F. ELECTION OF DIRECTOR: SIDNEY E. HARRIS Management For For 1G. ELECTION OF DIRECTOR: MASON H. LAMPTON Management For For 1H. ELECTION OF DIRECTOR: H. LYNN PAGE Management For For 1I. ELECTION OF DIRECTOR: PHILIP W. TOMLINSON Management For For 1J. ELECTION OF DIRECTOR: JOHN T. TURNER Management For For 1K. ELECTION OF DIRECTOR: RICHARD W. USSERY Management For For 1L. ELECTION OF DIRECTOR: M. TROY WOODS Management For For 1M. ELECTION OF DIRECTOR: JAMES D. YANCEY Management For For 1N. ELECTION OF DIRECTOR: REBECCA K. YARBROUGH Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TSYS' INDEPENDENT AUDITOR FOR THE YEAR 2012. Management For For 3. APPROVAL OF THE ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE TOTAL SYSTEM SERVICES, INC. 2, AS AMENDED AND RESTATED. Management For For 5. APPROVAL OF THE TOTAL SYSTEM SERVICES, INC. 2 PURCHASE PLAN. Management For For ALLERGAN, INC. Security Meeting Type Annual Ticker Symbol AGN Meeting Date 01-May-2012 ISIN US0184901025 Agenda 933565826 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID E.I. PYOTT Management For For 1B. ELECTION OF DIRECTOR: HERBERT W. BOYER, PH.D. Management For For 1C. ELECTION OF DIRECTOR: DEBORAH DUNSIRE, M.D. Management For For 1D. ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Management For For 1E. ELECTION OF DIRECTOR: DAWN HUDSON Management For For 1F. ELECTION OF DIRECTOR: ROBERT A. INGRAM Management For For 1G. ELECTION OF DIRECTOR: TREVOR M. JONES, PH.D. Management For For 1H. ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Management For For 1I. ELECTION OF DIRECTOR: RUSSELL T. RAY Management For For 1J. ELECTION OF DIRECTOR: STEPHEN J. RYAN, M.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING (SPECIAL STOCKHOLDER MEETINGS). Shareholder For Against PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 01-May-2012 ISIN US7045491047 Agenda 933567109 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREGORY H. BOYCE For For 2 WILLIAM A. COLEY For For 3 WILLIAM E. JAMES For For 4 ROBERT B. KARN III For For 5 M. FRANCES KEETH For For 6 HENRY E. LENTZ For For 7 ROBERT A. MALONE For For 8 WILLIAM C. RUSNACK For For 9 JOHN F. TURNER For For 10 SANDRA A. VAN TREASE For For 11 ALAN H. WASHKOWITZ For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REQUESTING PREPARATION OF A REPORT ON LOBBYING ACTIVITIES. Shareholder Against For BRISTOL-MYERS SQUIBB COMPANY Security Meeting Type Annual Ticker Symbol BMY Meeting Date 01-May-2012 ISIN US1101221083 Agenda 933567274 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L. ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: L.B. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For 1D. ELECTION OF DIRECTOR: L.J. FREEH Management For For 1E. ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For 1F. ELECTION OF DIRECTOR: M. GROBSTEIN Management For For 1G. ELECTION OF DIRECTOR: A.J. LACY Management For For 1H. ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For 1I. ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. Management For For 1J. ELECTION OF DIRECTOR: G.L. STORCH Management For For 1K. ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For 1L. ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4. PROPOSAL ON THE APPROVAL OF THE 2012 STOCK AWARD AND INCENTIVE PLAN Management For For 5. CUMULATIVE VOTING Shareholder Against For 6. TRANSPARENCY IN ANIMAL RESEARCH Shareholder Against For 7. SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against CONSOL ENERGY INC. Security 20854P109 Meeting Type Annual Ticker Symbol CNX Meeting Date 01-May-2012 ISIN US20854P1093 Agenda 933579356 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 J. BRETT HARVEY For For 2 PHILIP W. BAXTER For For 3 JAMES E. ALTMEYER, SR. For For 4 WILLIAM E. DAVIS For For 5 RAJ K. GUPTA For For 6 PATRICIA A. HAMMICK For For 7 DAVID C. HARDESTY, JR. For For 8 JOHN T. MILLS For For 9 WILLIAM P. POWELL For For 10 JOSEPH T. WILLIAMS For For 2 APPROVAL OF THE AMENDED AND RESTATED CONSOL ENERGY INC. EQUITY INCENTIVE PLAN. Management For For 3 RATIFICATION OF ANTICIPATED SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. Management For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For AARON'S INC. Security Meeting Type Annual Ticker Symbol AAN Meeting Date 01-May-2012 ISIN US0025353006 Agenda 933602838 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM K. BUTLER, JR. For For 2 LEO BENATAR For For 3 JOHN B. SCHUERHOLZ For For 2. APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For TECO ENERGY, INC. Security Meeting Type Annual Ticker Symbol TE Meeting Date 02-May-2012 ISIN US8723751009 Agenda 933557285 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DUBOSE AUSLEY Management For For ELECTION OF DIRECTOR: EVELYN V. FOLLIT Management For For ELECTION OF DIRECTOR: SHERRILL W. HUDSON Management For For ELECTION OF DIRECTOR: JOSEPH P. LACHER Management For For ELECTION OF DIRECTOR: LORETTA A. PENN Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2012. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT AND RESTATEMENT OF THE COMPANY'S ARTICLES OF INCORPORATION. Management For For 5. AMENDMENT OF THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Shareholder Against For ADVANCED ENERGY INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol AEIS Meeting Date 02-May-2012 ISIN US0079731008 Agenda 933564191 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DOUGLAS S. SCHATZ For For 2 FREDERICK A. BALL For For 3 RICHARD P. BECK For For 4 GARRY ROGERSON For For 5 TRUNG T. DOAN For For 6 EDWARD C. GRADY For For 7 TERRY HUDGENS For For 8 THOMAS M. ROHRS For For 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS ADVANCED ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY APPROVAL ON THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against UNIT CORPORATION Security Meeting Type Annual Ticker Symbol UNT Meeting Date 02-May-2012 ISIN US9092181091 Agenda 933565713 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN G. NIKKEL For For 2 ROBERT J. SULLIVAN JR. For For 3 GARY R. CHRISTOPHER For For 2. APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For 3. RE-APPROVE, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, THE PERFORMANCE GOALS FOR PERFORMANCE-BASED COMPENSATION UNDER THE EXISTING UNIT CORPORATION STOCK AND INCENTIVE COMPENSATION PLAN. Management For For 4. APPROVE THE AMENDED AND RESTATED UNIT CORPORATION STOCK AND INCENTIVE COMPENSATION PLAN. Management For For 5. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Management For For CARLISLE COMPANIES INCORPORATED Security Meeting Type Annual Ticker Symbol CSL Meeting Date 02-May-2012 ISIN US1423391002 Agenda 933569329 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN P. MUNN Management For For 1B. ELECTION OF DIRECTOR: LAWRENCE A. SALA Management For For 1C. ELECTION OF DIRECTOR: MAGALEN C. WEBERT Management For For 2. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 4. APPROVE THE COMPANY'S AMENDED AND RESTATED EXECUTIVE COMPENSATION PROGRAM TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. Management For For DISH NETWORK CORPORATION Security 25470M109 Meeting Type Annual Ticker Symbol DISH Meeting Date 02-May-2012 ISIN US25470M1099 Agenda 933569331 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH P. CLAYTON Withheld Against 2 JAMES DEFRANCO Withheld Against 3 CANTEY M. ERGEN Withheld Against 4 CHARLES W. ERGEN Withheld Against 5 STEVEN R. GOODBARN For For 6 GARY S. HOWARD For For 7 DAVID K. MOSKOWITZ Withheld Against 8 TOM A. ORTOLF For For 9 CARL E. VOGEL Withheld Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT THEREOF. Management Against Against FAIRCHILD SEMICONDUCTOR INTL., INC. Security Meeting Type Annual Ticker Symbol FCS Meeting Date 02-May-2012 ISIN US3037261035 Agenda 933570512 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLES P. CARINALLI Management For For 1B ELECTION OF DIRECTOR: RANDY W. CARSON Management For For 1C ELECTION OF DIRECTOR: TERRY A. KLEBE Management For For 1D ELECTION OF DIRECTOR: ANTHONY LEAR Management For For 1E ELECTION OF DIRECTOR: THOMAS L. MAGNANTI Management For For 1F ELECTION OF DIRECTOR: KEVIN J. MCGARITY Management For For 1G ELECTION OF DIRECTOR: BRYAN R. ROUB Management For For 1H ELECTION OF DIRECTOR: RONALD W. SHELLY Management For For 1I ELECTION OF DIRECTOR: MARK S. THOMPSON Management For For 02 PROPOSAL TO APPROVE AN AMENDMENT TO THE FAIRCHILD SEMICONDUCTOR 2007 STOCK PLAN. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 PROPOSAL TO AMEND OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING. Management For For 05 PROPOSAL WITHDRAWN. Management Against Against 06 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For PENGROWTH ENERGY CORPORATION Security 70706P104 Meeting Type Annual Ticker Symbol PGH Meeting Date 02-May-2012 ISIN CA70706P1045 Agenda 933583379 - Management Item Proposal Type Vote For/Against Management 01 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 02 DIRECTOR Management 1 DEREK W. EVANS For For 2 JOHN B. ZAOZIRNY For For 3 THOMAS A. CUMMING For For 4 WAYNE K. FOO For For 5 JAMES D. MCFARLAND For For 6 MICHAEL S. PARRETT For For 7 A. TERENCE POOLE For For 8 D. MICHAEL G. STEWART For For ENTEGRIS, INC. Security 29362U104 Meeting Type Annual Ticker Symbol ENTG Meeting Date 02-May-2012 ISIN US29362U1043 Agenda 933584648 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GIDEON ARGOV For For 2 MICHAEL A. BRADLEY For For 3 MARVIN D. BURKETT For For 4 R. NICHOLAS BURNS For For 5 DANIEL W. CHRISTMAN For For 6 ROGER D. MCDANIEL For For 7 PAUL L.H. OLSON For For 8 BRIAN F. SULLIVAN For For 2 RATIFY APPOINTMENT OF KPMG LLP AS ENTEGRIS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 APPROVAL OF THE COMPENSATION PAID TO ENTEGRIS, INC.'S NAMED EXECUTIVE OFFICERS (ADVISORY VOTE). Management For For FMC TECHNOLOGIES, INC. Security 30249U101 Meeting Type Annual Ticker Symbol FTI Meeting Date 02-May-2012 ISIN US30249U1016 Agenda 933587098 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MIKE R. BOWLIN Management For For 1B. ELECTION OF DIRECTOR: PHILIP J. BURGUIERES Management For For 1C. ELECTION OF DIRECTOR: EDWARD J. MOONEY Management For For 1D. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION PROGRAM. Management For For 4. AMEND THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. Management For For FRESH DEL MONTE PRODUCE INC. Security G36738105 Meeting Type Annual Ticker Symbol FDP Meeting Date 02-May-2012 ISIN KYG367381053 Agenda 933588862 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MOHAMMAD ABU- GHAZALEH Management For For 1B. ELECTION OF DIRECTOR: HANI EL-NAFFY Management For For 1C. ELECTION OF DIRECTOR: JOHN H. DALTON Management For For 2. PROPOSAL TO APPROVE AND ADOPT THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 30, Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 28, 2012. Management For For 4. PROPOSAL TO APPROVE THE COMPANY'S DIVIDEND PAYMENT FOR THE FISCAL YEAR ENDED DECEMBER 30, 2$0.10 PER ORDINARY SHARE TO REGISTERED MEMBERS (SHAREHOLDERS) OF THE COMPANY ON MAY 16, 2 JUNE 8, 2012. Management For For 5. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Against Against YAMANA GOLD INC. Security 98462Y100 Meeting Type Annual Ticker Symbol AUY Meeting Date 02-May-2012 ISIN CA98462Y1007 Agenda 933590045 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER MARRONE For For 2 PATRICK J. MARS For For 3 JOHN BEGEMAN For For 4 ALEXANDER DAVIDSON For For 5 RICHARD GRAFF For For 6 ROBERT HORN For For 7 NIGEL LEES For For 8 JUVENAL MESQUITA FILHO For For 9 CARL RENZONI For For 10 ANTENOR F. SILVA, JR. For For 11 DINO TITARO For For 02 IN RESPECT OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS. Management For For 03 YOUR VOTE IS NON-BINDING ON OUR BOARD. SEE OF OUR MANAGEMENT INFORMATION CIRCULAR.ON AN ADVISORY BASIS, AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF OUR BOARD, YOU ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN OUR 2 CIRCULAR. Management Against Against NEW GOLD INC. Security Meeting Type Annual and Special Meeting Ticker Symbol NGD Meeting Date 02-May-2012 ISIN CA6445351068 Agenda 933596415 - Management Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT SEVEN. Management For For 02 DIRECTOR Management 1 JAMES ESTEY For For 2 ROBERT GALLAGHER For For 3 VAHAN KOLOLIAN For For 4 MARTYN KONIG For For 5 PIERRE LASSONDE For For 6 RANDALL OLIPHANT For For 7 RAYMOND THRELKELD For For 03 APPOINTMENT OF DELOITTE & TOUCHE LLP, AS AUDITORS OF NEW GOLD INC. UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 RATIFY AND CONFIRM THE ADOPTION OF NEW GOLD INC.'S SHAREHOLDER RIGHTS PLAN IN THE FORM SET OUT IN THE MANAGEMENT INFORMATION CIRCULAR DATED AS OF MARCH 29, 2 HEADING "SHAREHOLDER RIGHTS PLAN". Management For For TERNIUM S.A. Security Meeting Type Annual Ticker Symbol TX Meeting Date 02-May-2012 ISIN US8808901081 Agenda 933601393 - Management Item Proposal Type Vote For/Against Management 1. CONSIDERATION OF THE BOARD OF DIRECTORS' AND INDEPENDENT AUDITOR'S REPORTS ON THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS. APPROVAL OF THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 FOR THE YEARS ENDED DECEMBER 31, 2011, 2 Management For For 2. CONSIDERATION OF THE BOARD OF DIRECTORS' AND INDEPENDENT AUDITOR'S REPORTS ON THE COMPANY'S ANNUAL ACCOUNTS. APPROVAL OF THE COMPANY'S ANNUAL ACCOUNTS AS AT DECEMBER 31, Management For For 3. ALLOCATION OF RESULTS AND APPROVAL OF DIVIDEND PAYMENT. Management For For 4. DISCHARGE TO THE MEMBERS OF THE BOARD FOR THE EXERCISE OF THEIR MANDATE THROUGHOUT THE YEAR ENDED DECEMBER 31, 2011. Management For For 5. ELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS. Management For For 6. COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. Management For For 7. APPOINTMENT OF THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 THEIR FEES. Management For For 8. AUTHORIZATION TO THE BOARD OF DIRECTORS TO DELEGATE THE DAY-TO-DAY MANAGEMENT OF THE COMPANY'S BUSINESS TO ONE OR MORE OF ITS MEMBERS. Management For For 9. AUTHORIZATION TO THE BOARD OF DIRECTORS TO APPOINT ONE OR MORE OF ITS MEMBERS AS THE COMPANY'S ATTORNEY-IN-FACT. Management For For LATTICE SEMICONDUCTOR CORPORATION Security Meeting Type Annual Ticker Symbol LSCC Meeting Date 02-May-2012 ISIN US5184151042 Agenda 933605896 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DARIN G. BILLERBECK For For 2 PATRICK S. JONES For For 3 ROBIN A. ABRAMS For For 4 JOHN BOURGOIN For For 5 BALAJI KRISHNAMURTHY For For 6 W RICHARD MARZ For For 7 GERHARD H. PARKER For For 8 HANS SCHWARZ For For 2. TO APPROVE THE COMPANY'S 2012 EMPLOYEE STOCK PURCHASE PLAN Management For For 3. TO APPROVE, AS AN ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012 Management For For METTLER-TOLEDO INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol MTD Meeting Date 03-May-2012 ISIN US5926881054 Agenda 933559633 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT F. SPOERRY Management For For ELECTION OF DIRECTOR: WAH-HUI CHU Management For For ELECTION OF DIRECTOR: FRANCIS A. CONTINO Management For For ELECTION OF DIRECTOR: OLIVIER A. FILLIOL Management For For ELECTION OF DIRECTOR: MICHAEL A. KELLY Management For For ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For ELECTION OF DIRECTOR: HANS ULRICH MAERKI Management For For ELECTION OF DIRECTOR: GEORGE M. MILNE Management For For ELECTION OF DIRECTOR: THOMAS P. SALICE Management For For 2. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For RLI CORP. Security Meeting Type Annual Ticker Symbol RLI Meeting Date 03-May-2012 ISIN US7496071074 Agenda 933565004 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KAJ AHLMANN For For 2 BARBARA R. ALLEN For For 3 JOHN T. BAILY For For 4 JORDAN W. GRAHAM For For 5 GERALD I. LENROW For For 6 CHARLES M. LINKE For For 7 F. LYNN MCPHEETERS For For 8 JONATHAN E. MICHAEL For For 9 ROBERT O. VIETS For For 2. APPROVE THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For HEXCEL CORPORATION Security Meeting Type Annual Ticker Symbol HXL Meeting Date 03-May-2012 ISIN US4282911084 Agenda 933565270 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOEL S. BECKMAN Management For For 1B ELECTION OF DIRECTOR: DAVID E. BERGES Management For For 1C ELECTION OF DIRECTOR: LYNN BRUBAKER Management For For 1D ELECTION OF DIRECTOR: JEFFREY C. CAMPBELL Management For For 1E ELECTION OF DIRECTOR: SANDRA L. DERICKSON Management For For 1F ELECTION OF DIRECTOR: W. KIM FOSTER Management For For 1G ELECTION OF DIRECTOR: THOMAS A. GENDRON Management For For 1H ELECTION OF DIRECTOR: JEFFREY A. GRAVES Management For For 1I ELECTION OF DIRECTOR: DAVID C. HILL Management For For 1J ELECTION OF DIRECTOR: DAVID L. PUGH Management For For 02 ADVISORY VOTE TO APPROVE 2011 EXECUTIVE COMPENSATION Management For For 03 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For DTE ENERGY COMPANY Security Meeting Type Annual Ticker Symbol DTE Meeting Date 03-May-2012 ISIN US2333311072 Agenda 933565749 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERARD M. ANDERSON For For 2 CHARLES G. MCCLURE, JR. For For 3 EUGENE A. MILLER For For 4 CHARLES W. PRYOR, JR. For For 5 RUTH G. SHAW For For 2. RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. MANAGEMENT PROPOSAL TO AMEND THE DTE ENERGY COMPANY 2006 LONG-TERM INCENTIVE PLAN Management For For 5. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS EMISSIONS Shareholder Against For EQUIFAX INC. Security Meeting Type Annual Ticker Symbol EFX Meeting Date 03-May-2012 ISIN US2944291051 Agenda 933568529 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. DALEO Management For For 1C. ELECTION OF DIRECTOR: WALTER W. DRIVER, JR. Management For For 1D. ELECTION OF DIRECTOR: MARK L. FEIDLER Management For For 1E. ELECTION OF DIRECTOR: L. PHILLIP HUMANN Management For For 1F. ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1G. ELECTION OF DIRECTOR: JOHN A. MCKINLEY Management For For 1H. ELECTION OF DIRECTOR: RICHARD F. SMITH Management For For 1I. ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS EQUIFAX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against TESORO CORPORATION Security Meeting Type Annual Ticker Symbol TSO Meeting Date 03-May-2012 ISIN US8816091016 Agenda 933569468 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RODNEY F. CHASE Management For For ELECTION OF DIRECTOR: GREGORY J. GOFF Management For For ELECTION OF DIRECTOR: ROBERT W. GOLDMAN Management For For ELECTION OF DIRECTOR: STEVEN H. GRAPSTEIN Management For For ELECTION OF DIRECTOR: DAVID LILLEY Management For For ELECTION OF DIRECTOR: J.W. NOKES Management For For ELECTION OF DIRECTOR: SUSAN TOMASKY Management For For ELECTION OF DIRECTOR: MICHAEL E. WILEY Management For For ELECTION OF DIRECTOR: PATRICK Y. YANG Management For For 2. TO CONDUCT AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. Management For For CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual and Special Meeting Ticker Symbol CNQ Meeting Date 03-May-2012 ISIN CA1363851017 Agenda 933573342 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 KEITH A.J. MACPHAIL For For 10 ALLAN P. MARKIN For For 11 HON. FRANK J. MCKENNA For For 12 JAMES S. PALMER For For 13 ELDON R. SMITH For For 14 DAVID A. TUER For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 THE SPECIAL RESOLUTION AMENDING THE CORPORATION'S ARTICLES TO CHANGE THE PROVISIONS OF THE CURRENTLY AUTHORIZED CLASS OF PREFERRED SHARES TO A CLASS OF PREFERRED SHARES ISSUABLE IN A SERIES, AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE NUMBER OF SHARES IN EACH SERIES AND TO DETERMINE THE DESIGNATION, RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS ATTACHING TO THE SHARES OF EACH SERIES AT THE TIME THE SHARES ARE ISSUED AS DESCRIBED IN THE INFORMATION CIRCULAR. Management Against Against 04 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE INFORMATION CIRCULAR. Management Against Against EASTMAN CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol EMN Meeting Date 03-May-2012 ISIN US2774321002 Agenda 933573479 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEPHEN R. DEMERITT Management For For ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For ELECTION OF DIRECTOR: JULIE F. HOLDER Management For For ELECTION OF DIRECTOR: LEWIS M. KLING Management For For ELECTION OF DIRECTOR: DAVID W. RAISBECK Management For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT Management For For 3. APPROVAL OF 2 COMPENSATION PLAN Management For For 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS Management For For 5. APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS Management For For 6. ADVISORY VOTE ON STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE STEPS NECESSARY TO PERMIT STOCKHOLDERS TO ACT BY WRITTEN CONSENT Shareholder For Against KANSAS CITY SOUTHERN Security Meeting Type Annual Ticker Symbol KSU Meeting Date 03-May-2012 ISIN US4851703029 Agenda 933580943 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LU M. CORDOVA For For 2 MICHAEL R. HAVERTY For For 3 THOMAS A. MCDONNELL For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3A. APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - ELIMINATION OF CERTAIN SUPERMAJORITY VOTING REQUIREMENTS. Management For For 3B. APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - ELIMINATION OF CUMULATIVE VOTING. Management For For 3C. APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - TECHNICAL AND CONFORMING CHANGES. Management For For 4. ADVISORY (NON-BINDING) VOTE APPROVING THE 2 OUR NAMED EXECUTIVE OFFICERS. Management For For 5. CONSIDER AND ACT ON A STOCKHOLDER PROPOSAL REGARDING ADOPTING SIMPLE MAJORITY VOTING. Shareholder For Against HEALTHSOUTH CORPORATION Security Meeting Type Annual Ticker Symbol HLS Meeting Date 03-May-2012 ISIN US4219243098 Agenda 933582478 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN W. CHIDSEY For For 2 DONALD L. CORRELL For For 3 YVONNE M. CURL For For 4 CHARLES M. ELSON For For 5 JAY GRINNEY For For 6 JON F. HANSON For For 7 LEO I. HIGDON, JR. For For 8 JOHN E. MAUPIN, JR. For For 9 L. EDWARD SHAW, JR. For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For BROOKFIELD OFFICE PROPERTIES INC. Security Meeting Type Annual Ticker Symbol BPO Meeting Date 03-May-2012 ISIN CA1129001055 Agenda 933591895 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 MR. GORDON E. ARNELL For For 2 MR. WILLIAM T. CAHILL Withheld Against 3 MR. CHRISTIE J.B. CLARK For For 4 MR. RICHARD B. CLARK For For 5 MR. JACK L. COCKWELL For For 6 MR. J. BRUCE FLATT For For 7 MR. MICHAEL HEGARTY For For 8 MR. PAUL J. MASSEY JR. For For 9 MR. F. ALLAN MCDONALD For For 10 MR. ROBERT L. STELZL For For 11 MR. JOHN E. ZUCCOTTI For For B THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS AND AUTHORIZING THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For C THE ADVISORY RESOLUTION ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION. Management Against Against UBS AG Security H89231338 Meeting Type Annual Ticker Symbol UBS Meeting Date 03-May-2012 ISIN CH0024899483 Agenda 933595879 - Management Item Proposal Type Vote For/Against Management 1A APPROVAL OF ANNUAL REPORT AND GROUP AND PARENT BANK ACCOUNTS Management For For 1B ADVISORY VOTE ON THE COMPENSATION REPORT 2011 Management Against Against 2 APPROPRIATION OF RETAINED EARNINGS AND DISTRIBUTION Management For For 3 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE GROUP EXECUTIVE BOARD FOR THE FINANCIAL YEAR 2011 Management Against Against 4AA REELECTION OF DIRECTOR: MICHEL DEMARE Management For For 4AB REELECTION OF DIRECTOR: DAVID SIDWELL Management For For 4AC REELECTION OF DIRECTOR: RAINER-MARC FREY Management For For 4AD REELECTION OF DIRECTOR: ANN F. GODBEHERE Management For For 4AE REELECTION OF DIRECTOR: AXEL P. LEHMANN Management For For 4AF REELECTION OF DIRECTOR: WOLFGANG MAYRHUBER Management For For 4AG REELECTION OF DIRECTOR: HELMUT PANKE Management For For 4AH REELECTION OF DIRECTOR: WILLIAM G. PARRETT Management For For 4AI REELECTION OF DIRECTOR: JOSEPH YAM Management For For 4BA ELECTION OF DIRECTOR: ISABELLE ROMY Management For For 4BB ELECTION OF DIRECTOR: BEATRICE WEDER DI MAURO Management For For 4BC ELECTION OF DIRECTOR: AXEL A. WEBER Management For For 4C REELECTION OF THE AUDITORS, ERNST & YOUNG LTD., BASEL Management For For 4D REELECTION OF THE SPECIAL AUDITORS, BDO AG, ZURICH Management For For 5 INCREASE OF CONDITIONAL CAPITAL AND APPROVAL OF AMENDED ARTICLE 4A PARA. 1 OF THE ARTICLES OF ASSOCIATION Management Against Against 6A AMENDMENTS OF THE ARTICLES OF ASSOCIATION: DELETION OF ARTICLE 37 OF THE ARTICLES OF ASSOCIATION Management For For 6B AMENDMENTS OF THE ARTICLES OF ASSOCIATION: DELETION OF ARTICLE 38 OF THE ARTICLES OF ASSOCIATION Management For For 7 IN CASE OF AD-HOC MOTIONS DURING THE ANNUAL GENERAL MEETING, I/WE AUTHORIZE MY/OUR PROXY TO ACT Management Against Against ITRON, INC. Security Meeting Type Annual Ticker Symbol ITRI Meeting Date 04-May-2012 ISIN US4657411066 Agenda 933561664 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: KIRBY A. DYESS Management For For ELECTION OF DIRECTOR: LEROY D. NOSBAUM Management For For ELECTION OF DIRECTOR: GRAHAM M. WILSON Management For For 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management Against Against 3 PROPOSAL TO APPROVE THE ITRON, INC.2 PLAN. Management For For 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For RYDER SYSTEM, INC. Security Meeting Type Annual Ticker Symbol R Meeting Date 04-May-2012 ISIN US7835491082 Agenda 933565030 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR FOR A 3-YEAR TERM OF OFFICE EXPIRING AT THE 2015 ANNUAL MEETING: JOHN M. BERRA Management For For 1B. ELECTION OF DIRECTOR FOR A 3-YEAR TERM OF OFFICE EXPIRING AT THE 2015 ANNUAL MEETING: LUIS P. NIETO, JR. Management For For 1C. ELECTION OF DIRECTOR FOR A 3-YEAR TERM OF OFFICE EXPIRING AT THE 2015 ANNUAL MEETING: E. FOLLIN SMITH Management For For 1D. ELECTION OF DIRECTOR FOR A 3-YEAR TERM OF OFFICE EXPIRING AT THE 2015 ANNUAL MEETING: GREGORY T. SWIENTON Management For For 1E. ELECTION OF DIRECTOR FOR A 1-YEAR TERM OF OFFICE EXPIRING AT THE 2013 ANNUAL MEETING: ROBERT J. ECK Management For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 3. APPROVAL OF THE RYDER SYSTEM, INC. 2 COMPENSATION PLAN. Management For For 4. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. APPROVAL OF A SHAREHOLDER PROPOSAL TO REPEAL RYDER'S CLASSIFIED BOARD. Shareholder For Against SUSQUEHANNA BANCSHARES, INC. Security Meeting Type Annual Ticker Symbol SUSQ Meeting Date 04-May-2012 ISIN US8690991018 Agenda 933566121 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANTHONY J. AGNONE, SR. For For 2 WAYNE E. ALTER, JR. For For 3 EDDIE L. DUNKLEBARGER For For 4 HENRY R. GIBBEL For For 5 BRUCE A. HEPBURN For For 6 DONALD L. HOFFMAN For For 7 SARA G. KIRKLAND For For 8 JEFFREY F. LEHMAN For For 9 MICHAEL A. MORELLO For For 10 SCOTT J. NEWKAM For For 11 ROBERT E. POOLE, JR. For For 12 WILLIAM J. REUTER For For 13 ANDREW S. SAMUEL For For 14 CHRISTINE SEARS For For 15 JAMES A. ULSH For For 16 ROBERT W. WHITE For For 17 ROGER V. WIEST, SR. For For 2. APPROVAL, IN AN ADVISORY VOTE, OF SUSQUEHANNA'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SUSQUEHANNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For ARROW ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol ARW Meeting Date 04-May-2012 ISIN US0427351004 Agenda 933567161 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY W. PERRY For For 2 PHILIP K. ASHERMAN For For 3 GAIL E. HAMILTON For For 4 JOHN N. HANSON For For 5 RICHARD S. HILL For For 6 M.F. (FRAN) KEETH For For 7 ANDREW C. KERIN For For 8 MICHAEL J. LONG For For 9 STEPHEN C. PATRICK For For 10 JOHN C. WADDELL For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For CADENCE DESIGN SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CDNS Meeting Date 04-May-2012 ISIN US1273871087 Agenda 933567832 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN L. BOSTROM Management For For 1B. ELECTION OF DIRECTOR: DONALD L. LUCAS Management For For 1C. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1D. ELECTION OF DIRECTOR: ALBERTO SANGIOVANNI-VINCENTELLI Management For For 1E. ELECTION OF DIRECTOR: GEORGE M. SCALISE Management For For 1F. ELECTION OF DIRECTOR: JOHN B. SHOVEN Management For For 1G. ELECTION OF DIRECTOR: ROGER S. SIBONI Management For For 1H. ELECTION OF DIRECTOR: LIP-BU TAN Management For For 2. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS STOCK OPTION PLAN. Management For For 3. APPROVAL OF AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 1 OPTION PLAN. Management For For 4. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CADENCE FOR ITS FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For BARNES GROUP INC. Security Meeting Type Annual Ticker Symbol B Meeting Date 04-May-2012 ISIN US0678061096 Agenda 933568531 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS J. ALBANI For For 2 THOMAS O. BARNES For For 3 GARY G. BENANAV For For 4 MYLLE H. MANGUM For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A POLICY THAT THE BOARD CHAIRMAN BE INDEPENDENT AND HAVE NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder For Against BRIGHTPOINT, INC. Security Meeting Type Annual Ticker Symbol CELL Meeting Date 04-May-2012 ISIN US1094734050 Agenda 933570219 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GOV. THOMAS J. RIDGE For For 2 JERRE L. STEAD For For 3 KARI-PEKKA WILSKA For For 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE RESOLUTION APPROVING NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS BRIGHTPOINT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For THE BRINK'S COMPANY Security Meeting Type Annual Ticker Symbol BCO Meeting Date 04-May-2012 ISIN US1096961040 Agenda 933570310 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 REGINALD D. HEDGEBETH* For For 2 BETTY C. ALEWINE# For For 3 MICHAEL J. HERLING# For For 4 THOMAS C. SCHIEVELBEIN# For For 2. APPROVE A NON-BINDING ADVISORY RESOLUTION RELATING TO NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 3. APPROVE THE AUDIT AND ETHICS COMMITTEE'S SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE ACCOUNTS OF THE COMPANY AND ITS SUBSIDIARIES FOR 2012. Management For For ACME PACKET, INC. Security Meeting Type Annual Ticker Symbol APKT Meeting Date 04-May-2012 ISIN US0047641065 Agenda 933570726 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID B. ELSBREE Management For For 1B ELECTION OF DIRECTOR: PATRICK J. MELAMPY Management For For 1C ELECTION OF DIRECTOR: ROBERT G. ORY Management For For 2 APPROVE AN ADVISORY RESOLUTION TO APPROVE ACME PACKET, INC.'S 2011 EXECUTIVE COMPENSATION. Management For For 3 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS ACME PACKET, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For TELEFLEX INCORPORATED Security Meeting Type Annual Ticker Symbol TFX Meeting Date 04-May-2012 ISIN US8793691069 Agenda 933581565 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SIGISMUNDUS W.W. LUBSEN Management For For 1B. ELECTION OF DIRECTOR: STUART A. RANDLE Management For For 1C. ELECTION OF DIRECTOR: HAROLD L. YOH III Management For For 2. ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For CURTISS-WRIGHT CORPORATION Security Meeting Type Annual Ticker Symbol CW Meeting Date 04-May-2012 ISIN US2315611010 Agenda 933584422 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN R. BENANTE For For 2 DEAN M. FLATT For For 3 S. MARCE FULLER For For 4 ALLEN A. KOZINSKI For For 5 JOHN R. MYERS For For 6 JOHN B. NATHMAN For For 7 ROBERT J. RIVET For For 8 WILLIAM W. SIHLER For For 9 ALBERT E. SMITH For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. PROPOSAL ON ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Management For For MYLAN INC. Security Meeting Type Annual Ticker Symbol MYL Meeting Date 04-May-2012 ISIN US6285301072 Agenda 933598572 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. COURY For For 2 RODNEY L. PIATT, C.P.A. For For 3 HEATHER BRESCH For For 4 WENDY CAMERON For For 5 ROBERT J. CINDRICH For For 6 NEIL DIMICK, C.P.A. For For 7 DOUGLAS J. LEECH C.P.A. For For 8 JOSEPH C. MAROON, MD For For 9 MARK W. PARRISH For For 10 C.B. TODD For For 11 R.L. VANDERVEEN PHD RPH For For 2. RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVE AN AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 5. SHAREHOLDER PROPOSAL - DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder For Against 6. SHAREHOLDER PROPOSAL - SEPARATION OF CHAIRMAN AND CEO POSITIONS Shareholder For Against LKQ CORPORATION Security Meeting Type Annual Ticker Symbol LKQX Meeting Date 07-May-2012 ISIN US5018892084 Agenda 933566436 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 A. CLINTON ALLEN For For 2 KEVIN F. FLYNN For For 3 RONALD G. FOSTER For For 4 JOSEPH M. HOLSTEN For For 5 BLYTHE J. MCGARVIE For For 6 PAUL M. MEISTER For For 7 JOHN F. O'BRIEN For For 8 ROBERT L. WAGMAN For For 9 WILLIAM M. WEBSTER, IV For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF LKQ CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF AN AMENDMENT TO THE LKQ CORPORATION 1 PLAN TO EXPLICITLY ALLOW PARTICIPATION BY NON-EMPLOYEE DIRECTORS AND TO INCREASE THE NUMBER OF SHARES OF LKQ COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 544,417, AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 4. APPROVAL OF AN AMENDMENT TO THE LKQ CORPORATION LONG TERM INCENTIVE PLAN TO ALLOW ADJUSTMENTS TO THE TARGET GOALS THEREUNDER DUE TO UNUSUAL, ATYPICAL OR NON-RECURRING ITEMS, AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 5. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF LKQ CORPORATION. Management For For MKS INSTRUMENTS, INC. Security 55306N104 Meeting Type Annual Ticker Symbol MKSI Meeting Date 07-May-2012 ISIN US55306N1046 Agenda 933569381 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEO BERLINGHIERI For For 2 ELIZABETH A. MORA For For 2. TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For CLEAN HARBORS, INC. Security Meeting Type Annual Ticker Symbol CLH Meeting Date 07-May-2012 ISIN US1844961078 Agenda 933573215 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALAN S. MCKIM For For 2 ROD MARLIN For For 3 JOHN T. PRESTON For For 2. TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN. Management For For 4. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 07-May-2012 ISIN US0153511094 Agenda 933610772 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEONARD BELL For For 2 MAX LINK For For 3 WILLIAM R. KELLER For For 4 JOSEPH A. MADRI For For 5 LARRY L. MATHIS For For 6 R. DOUGLAS NORBY For For 7 ALVIN S. PARVEN For For 8 ANDREAS RUMMELT For For 9 ANN M. VENEMAN For For 2. RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE COMPENSATION PAID TO ALEXION'S NAMED EXECUTIVE OFFICERS. Management For For TETRA TECHNOLOGIES, INC. Security 88162F105 Meeting Type Annual Ticker Symbol TTI Meeting Date 08-May-2012 ISIN US88162F1057 Agenda 933569002 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. BATES, JR. For For 2 STUART M. BRIGHTMAN For For 3 PAUL D. COOMBS For For 4 RALPH S. CUNNINGHAM For For 5 TOM H. DELIMITROS For For 6 GEOFFREY M. HERTEL For For 7 KENNETH P. MITCHELL For For 8 WILLIAM D. SULLIVAN For For 9 KENNETH E. WHITE, JR. For For 2. TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS TETRA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF TETRA TECHNOLOGIES, INC. Management For For VALUECLICK, INC. Security 92046N102 Meeting Type Annual Ticker Symbol VCLK Meeting Date 08-May-2012 ISIN US92046N1028 Agenda 933570055 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES R. ZARLEY For For 2 DAVID S. BUZBY For For 3 MARTIN T. HART For For 4 JEFFREY F. RAYPORT For For 5 JAMES R. PETERS For For 6 JAMES A. CROUTHAMEL For For 7 JOHN GIULIANI For For 2 TO APPROVE THE AMENDED AND RESTATED 2 PURCHASE PLAN. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For GROUP 1 AUTOMOTIVE, INC. Security Meeting Type Annual Ticker Symbol GPI Meeting Date 08-May-2012 ISIN US3989051095 Agenda 933574546 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EARL J. HESTERBERG For For 2 BERYL RAFF For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For ALTERA CORPORATION Security Meeting Type Annual Ticker Symbol ALTR Meeting Date 08-May-2012 ISIN US0214411003 Agenda 933574849 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN P. DAANE Management For For 1B. ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1C. ELECTION OF DIRECTOR: ELISHA W. FINNEY Management For For 1D. ELECTION OF DIRECTOR: KEVIN MCGARITY Management For For 1E. ELECTION OF DIRECTOR: KRISH A. PRABHU Management For For 1F. ELECTION OF DIRECTOR: JOHN SHOEMAKER Management For For 1G. ELECTION OF DIRECTOR: THOMAS H. WAECHTER Management For For 1H. ELECTION OF DIRECTOR: SUSAN WANG Management For For 2. TO APPROVE AN AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN TO INCREASE BY COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management For For 3. TO APPROVE A SECOND AMENDMENT TO THE 2 REGARDING NON-EMPLOYEE DIRECTOR EQUITY AWARDS. Management For For 4. TO APPROVE AN AMENDMENT TO THE 1987 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE BY 1,000, SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management For For 5. TO APPROVE AMENDMENTS TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO ALLOW ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Management For For 6. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 7. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For CLIFFS NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 08-May-2012 ISIN US18683K1016 Agenda 933575081 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: J.A. CARRABBA Management For For 1B ELECTION OF DIRECTOR: S.M. CUNNINGHAM Management For For 1C ELECTION OF DIRECTOR: B.J. ELDRIDGE Management For For 1D ELECTION OF DIRECTOR: A.R. GLUSKI Management For For 1E ELECTION OF DIRECTOR: S.M. GREEN Management For For 1F ELECTION OF DIRECTOR: J.K. HENRY Management For For 1G ELECTION OF DIRECTOR: J.F. KIRSCH Management For For 1H ELECTION OF DIRECTOR: F.R. MCALLISTER Management For For 1I ELECTION OF DIRECTOR: R.K. RIEDERER Management For For 1J ELECTION OF DIRECTOR: R.A. ROSS Management For For 2 TO AMEND OUR REGULATIONS TO ADD A PROVISION TO ALLOW BOARD TO AMEND REGULATIONS WITHOUT SHAREHOLDER APPROVAL UNDER OHIO LAW Management Against Against 3 A PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION, COMMONLY KNOWN AS "SAY ON PAY". Management For For 4 A PROPOSAL TO APPROVE THE 2012 INCENTIVE EQUITY PLAN. Management For For 5 A PROPOSAL TO APPROVE THE 2012 EXECUTIVE MANAGEMENT PERFORMANCE INCENTIVE PLAN. Management For For 6 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ALTERRA CAPITAL HOLDINGS LIMITED Security G0229R108 Meeting Type Annual Ticker Symbol ALTE Meeting Date 08-May-2012 ISIN BMG0229R1088 Agenda 933577390 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: W. MARSTON BECKER Management For For 1B ELECTION OF DIRECTOR: JAMES D. CAREY Management For For 1C ELECTION OF DIRECTOR: K. BRUCE CONNELL Management For For 1D ELECTION OF DIRECTOR: W. THOMAS FORRESTER Management For For 1E ELECTION OF DIRECTOR: MERYL D. HARTZBAND Management For For 1F ELECTION OF DIRECTOR: WILLIS T. KING, JR. Management For For 1G ELECTION OF DIRECTOR: JAMES H. MACNAUGHTON Management For For 1H ELECTION OF DIRECTOR: STEPHAN F. NEWHOUSE Management For For 1I ELECTION OF DIRECTOR: MICHAEL O'REILLY Management For For 1J ELECTION OF DIRECTOR: ANDREW H. RUSH Management For For 1K ELECTION OF DIRECTOR: MARIO P. TORSIELLO Management For For 1L ELECTION OF DIRECTOR: JAMES L. ZECH Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG, HAMILTON, BERMUDA AS INDEPENDENT AUDITORS OF ALTERRA CAPITAL HOLDINGS LIMITED. Management For For 3. TO CAST A NON-BINDING ADVISORY VOTE ON ALTERRA CAPITAL HOLDING'S EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE AN AMENDMENT TO THE ALTERRA CAPITAL HOLDINGS LIMITED EMPLOYEE STOCK PURCHASE PLANS. Management For For TRUSTMARK CORPORATION Security Meeting Type Annual Ticker Symbol TRMK Meeting Date 08-May-2012 ISIN US8984021027 Agenda 933583420 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADOLPHUS B. BAKER For For 2 DANIEL A. GRAFTON For For 3 GERARD R. HOST For For 4 DAVID H. HOSTER II For For 5 JOHN M. MCCULLOUCH For For 6 RICHARD H. PUCKETT For For 7 R. MICHAEL SUMMERFORD For For 8 LEROY G. WALKER, JR. For For 9 WILLIAM G. YATES III For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION - TO PROVIDE ADVISORY APPROVAL OF TRUSTMARK'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS - TO RATIFY THE SELECTION OF KPMG LLP AS TRUSTMARK CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For WARNER CHILCOTT PUBLIC LIMITED COMPANY Security G94368100 Meeting Type Annual Ticker Symbol WCRX Meeting Date 08-May-2012 ISIN IE00B446CM77 Agenda 933593623 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JAMES H. BLOEM Management For For 1B) ELECTION OF DIRECTOR: ROGER M. BOISSONNEAULT Management For For 1C) ELECTION OF DIRECTOR: JOHN A. KING, PH.D. Management For For 1D) ELECTION OF DIRECTOR: PATRICK J. O'SULLIVAN Management For For 2. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, A REGISTERED PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THE AUDITORS' REMUNERATION. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management Against Against SYNCHRONOSS TECHNOLOGIES, INC. Security 87157B103 Meeting Type Annual Ticker Symbol SNCR Meeting Date 08-May-2012 ISIN US87157B1035 Agenda 933594396 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN G. WALDIS For For 2 WILLIAM J. CADOGAN For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE ON A NON-BINDING ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For W & T OFFSHORE, INC. Security 92922P106 Meeting Type Annual Ticker Symbol WTI Meeting Date 08-May-2012 ISIN US92922P1066 Agenda 933604503 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MS. VIRGINIA BOULET For For 2 MR. SAMIR G. GIBARA For For 3 MR. ROBERT I. ISRAEL For For 4 MR. STUART B. KATZ For For 5 MR. TRACY W. KROHN For For 6 MR. S. JAMES NELSON, JR For For 7 MR. B. FRANK STANLEY For For 2. PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF PREFERRED STOCK. Management Against Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For CSX CORPORATION Security Meeting Type Annual Ticker Symbol CSX Meeting Date 09-May-2012 ISIN US1264081035 Agenda 933570194 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.M. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: J.B. BREAUX Management For For 1C. ELECTION OF DIRECTOR: P.L. CARTER Management For For 1D. ELECTION OF DIRECTOR: S.T. HALVERSON Management For For 1E. ELECTION OF DIRECTOR: E.J. KELLY, III Management For For 1F. ELECTION OF DIRECTOR: G.H. LAMPHERE Management For For 1G. ELECTION OF DIRECTOR: J.D. MCPHERSON Management For For 1H. ELECTION OF DIRECTOR: T.T. O'TOOLE Management For For 1I. ELECTION OF DIRECTOR: D.M. RATCLIFFE Management For For 1J. ELECTION OF DIRECTOR: D.J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: M.J. WARD Management For For 1L. ELECTION OF DIRECTOR: J.C. WATTS, JR. Management For For 1M. ELECTION OF DIRECTOR: J.S. WHISLER Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO CONSIDER AN ADVISORY RESOLUTION TO APPROVE COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ASSURED GUARANTY LTD. Security G0585R106 Meeting Type Annual Ticker Symbol AGO Meeting Date 09-May-2012 ISIN BMG0585R1060 Agenda 933572782 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRANCISCO L. BORGES For For 2 STEPHEN A. COZEN For For 3 PATRICK W. KENNY For For 4 DONALD H. LAYTON For For 5 ROBIN MONRO-DAVIES For For 6 MICHAEL T. O'KANE For For 7 WILBUR L. ROSS, JR. For For 8 WALTER A. SCOTT For For 9 HOWARD W. ALBERT* For For 10 ROBERT A. BAILENSON* For For 11 RUSSELL B. BREWER II* For For 12 GARY BURNET* For For 13 DOMINIC J. FREDERICO* For For 14 JAMES M. MICHENER* For For 15 ROBERT B. MILLS* For For 16 KEVIN PEARSON* For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 4. AUTHORIZING THE COMPANY TO VOTE FOR THE APPOINTMENT OF PWC AS AG RE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For POLYONE CORPORATION Security 73179P106 Meeting Type Annual Ticker Symbol POL Meeting Date 09-May-2012 ISIN US73179P1066 Agenda 933572910 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. DOUGLAS CAMPBELL For For 2 DR. CAROL A. CARTWRIGHT For For 3 RICHARD H. FEARON For For 4 GREGORY J. GOFF For For 5 GORDON D. HARNETT For For 6 RICHARD A. LORRAINE For For 7 STEPHEN D. NEWLIN For For 8 WILLIAM H. POWELL For For 9 FARAH M. WALTERS For For 10 WILLIAM A. WULFSOHN For For 2. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. PROPOSAL TO APPROVE THE FIRST AMENDMENT TO THE POLYONE CORPORATION 2 PERFORMANCE INCENTIVE PLAN. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS POLYONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For LSI CORPORATION Security Meeting Type Annual Ticker Symbol LSI Meeting Date 09-May-2012 ISIN US5021611026 Agenda 933573114 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES A. HAGGERTY Management For For 1B. ELECTION OF DIRECTOR: RICHARD S. HILL Management For For 1C. ELECTION OF DIRECTOR: JOHN H.F. MINER Management For For 1D. ELECTION OF DIRECTOR: ARUN NETRAVALI Management For For 1E. ELECTION OF DIRECTOR: CHARLES C. POPE Management For For 1F. ELECTION OF DIRECTOR: GREGORIO REYES Management For For 1G. ELECTION OF DIRECTOR: MICHAEL G. STRACHAN Management For For 1H. ELECTION OF DIRECTOR: ABHIJIT Y. TALWALKAR Management For For 1I. ELECTION OF DIRECTOR: SUSAN M. WHITNEY Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE OUR AMENDED 2003 EQUITY INCENTIVE PLAN. Management For For MASTEC, INC. Security Meeting Type Annual Ticker Symbol MTZ Meeting Date 09-May-2012 ISIN US5763231090 Agenda 933575017 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSE R. MAS For For 2 JOHN VAN HEUVELEN For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. APPROVAL OF THE MASTEC, INC. ANNUAL INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Security 42330P107 Meeting Type Annual Ticker Symbol HLX Meeting Date 09-May-2012 ISIN US42330P1075 Agenda 933575473 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 T. WILLIAM PORTER For For 2 JAMES A. WATT For For 2. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE 2 OUR NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVAL OF OUR 2 INCENTIVE PLAN, AS AMENDED AND RESTATED. Management For For 4. APPROVAL OF OUR EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Management For For BENCHMARK ELECTRONICS, INC. Security 08160H101 Meeting Type Annual Ticker Symbol BHE Meeting Date 09-May-2012 ISIN US08160H1014 Agenda 933578037 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CARY T. FU For For 2 MICHAEL R. DAWSON For For 3 GAYLA J. DELLY For For 4 PETER G. DORFLINGER For For 5 DOUGLAS G. DUNCAN For For 6 DAVID W. SCHEIBLE For For 7 BERNEE D.L. STROM For For 8 CLAY C. WILLIAMS For For 2 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For MURPHY OIL CORPORATION Security Meeting Type Annual Ticker Symbol MUR Meeting Date 09-May-2012 ISIN US6267171022 Agenda 933578948 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: F.W. BLUE Management For For 1B ELECTION OF DIRECTOR: S.A. COSSE Management For For 1C ELECTION OF DIRECTOR: C.P. DEMING Management For For 1D ELECTION OF DIRECTOR: R.A. HERMES Management For For 1E ELECTION OF DIRECTOR: J.V. KELLEY Management For For 1F ELECTION OF DIRECTOR: W. MIROSH Management For For 1G ELECTION OF DIRECTOR: R.M. MURPHY Management For For 1H ELECTION OF DIRECTOR: N.E. SCHMALE Management For For 1I ELECTION OF DIRECTOR: D.J.H. SMITH Management For For 1J ELECTION OF DIRECTOR: C.G. THEUS Management For For 1K ELECTION OF DIRECTOR: D.M. WOOD Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3 APPROVE THE PROPOSED 2012 LONG-TERM INCENTIVE PLAN. Management For For 4 APPROVE THE PROPOSED 2012 ANNUAL INCENTIVE PLAN. Management For For 5 APPROVE THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ADTRAN INC Security 00738A106 Meeting Type Annual Ticker Symbol ADTN Meeting Date 09-May-2012 ISIN US00738A1060 Agenda 933582101 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. STANTON For For 2 H. FENWICK HUSS For For 3 ROSS K. IRELAND For For 4 WILLIAM L. MARKS For For 5 JAMES E. MATTHEWS For For 6 BALAN NAIR For For 7 ROY J. NICHOLS For For 2. SAY-ON-PAY RESOLUTIONS, NON-BINDING APPROVAL OF THE EXECUTIVE COMPENSATION POLICIES AND PROCEDURES OF ADTRAN AS WELL AS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For NII HOLDINGS, INC. Security 62913F201 Meeting Type Annual Ticker Symbol NIHD Meeting Date 09-May-2012 ISIN US62913F2011 Agenda 933585094 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: KEVIN L. BEEBE Management For For ELECTION OF DIRECTOR: CAROLYN F. KATZ Management For For 2. AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVAL OF THE 2012 INCENTIVE COMPENSATION PLAN. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For CITY NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol CYN Meeting Date 09-May-2012 ISIN US1785661059 Agenda 933597467 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KENNETH L. COLEMAN Management For For 1B. ELECTION OF DIRECTOR: BRUCE ROSENBLUM Management For For 1C. ELECTION OF DIRECTOR: PETER M. THOMAS Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER J. WARMUTH Management For For 2. RATIFICATION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. AMENDMENT OF THE 2 Management For For 4. APPROVAL AND ADOPTION OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Management For For 5. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For SILVER STANDARD RESOURCES INC. Security 82823L106 Meeting Type Annual and Special Meeting Ticker Symbol SSRI Meeting Date 09-May-2012 ISIN CA82823L1067 Agenda 933601470 - Management Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT SIX. Management For For 02 DIRECTOR Management 1 A.E. MICHAEL ANGLIN For For 2 JOHN R. BRODIE, FCA For For 3 RICHARD C.CAMPBELL, MBE For For 4 RICHARD D. PATERSON For For 5 JOHN SMITH For For 6 PETER W. TOMSETT For For 03 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 TO CONFIRM THE SHAREHOLDER RIGHTS PLAN ADOPTED BY THE CORPORATION, ALL AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. Management For For KNIGHT CAPITAL GROUP, INC. Security Meeting Type Annual Ticker Symbol KCG Meeting Date 09-May-2012 ISIN US4990051066 Agenda 933602092 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: WILLIAM L. BOLSTER Management For For ELECTION OF DIRECTOR: THOMAS M. JOYCE Management For For ELECTION OF DIRECTOR: JAMES W. LEWIS Management For For ELECTION OF DIRECTOR: JAMES T. MILDE Management For For ELECTION OF DIRECTOR: CHRISTOPHER C. QUICK Management For For ELECTION OF DIRECTOR: DANIEL F. SCHMITT Management For For ELECTION OF DIRECTOR: LAURIE M. SHAHON Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. THE BOARD OF DIRECTORS RECOMMENDS A VOTE"AGAINST" PROPOSAL 4. Management For For 4. STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Shareholder For Against THE WARNACO GROUP, INC. Security Meeting Type Annual Ticker Symbol WRC Meeting Date 09-May-2012 ISIN US9343904028 Agenda 933604147 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID A. BELL Management For For 1B. ELECTION OF DIRECTOR: ROBERT A. BOWMAN Management For For 1C. ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Management For For 1D. ELECTION OF DIRECTOR: SHEILA A. HOPKINS Management For For 1E. ELECTION OF DIRECTOR: HELEN MCCLUSKEY Management For For 1F. ELECTION OF DIRECTOR: CHARLES R. PERRIN Management For For 1G. ELECTION OF DIRECTOR: NANCY A. REARDON Management For For 1H. ELECTION OF DIRECTOR: DONALD L. SEELEY Management For For 1I. ELECTION OF DIRECTOR: CHERYL NIDO TURPIN Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WARNACO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For 3. TO CAST AN ADVISORY VOTE TO APPROVE WARNACO'S EXECUTIVE COMPENSATION. Management For For MEDNAX, INC. Security 58502B106 Meeting Type Annual Ticker Symbol MD Meeting Date 10-May-2012 ISIN US58502B1061 Agenda 933571588 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CESAR L. ALVAREZ For For 2 WALDEMAR A. CARLO, M.D. For For 3 MICHAEL B. FERNANDEZ For For 4 ROGER K. FREEMAN, M.D. For For 5 PAUL G. GABOS For For 6 P.J. GOLDSCHMIDT, M.D. For For 7 MANUEL KADRE For For 8 ROGER J. MEDEL, M.D. For For 9 DONNA E. SHALALA PH.D. For For 10 ENRIQUE J. SOSA PH.D. For For 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE MEDNAX, INC. 2 Management For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. Management For For 4 PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For GENTIVA HEALTH SERVICES, INC. Security 37247A102 Meeting Type Annual Ticker Symbol GTIV Meeting Date 10-May-2012 ISIN US37247A1025 Agenda 933572035 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT S. FORMAN, JR. Management For For ELECTION OF DIRECTOR: VICTOR F. GANZI Management For For ELECTION OF DIRECTOR: PHILIP R. LOCHNER, JR. Management For For ELECTION OF DIRECTOR: STUART OLSTEN Management For For ELECTION OF DIRECTOR: SHELDON M. RETCHIN Management For For ELECTION OF DIRECTOR: TONY STRANGE Management For For ELECTION OF DIRECTOR: RAYMOND S. TROUBH Management For For ELECTION OF DIRECTOR: RODNEY D. WINDLEY Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 4. APPROVAL OF AMENDMENT TO COMPANY'S STOCK & DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 5. APPROVAL OF AMENDMENT TO COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. Management For For RENT-A-CENTER, INC. Security 76009N100 Meeting Type Annual Ticker Symbol RCII Meeting Date 10-May-2012 ISIN US76009N1000 Agenda 933572871 - Management Item Proposal Type Vote For/Against Management ELECTION OF CLASS III DIRECTOR: MICHAEL J. GADE Management For For ELECTION OF CLASS III DIRECTOR: J.V. LENTELL Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF GRANT THORNTON LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. PROPOSAL TO ADOPT THE ADVISORY (NON- BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 10-May-2012 ISIN US6558441084 Agenda 933572946 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD L. BALILES Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1J. ELECTION OF DIRECTOR: J. PAUL REASON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For MCDERMOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDR Meeting Date 10-May-2012 ISIN PA5800371096 Agenda 933573037 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. BOOKOUT, III For For 2 ROGER A. BROWN For For 3 STEPHEN G. HANKS For For 4 STEPHEN M. JOHNSON For For 5 D. BRADLEY MCWILLIAMS For For 6 THOMAS C. SCHIEVELBEIN For For 7 MARY SHAFER-MALICKI For For 8 DAVID A. TRICE For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF MCDERMOTT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For FEI COMPANY Security 30241L109 Meeting Type Annual Ticker Symbol FEIC Meeting Date 10-May-2012 ISIN US30241L1098 Agenda 933573772 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LAWRENCE A. BOCK For For 2 ARIE HUIJSER For For 3 DON R. KANIA For For 4 THOMAS F. KELLY For For 5 JAN C. LOBBEZOO For For 6 GERHARD H. PARKER For For 7 JAMES T. RICHARDSON For For 8 RICHARD H. WILLS For For 9 HOMA BAHRAMI For For 10 JAMI K. NACHTSHEIM For For 2 TO AMEND FEI'S 1 PLAN: (I) TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES, AND (II) TO EXPAND THE LIST OF PERFORMANCE GOALS FROM WHICH THE COMPENSATION COMMITTEE MAY CHOOSE IN DESIGNING AND GRANTING INCENTIVE AWARDS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3 TO CONSIDER AND VOTE ON A PROPOSAL TO AMEND FEI'S EMPLOYEE SHARE PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE APPOINTMENT OF KPMG LLP AS FEI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 5 TO APPROVE, ON AN ADVISORY BASIS, FEI'S EXECUTIVE COMPENSATION. Management For For GENERAL CABLE CORPORATION Security Meeting Type Annual Ticker Symbol BGC Meeting Date 10-May-2012 ISIN US3693001089 Agenda 933574635 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREGORY B. KENNY For For 2 GREGORY E. LAWTON For For 3 CHARLES G. MCCLURE, JR. For For 4 CRAIG P. OMTVEDT For For 5 PATRICK M. PREVOST For For 6 ROBERT L. SMIALEK For For 7 JOHN E. WELSH, III For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT GENERAL CABLE'S 2012 CONSOLIDATED FINANCIAL STATEMENTS AND INTERNAL CONTROL OVER FINANCIAL REPORTING. Management For For 3. APPROVAL ON AN ADVISORY BASIS OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against LEGGETT & PLATT, INCORPORATED Security Meeting Type Annual Ticker Symbol LEG Meeting Date 10-May-2012 ISIN US5246601075 Agenda 933577059 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT E. BRUNNER Management For For 1B. ELECTION OF DIRECTOR: RALPH W. CLARK Management For For 1C. ELECTION OF DIRECTOR: R. TED ENLOE, III Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. FISHER Management For For 1E. ELECTION OF DIRECTOR: MATTHEW C. FLANIGAN Management For For 1F. ELECTION OF DIRECTOR: KARL G. GLASSMAN Management For For 1G. ELECTION OF DIRECTOR: RAY A. GRIFFITH Management For For 1H. ELECTION OF DIRECTOR: DAVID S. HAFFNER Management For For 1I. ELECTION OF DIRECTOR: JOSEPH W. MCCLANATHAN Management For For 1J. ELECTION OF DIRECTOR: JUDY C. ODOM Management For For 1K. ELECTION OF DIRECTOR: MAURICE E. PURNELL, JR. Management For For 1L. ELECTION OF DIRECTOR: PHOEBE A. WOOD Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S FLEXIBLE STOCK PLAN. Management For For 4. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Management For For 5. A SHAREHOLDER PROPOSAL REQUESTING THE ADDITION OF SEXUAL ORIENTATION AND GENDER IDENTITY TO THE COMPANY'S WRITTEN NON-DISCRIMINATION POLICY. Shareholder For Against QUESTAR CORPORATION Security Meeting Type Annual Ticker Symbol STR Meeting Date 10-May-2012 ISIN US7483561020 Agenda 933577186 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: TERESA BECK Management For For 1B. ELECTION OF DIRECTOR: R.D. CASH Management For For 1C. ELECTION OF DIRECTOR: LAURENCE M. DOWNES Management For For 1D. ELECTION OF DIRECTOR: RONALD W. JIBSON Management For For 1E. ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1F. ELECTION OF DIRECTOR: KEITH O. RATTIE Management For For 1G. ELECTION OF DIRECTOR: HARRIS H. SIMMONS Management For For 1H. ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE MIDDLEBY CORPORATION Security Meeting Type Annual Ticker Symbol MIDD Meeting Date 10-May-2012 ISIN US5962781010 Agenda 933579421 - Management Item Proposal Type Vote For/Against Management 01 DIRECTORS Management 1 SELIM A. BASSOUL For For 2 ROBERT B. LAMB For For 3 RYAN LEVENSON For For 4 JOHN R. MILLER III For For 5 GORDON O'BRIEN For For 6 PHILIP G. PUTNAM For For 7 SABIN C. STREETER For For 02 APPROVAL, BY AN ADVISORY VOTE, OF THE 2'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SEC"). Management For For 03 A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS TO PROVIDE THAT DIRECTOR NOMINEES ARE ELECTED BY A MAJORITY VOTE IN UNCONTESTED DIRECTOR ELECTIONS. Shareholder For CINEMARK HOLDINGS, INC. Security 17243V102 Meeting Type Annual Ticker Symbol CNK Meeting Date 10-May-2012 ISIN US17243V1026 Agenda 933584965 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VAHE A. DOMBALAGIAN For For 2 PETER R. EZERSKY For For 3 CARLOS M.SEPULVEDA For For 2. APPROVAL AND RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE, LLP, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF NON-BINDING, ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For EDWARDS LIFESCIENCES CORPORATION Security 28176E108 Meeting Type Annual Ticker Symbol EW Meeting Date 10-May-2012 ISIN US28176E1082 Agenda 933588090 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MIKE R. BOWLIN Management For For ELECTION OF DIRECTOR: BARBARA J. MCNEIL, M.D., PHD. Management For For ELECTION OF DIRECTOR: MICHAEL A. MUSSALLEM Management For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE LONG-TERM STOCK INCENTIVE COMPENSATION PROGRAM Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Management For For 4. RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 5. STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS Management For 6. STOCKHOLDER PROPOSAL TO ELIMINATE SUPERMAJORITY VOTES Shareholder For Against ANIXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol AXE Meeting Date 10-May-2012 ISIN US0352901054 Agenda 933589408 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: LORD JAMES BLYTH Management For For 2. ELECTION OF DIRECTOR: FREDERIC F. BRACE Management For For 3. ELECTION OF DIRECTOR: LINDA WALKER BYNOE Management For For 4. ELECTION OF DIRECTOR: ROBERT J. ECK Management For For 5. ELECTION OF DIRECTOR: ROBERT W. GRUBBS Management For For 6. ELECTION OF DIRECTOR: F. PHILIP HANDY Management For For 7. ELECTION OF DIRECTOR: MELVYN N. KLEIN Management For For 8. ELECTION OF DIRECTOR: GEORGE MUNOZ Management For For 9. ELECTION OF DIRECTOR: STUART M. SLOAN Management For For ELECTION OF DIRECTOR: MATTHEW ZELL Management For For ELECTION OF DIRECTOR: SAMUEL ZELL Management For For ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For GAYLORD ENTERTAINMENT COMPANY Security Meeting Type Annual Ticker Symbol GET Meeting Date 10-May-2012 ISIN US3679051066 Agenda 933591439 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GLENN J. ANGIOLILLO For For 2 MICHAEL J. BENDER For For 3 E.K. GAYLORD II For For 4 RALPH HORN For For 5 DAVID W. JOHNSON Withheld Against 6 ELLEN LEVINE For For 7 TERRELL T. PHILEN, JR. For For 8 ROBERT S. PRATHER, JR. For For 9 COLIN V. REED For For 10 MICHAEL D. ROSE For For 11 MICHAEL I. ROTH For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD NOT EXTEND THE AUGUST 12, 2 COMPANY'S AMENDED AND RESTATED RIGHTS PLAN, UNLESS THE STOCKHOLDERS OF THE COMPANY APPROVE SUCH EXTENSION. Shareholder For BILL BARRETT CORPORATION Security 06846N104 Meeting Type Annual Ticker Symbol BBG Meeting Date 10-May-2012 ISIN US06846N1046 Agenda 933593267 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM F. OWENS# For For 2 RANDY I. STEIN# For For 3 KEVIN O. MEYERS$ For For 2. PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. Management For For 4. PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. PROPOSAL TO APPROVE OUR 2012 EQUITY INCENTIVE PLAN. Management For For 6. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For FRESENIUS MEDICAL CARE AG & CO. KGAA Security Meeting Type Annual Ticker Symbol FMS Meeting Date 10-May-2012 ISIN US3580291066 Agenda 933604642 - Management Item Proposal Type Vote For/Against Management 1. RESOLUTION ON THE APPROVAL OF THE ANNUAL FINANCIAL STATEMENTS OF FRESENIUS MEDICAL CARE AG & CO. KGAA FOR FISCAL YEAR 2011 Management For For 2. RESOLUTION ON THE ALLOCATION OF DISTRIBUTABLE PROFIT Management For For 3. RESOLUTION ON THE APPROVAL OF THE ACTIONS OF THE GENERAL PARTNER Management For For 4. RESOLUTION ON THE APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For 5. ELECTION OF THE AUDITORS AND CONSOLIDATED GROUP AUDITORS FOR FISCAL YEAR 2012 Management For For 6. AMENDMENT TO SECTION 12 (2) SENTENCE 2 OF THE ARTICLES (COMPOSITION OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE) Management For For 7. RESOLUTION(S) ADDED UPON SHAREHOLDER REQUEST PURSUANT TO SECTION 122 (2) GERMAN STOCK CORPORATION ACT (AKTIENGESETZ), IF ANY* Management Abstain Against ANGLOGOLD ASHANTI LIMITED Security Meeting Type Annual Ticker Symbol AU Meeting Date 10-May-2012 ISIN US0351282068 Agenda 933606999 - Management Item Proposal Type Vote For/Against Management O1 RE-APPOINTMENT OF ERNST & YOUNG INC. AS AUDITORS OF THE COMPANY Management For For O2 ELECTION OF MRS NP JANUARY-BARDILL AS A DIRECTOR Management For For O3 ELECTION OF MR RJ RUSTON AS A DIRECTOR Management For For O4 RE-ELECTION OF MR WA NAIRN AS A DIRECTOR Management For For O5 RE-ELECTION OF PROF LW NKUHLU AS A DIRECTOR Management For For O6 APPOINTMENT OF PROF LW NKUHLU AS A MEMBER OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF THE COMPANY Management For For O7 APPOINTMENT OF MR FB ARISMAN AS A MEMBER OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF THE COMPANY Management For For O8 APPOINTMENT OF MR R GASANT AS A MEMBER OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF THE COMPANY Management For For O9 APPOINTMENT OF MRS NP JANUARY- BARDILL AS A MEMBER OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF THE COMPANY Management For For O10 GENERAL AUTHORITY TO DIRECTORS TO ALLOT AND ISSUE ORDINARY SHARES Management For For O11 GENERAL AUTHORITY TO DIRECTORS TO ISSUE FOR CASH, THOSE ORDINARY SHARES WHICH THE DIRECTORS ARE AUTHORIZED TO ALLOT AND ISSUE IN TERMS OF ORDINARY RESOLUTION NUMBER 10 Management For For 12 ENDORSEMENT OF THE ANGLOGOLD ASHANTI REMUNERATION POLICY Management For For S1 INCREASE IN NON-EXECUTIVE DIRECTORS' REMUNERATION FOR THEIR SERVICE AS DIRECTORS Management For For S2 INCREASE IN NON-EXECUTIVE DIRECTORS' FEES FOR BOARD AND STATUTORY COMMITTEE MEETINGS Management For For S3 ACQUISITION OF THE COMPANY'S OWN SHARES Management For For IXIA Security 45071R109 Meeting Type Annual Ticker Symbol XXIA Meeting Date 10-May-2012 ISIN US45071R1095 Agenda 933607648 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VICTOR ALSTON For For 2 LAURENT ASSCHER For For 3 JONATHAN FRAM For For 4 ERROL GINSBERG For For 5 GAIL HAMILTON For For 6 JON F. RAGER For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For THE ANDERSONS, INC. Security Meeting Type Annual Ticker Symbol ANDE Meeting Date 11-May-2012 ISIN US0341641035 Agenda 933565915 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. ANDERSON For For 2 GERARD M. ANDERSON For For 3 CATHERINE M. KILBANE For For 4 ROBERT J. KING, JR. For For 5 ROSS W. MANIRE For For 6 DONALD L. MENNEL For For 7 DAVID L. NICHOLS For For 8 JOHN T. STOUT, JR. For For 9 JACQUELINE F. WOODS For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVING THE RESOLUTION PROVIDED IN THE PROXY STATEMENT. Management For For COOPER TIRE & RUBBER COMPANY Security Meeting Type Annual Ticker Symbol CTB Meeting Date 11-May-2012 ISIN US2168311072 Agenda 933573277 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN M. CHAPMAN For For 2 JOHN J. HOLLAND For For 3 JOHN F. MEIER For For 4 CYNTHIA A. NIEKAMP For For 5 JOHN H. SHUEY For For 6 RICHARD L. WAMBOLD For For 2. TO RATIFY THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE COMPENSATION. Management For For CYPRESS SEMICONDUCTOR CORPORATION Security Meeting Type Annual Ticker Symbol CY Meeting Date 11-May-2012 ISIN US2328061096 Agenda 933575562 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 T.J. RODGERS For For 2 W. STEVE ALBRECHT For For 3 ERIC A. BENHAMOU For For 4 LLOYD CARNEY For For 5 JAMES R. LONG For For 6 J. DANIEL MCCRANIE For For 7 J.D. SHERMAN For For 8 WILBERT VAN DEN HOEK For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR Management For For 3. ANNUAL ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For ALLEGHENY TECHNOLOGIES INCORPORATED Security 01741R102 Meeting Type Annual Ticker Symbol ATI Meeting Date 11-May-2012 ISIN US01741R1023 Agenda 933579370 - Management Item Proposal Type Vote For/Against Management A. DIRECTOR Management 1 RICHARD J. HARSHMAN* For For 2 DIANE C. CREEL# For For 3 JOHN R. PIPSKI# For For 4 JAMES E. ROHR# For For 5 LOUIS J. THOMAS# For For B. APPROVAL OF AN AMENDMENT TO THE 2007 INCENTIVE PLAN, AS AMENDED AND RESTATED. Management For For C. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED OFFICERS. Management Against Against D. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For TOTAL S.A. Security 89151E109 Meeting Type Annual Ticker Symbol TOT Meeting Date 11-May-2012 ISIN US89151E1091 Agenda 933601038 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND Management For For O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY Management For For O5 RENEWAL OF THE APPOINTMENT OF MR. CHRISTOPHE DE MARGERIE AS A DIRECTOR Management For For O6 RENEWAL OF THE APPOINTMENT OF MR. PATRICK ARTUS AS A DIRECTOR Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. BERTRAND COLLOMB AS A DIRECTOR Management For For O8 RENEWAL OF THE APPOINTMENT OF MS. ANNE LAUVERGEON AS A DIRECTOR Management For For O9 RENEWAL OF THE APPOINTMENT OF MR. MICHEL PEBEREAU AS A DIRECTOR Management For For O10 RATIFICATION OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR TO SUCCEED A DIRECTOR WHO HAS RESIGNED Management For For O11 APPOINTMENT OF MS. ANNE-MARIE IDRAC AS A DIRECTOR Management For For O12 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF THE FRENCH COMMERCIAL CODE Management For For E13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS Management For For E14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF INCREASE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E16 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY Management For For E17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE Management For For E18 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E19 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLING SHARES Management For For EA THE FIRST IS INTENDED TO FILL IN THE INFORMATION LISTED IN THE REGISTRATION DOCUMENT WITH BENCHMARKS TO COMPARE THE COMPENSATION FOR EXECUTIVE DIRECTORS WITH VARIOUS COMPENSATION FOR VARIOUS EMPLOYEES Shareholder Against For EB THE OTHER CONCERNS THE ESTABLISHMENT OF A LOYALTY DIVIDEND FOR SHAREHOLDERS HOLDING REGISTERED SHARES FOR AT LEAST TWO YEARS Shareholder Against For CHINA PETROLEUM & CHEMICAL CORPORATION Security 16941R108 Meeting Type Annual Ticker Symbol SNP Meeting Date 11-May-2012 ISIN US16941R1086 Agenda 933613906 - Management Item Proposal Type Vote For/Against Management O1 TO CONSIDER AND APPROVE THE REPORT OF THE FOURTH SESSION OF THE BOARD OF DIRECTORS OF SINOPEC CORP. (INCLUDING THE REPORT OF THE BOARD OF DIRECTORS OF SINOPEC CORP. FOR THE YEAR 2011). Management For For O2 TO CONSIDER AND APPROVE THE REPORT OF THE FOURTH SESSION OF THE BOARD OF SUPERVISORS OF SINOPEC CORP. (INCLUDING THE REPORT OF THE BOARD OF SUPERVISORS OF SINOPEC CORP. FOR THE YEAR 2011). Management For For O3 TO CONSIDER AND APPROVE THE AUDITED FINANCIAL REPORTS AND AUDITED CONSOLIDATED FINANCIAL REPORTS OF SINOPEC CORP. FOR THE YEAR ENDED 31 DECEMBER 2011. Management For For O4 TO CONSIDER AND APPROVE THE PLAN FOR ALLOCATING ANY SURPLUS COMMON RESERVE FUNDS AT THE AMOUNT OF RMB 30 BILLION FROM THE AFTER-TAX PROFITS. Management For For O5 TO CONSIDER AND APPROVE THE PROFIT DISTRIBUTION PLAN OF SINOPEC CORP. FOR THE YEAR ENDED 31 DECEMBER 2011. Management For For O6 TO AUTHORISE THE BOARD OF DIRECTORS OF SINOPEC CORP. (THE "BOARD") TO DETERMINE THE INTERIM PROFIT DISTRIBUTION PLAN OF SINOPEC CORP. FOR THE YEAR 2012. Management For For O7 TO CONSIDER AND APPROVE THE RE- APPOINTMENT OF KPMG HUAZHEN AND KPMG AS THE DOMESTIC AND OVERSEAS AUDITORS OF SINOPEC CORP. FOR THE YEAR 2012, RESPECTIVELY, AND TO AUTHORISE THE BOARD TO DETERMINE THEIR REMUNERATIONS. Management For For O8 DIRECTOR Management 1 FU CHENGYU For For 2 WANG TIANPU For For 3 ZHANG YAOCANG For For 4 ZHANG JIANHUA For For 5 WANG ZHIGANG For For 6 CAI XIYOU For For 7 CAO YAOFENG For For 8 LI CHUNGUANG For For 9 DAI HOULIANG For For 10 LIU YUN For For 11 CHEN XIAOJIN-NON-EXEC For For 12 MA WEIHUA-NON-EXEC For For 13 JIANG XIAOMING-NON-EXEC For For 14 YAN YAN-NON-EXEC Withheld Against 15 BAO GUOMING-NON-EXEC For For 16 XU BIN - SUP Withheld Against 17 GENG LIMIN - SUP Withheld Against 18 LI XINJIAN - SUP For For 19 ZOU HUIPING - SUP For For 20 KANG MINGDE - SUP For For O10 TO CONSIDER AND APPROVE SERVICE CONTRACTS BETWEEN SINOPEC CORP. AND DIRECTORS OF THE FIFTH SESSION OF THE BOARD (INCLUDING EMOLUMENTS PROVISIONS), AND SERVICE CONTRACTS BETWEEN SINOPEC CORP. AND SUPERVISORS OF THE FIFTH SESSION OF THE BOARD OF SUPERVISORS (INCLUDING EMOLUMENTS PROVISIONS). Management For For O11 TO AUTHORISE THE SECRETARY TO THE BOARD TO, ON BEHALF OF SINOPEC CORP., DEAL WITH ALL PROCEDURAL REQUIREMENTS IN RELATION TO THE ELECTION AND RE-ELECTION OF DIRECTORS AND SUPERVISORS OF SINOPEC CORP. SUCH AS APPLICATIONS, APPROVAL, REGISTRATIONS AND FILINGS. Management For For S12 TO APPROVE THE PROPOSED AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF SINOPEC CORP. Management For For S13 TO AUTHORISE THE SECRETARY TO THE BOARD TO, ON BEHALF OF SINOPEC CORP., DEAL WITH ALL PROCEDURAL REQUIREMENTS SUCH AS APPLICATIONS, APPROVALS, REGISTRATIONS AND FILINGS IN RELATION TO THE PROPOSED AMENDMENTS TO THE ARTICLES OF ASSOCIATION (INCLUDING COSMETIC AMENDMENTS AS REQUESTED BY THE REGULATORY AUTHORITIES). Management For For S14 TO AUTHORISE THE BOARD TO DETERMINE THE PROPOSED PLAN FOR THE ISSUANCE OF DEBT FINANCING INSTRUMENT(S) Management Abstain Against S15 TO GRANT TO THE BOARD A GENERAL MANDATE TO ISSUE NEW DOMESTIC SHARES AND/OR OVERSEAS LISTED FOREIGN SHARES Management Against Against MARKEL CORPORATION Security Meeting Type Annual Ticker Symbol MKL Meeting Date 14-May-2012 ISIN US5705351048 Agenda 933562919 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: J. ALFRED BROADDUS, JR. Management For For 1B ELECTION OF DIRECTOR: DOUGLAS C. EBY Management For For 1C ELECTION OF DIRECTOR: STEWART M. KASEN Management For For 1D ELECTION OF DIRECTOR: ALAN I. KIRSHNER Management For For 1E ELECTION OF DIRECTOR: LEMUEL E. LEWIS Management For For 1F ELECTION OF DIRECTOR: DARRELL D. MARTIN Management For For 1G ELECTION OF DIRECTOR: ANTHONY F. MARKEL Management For For 1H ELECTION OF DIRECTOR: STEVEN A. MARKEL Management For For 1I ELECTION OF DIRECTOR: JAY M. WEINBERG Management For For 1J ELECTION OF DIRECTOR: DEBORA J. WILSON Management For For 2 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3 TO APPROVE THE COMPANY'S 2012 EQUITY INCENTIVE COMPENSATION PLAN. Management For For ING GROEP N.V. Security Meeting Type Annual Ticker Symbol ING Meeting Date 14-May-2012 ISIN US4568371037 Agenda 933596833 - Management Item Proposal Type Vote For/Against Management 2C ANNUAL ACCOUNTS FOR 2011. Management For Against 5B AMENDMENT TO THE ARTICLES OF ASSOCIATION. Management For Against 7A DISCHARGE OF THE MEMBERS OF THE EXECUTIVE BOARD IN RESPECT OF THEIR DUTIES PERFORMED DURING THE YEAR Management For Against 7B DISCHARGE OF THE MEMBERS OF THE SUPERVISORY BOARD IN RESPECT OF THEIR DUTIES PERFORMED DURING THE YEAR 2011. Management For Against 8 APPOINTMENT AUDITOR. Management For Against 9 COMPOSITION OF THE EXECUTIVE BOARD: APPOINTMENT OF WILFRED NAGEL. Management For Against 10A COMPOSITION OF THE SUPERVISORY BOARD: REAPPOINTMENT OF AMAN MEHTA. Management Against Against 10B COMPOSITION OF THE SUPERVISORY BOARD: APPOINTMENT OF JAN HOLSBOER. Management For Against 10C COMPOSITION OF THE SUPERVISORY BOARD: APPOINTMENT OF YVONNE VAN ROOY. Management For Against 10D COMPOSITION OF THE SUPERVISORY BOARD: APPOINTMENT OF ROBERT REIBESTEIN. Management For Against 11A AUTHORIZATION TO ISSUE ORDINARY SHARES WITH OR WITHOUT PRE-EMPTIVE RIGHTS. Management For Against 11B AUTHORIZATION TO ISSUE ORDINARY SHARES WITH OR WITHOUT PRE-EMPTIVE RIGHTS, FOR SAFEGUARDING COMPANY'S CAPITAL POSITION. Management For Against 12A AUTHORIZATION TO ACQUIRE ORDINARY SHARES OR DEPOSITARY RECEIPTS FOR ORDINARY SHARES IN THE COMPANY'S OWN CAPITAL. Management For Against 12B AUTHORIZATION TO ACQUIRE ORDINARY SHARES OR DEPOSITARY RECEIPTS IN CONNECTION WITH A MAJOR CAPITAL RESTRUCTURING. Management For Against GOLD FIELDS LIMITED Security 38059T106 Meeting Type Annual Ticker Symbol GFI Meeting Date 14-May-2012 ISIN US38059T1060 Agenda 933631346 - Management Item Proposal Type Vote For/Against Management O1 RE-APPOINTMENT OF AUDITORS Management For For O2 ELECTION OF A DIRECTOR: DL LAZARO Management For For O3 RE-ELECTION OF A DIRECTOR: CA CAROLUS Management For For O4 RE-ELECTION OF A DIRECTOR: R DANINO Management For For O5 RE-ELECTION OF A DIRECTOR: RP MENELL Management For For O6 RE-ELECTION OF A DIRECTOR: AR HILL Management For For O7 ELECTION OF A MEMBER AND CHAIR OF THE AUDIT COMMITTEE: GM WILSON Management For For O8 ELECTION OF A MEMBER OF THE AUDIT COMMITTEE: RP MENELL Management For For O9 ELECTION OF A MEMBER OF THE AUDIT COMMITTEE: MS MOLOKO Management For For O10 ELECTION OF A MEMBER OF THE AUDIT COMMITTEE: DMJ NCUBE Management For For O11 ELECTION OF A MEMBER OF THE AUDIT COMMITTEE: RL PENNANT-REA Management For For O12 APPROVAL FOR THE ISSUE OF AUTHORISED BUT UNISSUED ORDINARY SHARES Management For For O13 APPROVAL FOR THE ISSUING OF EQUITY SECURITIES FOR CASH Management For For O14 APPROVAL FOR THE GOLD FIELDS LIMITED 2 Management For For S15 APPROVAL FOR THE REMUNERATION OF NON-EXECUTIVE DIRECTORS Management For For S16 APPROVAL FOR THE COMPANY TO GRANT FINANCIAL ASSISTANCE IN TERMS OF SECTIONS 44 AND 45 OF THE ACT Management For For S17 CANCELLATION OF PREFERENCE SHARES Management For For S18 ACQUISITION OF THE COMPANY'S OWN SHARES Management For For S19 APPROVAL OF A NEW MEMORANDUM OF INCORPORATION Management For For TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 15-May-2012 ISIN US8873173038 Agenda 933572213 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1H. ELECTION OF DIRECTOR: FRED HASSAN Management For For 1I. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1J. ELECTION OF DIRECTOR: PAUL D. WACHTER Management For For 1K. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 4. STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against B&G FOODS, INC. Security 05508R106 Meeting Type Annual Ticker Symbol BGS Meeting Date 15-May-2012 ISIN US05508R1068 Agenda 933579673 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT C. CANTWELL For For 2 CYNTHIA T. JAMISON For For 3 CHARLES F. MARCY For For 4 DENNIS M. MULLEN For For 5 CHERYL M. PALMER For For 6 ALFRED POE For For 7 STEPHEN C. SHERRILL For For 8 DAVID L. WENNER For For 2 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For TEXAS CAPITAL BANCSHARES, INC. Security 88224Q107 Meeting Type Annual Ticker Symbol TCBI Meeting Date 15-May-2012 ISIN US88224Q1076 Agenda 933581642 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GEORGE F. JONES, JR. For For 2 PETER B. BARTHOLOW For For 3 JAMES H. BROWNING For For 4 JOSEPH M. (JODY) GRANT Withheld Against 5 FREDERICK B. HEGI, JR. For For 6 LARRY L. HELM For For 7 JAMES R. HOLLAND, JR. For For 8 W.W. MCALLISTER III For For 9 ELYSIA HOLT RAGUSA For For 10 STEVEN P. ROSENBERG For For 11 GRANT E. SIMS For For 12 ROBERT W. STALLINGS For For 13 DALE W. TREMBLAY For For 14 IAN J. TURPIN For For 2 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 15-May-2012 ISIN US0325111070 Agenda 933582240 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1I. ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1J. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1K. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1L. ELECTION OF DIRECTOR: R.A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For 3. APPROVE THE ANADARKO PETROLEUM CORPORATION 2 COMPENSATION PLAN. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL-GENDER IDENTITY NON-DISCRIMINATION POLICY. Shareholder Against For 7. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against 8. STOCKHOLDER PROPOSAL-REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against ALASKA AIR GROUP, INC. Security Meeting Type Annual Ticker Symbol ALK Meeting Date 15-May-2012 ISIN US0116591092 Agenda 933584181 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM S. AYER Management For For 1B ELECTION OF DIRECTOR: PATRICIA M. BEDIENT Management For For 1C ELECTION OF DIRECTOR: MARION C. BLAKEY Management For For 1D ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Management For For 1E ELECTION OF DIRECTOR: JESSIE J. KNIGHT, JR. Management For For 1F ELECTION OF DIRECTOR: R. MARC LANGLAND Management For For 1G ELECTION OF DIRECTOR: DENNIS F. MADSEN Management For For 1H ELECTION OF DIRECTOR: BYRON I. MALLOTT Management For For 1I ELECTION OF DIRECTOR: J. KENNETH THOMPSON Management For For 1J ELECTION OF DIRECTOR: BRADLEY D. TILDEN Management For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Management For For 03 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 04 STOCKHOLDER PROPOSAL REGARDING RETENTION OF COMPANY STOCK BY EXECUTIVES. Shareholder Against For PNM RESOURCES, INC. Security 69349H107 Meeting Type Annual Ticker Symbol PNM Meeting Date 15-May-2012 ISIN US69349H1077 Agenda 933586488 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADELMO E. ARCHULETA For For 2 PATRICIA K. COLLAWN For For 3 JULIE A. DOBSON For For 4 ALAN J. FOHRER For For 5 ROBERT R. NORDHAUS For For 6 MANUEL T. PACHECO For For 7 BONNIE S. REITZ For For 8 DONALD K. SCHWANZ For For 9 BRUCE W. WILKINSON For For 10 JOAN B. WOODARD For For 2. RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR 2012. Management For For 3. APPROVE THE THIRD AMENDMENT TO OUR PERFORMANCE EQUITY PLAN. Management For For 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY"). Management For For DINEEQUITY, INC. Security Meeting Type Annual Ticker Symbol DIN Meeting Date 15-May-2012 ISIN US2544231069 Agenda 933587012 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD J. DAHL For For 2 STEPHEN P. JOYCE For For 3 PATRICK W. ROSE For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE THE ADOPTION OF THE DINEEQUITY, INC. SENIOR EXECUTIVE INCENTIVE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For MEDICIS PHARMACEUTICAL CORPORATION Security Meeting Type Annual Ticker Symbol MRX Meeting Date 15-May-2012 ISIN US5846903095 Agenda 933587048 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ARTHUR G. ALTSCHUL, JR. Management For For ELECTION OF DIRECTOR: PHILIP S. SCHEIN, M.D. Management For For 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF MEDICIS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY MATERIALS. Management For For FIRSTENERGY CORP. Security Meeting Type Annual Ticker Symbol FE Meeting Date 15-May-2012 ISIN US3379321074 Agenda 933589763 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL T. ADDISON For For 2 ANTHONY J. ALEXANDER For For 3 MICHAEL J. ANDERSON For For 4 DR. CAROL A. CARTWRIGHT For For 5 WILLIAM T. COTTLE For For 6 ROBERT B. HEISLER, JR. For For 7 JULIA L. JOHNSON For For 8 TED J. KLEISNER For For 9 DONALD T. MISHEFF For For 10 ERNEST J. NOVAK, JR. For For 11 CHRISTOPHER D. PAPPAS For For 12 CATHERINE A. REIN For For 13 GEORGE M. SMART For For 14 WES M. TAYLOR For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against 4. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE FIRSTENERGY CORP. 2 AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 5. SHAREHOLDER PROPOSAL: REPORT ON COAL COMBUSTION WASTE Shareholder For Against 6. SHAREHOLDER PROPOSAL: REPORT ON COAL-RELATED COSTS AND RISKS Shareholder Against For 7. SHAREHOLDER PROPOSAL: ADOPT SIMPLE MAJORITY VOTE Shareholder For Against MORGAN STANLEY Security Meeting Type Annual Ticker Symbol MS Meeting Date 15-May-2012 ISIN US6174464486 Agenda 933589840 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1B ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C ELECTION OF DIRECTOR: HOWARD J. DAVIES Management For For 1D ELECTION OF DIRECTOR: JAMES P. GORMAN Management For For 1E ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1F ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For 1G ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1H ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Management For For 1I ELECTION OF DIRECTOR: JAMES W. OWENS Management For For 1J ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Management For For 1K ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI Management For For 1L ELECTION OF DIRECTOR: MASAAKI TANAKA Management For For 1M ELECTION OF DIRECTOR: LAURA D. TYSON Management For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management For For 3 TO AMEND THE 2 COMPENSATION PLAN Management For For 4 TO AMEND THE DIRECTORS' EQUITY CAPITAL ACCUMULATION PLAN Management For For 5 TO APPROVE THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) Management For For GRAFTECH INTERNATIONAL LTD. Security Meeting Type Annual Ticker Symbol GTI Meeting Date 15-May-2012 ISIN US3843131026 Agenda 933596174 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RANDY W. CARSON For For 2 MARY B. CRANSTON For For 3 HAROLD E. LAYMAN For For 4 FERRELL P. MCCLEAN For For 5 NATHAN MILIKOWSKY For For 6 MICHAEL C. NAHL For For 7 STEVEN R. SHAWLEY For For 8 CRAIG S. SHULAR For For 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, OUR EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For ON SEMICONDUCTOR CORPORATION Security Meeting Type Annual Ticker Symbol ONNN Meeting Date 15-May-2012 ISIN US6821891057 Agenda 933596186 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ATSUSHI ABE Management For For ELECTION OF DIRECTOR: CURTIS J. CRAWFORD, PH.D. Management For For ELECTION OF DIRECTOR: DARYL A. OSTRANDER Management For For 2. ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFY PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. TO APPROVE AN AMENDMENT TO THE ON SEMICONDUCTOR CORPORATION AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN Management For For BAYTEX ENERGY CORP. Security 07317Q105 Meeting Type Annual Ticker Symbol BTE Meeting Date 15-May-2012 ISIN CA07317Q1054 Agenda 933598700 - Management Item Proposal Type Vote For/Against Management 01 FIXING THE NUMBER OF DIRECTORS OF BAYTEX TO BE ELECTED AT EIGHT (8). Management For For 02 DIRECTOR Management 1 JOHN A. BRUSSA For For 2 RAYMOND T. CHAN For For 3 EDWARD CHWYL For For 4 NAVEEN DARGAN For For 5 R.E.T. (RUSTY) GOEPEL For For 6 ANTHONY W. MARINO For For 7 GREGORY K. MELCHIN For For 8 DALE O. SHWED For For 03 APPOINTMENT OF DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF BAYTEX FOR THE ENSUING YEAR AND TO AUTHORIZE THE DIRECTORS OF BAYTEX TO FIX THEIR REMUNERATION. Management For For 04 ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING INFORMATION CIRCULAR - PROXY STATEMENT. Management For For DENBURY RESOURCES INC. Security Meeting Type Annual Ticker Symbol DNR Meeting Date 15-May-2012 ISIN US2479162081 Agenda 933599017 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WIELAND F. WETTSTEIN For For 2 MICHAEL L. BEATTY For For 3 MICHAEL B. DECKER For For 4 RONALD G. GREENE For For 5 GREGORY L. MCMICHAEL For For 6 KEVIN O. MEYERS For For 7 GARETH ROBERTS For For 8 PHIL RYKHOEK For For 9 RANDY STEIN For For 10 LAURA A. SUGG For For 2. ADVISORY PROPOSAL TO APPROVE THE COMPANY'S 2 OFFICER COMPENSATION. Management For For 3. PROPOSAL TO AMEND OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 4. PROPOSAL TO AMEND THE LIMITED LIABILITY COMPANY AGREEMENT OF OUR SUBSIDIARY, DENBURY ONSHORE, LLC. Management Against Against 5. PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DENBURY'S INDEPENDENT AUDITOR FOR Management For For LEUCADIA NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LUK Meeting Date 15-May-2012 ISIN US5272881047 Agenda 933607383 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 IAN M. CUMMING For For 2 PAUL M. DOUGAN For For 3 ALAN J. HIRSCHFIELD For For 4 JAMES E. JORDAN For For 5 JEFFREY C. KEIL For For 6 J. CLYDE NICHOLS, III For For 7 MICHAEL SORKIN For For 8 JOSEPH S. STEINBERG For For 2. A NON-BINDING, ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR 2012. Management For For 4. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY BE PRESENTED TO THE MEETING OR ANY ADJOURNMENT OF THE MEETING. Management Against Against THERAVANCE, INC. Security 88338T104 Meeting Type Annual Ticker Symbol THRX Meeting Date 15-May-2012 ISIN US88338T1043 Agenda 933610885 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICK E WINNINGHAM For For 2 HENRIETTA HOLSMAN FORE For For 3 ROBERT V. GUNDERSON, JR For For 4 ARNOLD J. LEVINE, PH.D. For For 5 BURTON G. MALKIEL, PH.D For For 6 PETER S. RINGROSE, PH.D For For 7 WILLIAM H. WALTRIP For For 8 G.M. WHITESIDES, PH.D. For For 9 WILLIAM D. YOUNG For For 2. APPROVE THE THERAVANCE, INC. 2012 EQUITY INCENTIVE PLAN. Management For For 3. APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 4. RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 5. APPROVE THE SALE AND ISSUANCE OF 10,000,'S COMMON STOCK IN A PROPOSED PRIVATE PLACEMENT TO GLAXO GROUP LIMITED. Management For For HITTITE MICROWAVE CORP Security 43365Y104 Meeting Type Annual Ticker Symbol HITT Meeting Date 15-May-2012 ISIN US43365Y1047 Agenda 933615392 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN G. DALY For For 2 ERNEST L. GODSHALK For For 3 RICK D. HESS For For 4 ADRIENNE M. MARKHAM For For 5 BRIAN P. MCALOON For For 6 COSMO S. TRAPANI For For 7 FRANKLIN WEIGOLD For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For STATOIL ASA Security 85771P102 Meeting Type Annual Ticker Symbol STO Meeting Date 15-May-2012 ISIN US85771P1021 Agenda 933626597 - Management Item Proposal Type Vote For/Against Management 3 ELECTION OF OLAUG SVARVA AS CHAIR OF THE MEETING Management For For 4 APPROVAL OF THE NOTICE AND THE AGENDA Management For For 5 ELECTION OF TWO PERSONS TO CO-SIGN THE MINUTES TOGETHER WITH THE CHAIR OF THE MEETING Management For For 6 APPROVAL OF THE ANNUAL REPORT AND ACCOUNTS FOR STATOIL ASA AND THE STATOIL GROUP FOR 2 BOARD OF DIRECTORS' PROPOSAL FOR DISTRIBUTION OF DIVIDEND Management For For 7 PROPOSAL FROM A SHAREHOLDER Shareholder Against For 8 DECLARATION ON STIPULATION OF SALARY AND OTHER REMUNERATION FOR EXECUTIVE MANAGEMENT Management For For 9 DETERMINATION OF REMUNERATION FOR THE COMPANY'S EXTERNAL AUDITOR FOR Management For For 10 ELECTION OF EXTERNAL AUDITOR Management For For 11A RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER OLAUG SVARVA Management For For 11B RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER IDAR KREUTZER Management For For 11C RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER KARIN ASLAKSEN Management For For 11D RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER GREGER MANNSVERK Management For For 11E RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER STEINAR OLSEN Management For For 11F RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER INGVALD STROMMEN Management For For 11G RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER RUNE BJERKE Management For For 11H RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER TORE ULSTEIN Management For For 11I RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER LIVE HAUKVIK AKER Management For For 11J RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER SIRI KALVIG Management For For 11K RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER THOR OSCAR BOLSTAD Management For For 11L RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: MEMBER BARBRO LILL HAETTA Management For For 11M RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: DEPUTY MEMBER ARTHUR SLETTEBERG Management For For 11N ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: DEPUTY MEMBER BASSIM HAJ Management For For 11O RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: DEPUTY MEMBER ANNE-MARGRETHE FIRING Management For For 11P RE-ELECTION OF MEMBER TO THE CORPORATE ASSEMBLY: DEPUTY MEMBER LINDA LITLEKALSOY AASE Management For For 12 DETERMINATION OF REMUNERATION FOR THE CORPORATE ASSEMBLY Management For For 13A RE-ELECTION OF MEMBER TO THE NOMINATION COMMITTEE: CHAIR OLAUG SVARVA Management For For 13B RE-ELECTION OF MEMBER TO THE NOMINATION COMMITTEE: MEMBER TOM RATHKE Management For For 13C RE-ELECTION OF MEMBER TO THE NOMINATION COMMITTEE: MEMBER LIVE HAUKVIK AKER Management For For 13D RE-ELECTION OF MEMBER TO THE NOMINATION COMMITTEE: MEMBER INGRID DRAMDAL RASMUSSEN Management For For 14 DETERMINATION OF REMUNERATION FOR THE NOMINATION COMMITTEE Management For For 15 AUTHORISATION TO ACQUIRE STATOIL ASA SHARES IN THE MARKET IN ORDER TO CONTINUE OPERATION OF THE SHARE SAVING PLAN FOR EMPLOYEES Management For For 16 AUTHORISATION TO ACQUIRE STATOIL ASA SHARES IN THE MARKET FOR SUBSEQUENT ANNULMENT Management For For PINNACLE WEST CAPITAL CORPORATION Security Meeting Type Annual Ticker Symbol PNW Meeting Date 16-May-2012 ISIN US7234841010 Agenda 933582288 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDWARD N. BASHA, JR For For 2 DONALD E. BRANDT For For 3 SUSAN CLARK-JOHNSON For For 4 DENIS A. CORTESE, MD For For 5 MICHAEL L. GALLAGHER For For 6 R.A. HERBERGER, JR, PHD For For 7 DALE E. KLEIN, PHD For For 8 HUMBERTO S. LOPEZ For For 9 KATHRYN L. MUNRO For For 10 BRUCE J. NORDSTROM For For 2 APPROVE THE PINNACLE WEST CAPITAL CORPORATION 2012 LONG-TERM INCENTIVE PLAN. Management For For 3 VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THE 2012 PROXY STATEMENT. Management For For 4 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For AMERICAN FINANCIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AFG Meeting Date 16-May-2012 ISIN US0259321042 Agenda 933584232 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CARL H. LINDNER III For For 2 S. CRAIG LINDNER For For 3 KENNETH C. AMBRECHT For For 4 JOHN B. BERDING For For 5 THEODORE H. EMMERICH For For 6 JAMES E. EVANS For For 7 TERRY S. JACOBS For For 8 GREGORY G. JOSEPH For For 9 WILLIAM W. VERITY For For 10 JOHN I. VON LEHMAN For For 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 PROPOSAL TO AMEND THE 2011 EQUITY BONUS PLAN. Management For For 4 PROPOSAL TO AMEND THE 2005 STOCK INCENTIVE PLAN. Management For For 5 PROPOSAL TO AMEND AND RESTATE THE NON-EMPLOYEE DIRECTORS COMPENSATION PLAN. Management For For 6 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 7 SHAREHOLDER PROPOSAL REGARDING CERTAIN EMPLOYMENT MATTERS. Shareholder Against For 8 SHAREHOLDER PROPOSAL TO ADOPT MAJORITY VOTING. Shareholder For Against HOLLYFRONTIER CORPORATION Security Meeting Type Annual Ticker Symbol HFC Meeting Date 16-May-2012 ISIN US4361061082 Agenda 933585234 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH Management For For 1B. ELECTION OF DIRECTOR: BUFORD P. BERRY Management For For 1C. ELECTION OF DIRECTOR: MATTHEW P. CLIFTON Management For For 1D. ELECTION OF DIRECTOR: LELDON E. ECHOLS Management For For 1E. ELECTION OF DIRECTOR: R. KEVIN HARDAGE Management For For 1F. ELECTION OF DIRECTOR: MICHAEL C. JENNINGS Management For For 1G. ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK Management For For 1H. ELECTION OF DIRECTOR: JAMES H. LEE Management For For 1I. ELECTION OF DIRECTOR: ROBERT G. MCKENZIE Management For For 1J. ELECTION OF DIRECTOR: FRANKLIN MYERS Management For For 1K. ELECTION OF DIRECTOR: MICHAEL E. ROSE Management For For 1L. ELECTION OF DIRECTOR: TOMMY A. VALENTA Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For UNITED STATIONERS INC. Security Meeting Type Annual Ticker Symbol USTR Meeting Date 16-May-2012 ISIN US9130041075 Agenda 933586983 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM M. BASS For For 2 CHARLES K. CROVITZ For For 3 STUART A. TAYLOR, II For For 4 JONATHAN P. WARD Withheld Against 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. APPROVAL OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For ANN INC. Security Meeting Type Annual Ticker Symbol ANN Meeting Date 16-May-2012 ISIN US0356231078 Agenda 933588886 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS III DIRECTOR: JAMES J. BURKE, JR. Management For For 1B. ELECTION OF CLASS III DIRECTOR: KAY KRILL Management For For 1C. ELECTION OF CLASS III DIRECTOR: STACEY RAUCH Management For For 2. TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against 3. TO APPROVE THE COMPANY'S MANAGEMENT PERFORMANCE COMPENSATION PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 5. TO CONSIDER A NON-BINDING STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE COMPANY'S BOARD OF DIRECTORS. Shareholder For AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 16-May-2012 ISIN US0268747849 Agenda 933588901 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1D. ELECTION OF DIRECTOR: LAURETTE T. KOELLNER Management For For 1E. ELECTION OF DIRECTOR: DONALD H. LAYTON Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1G. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1H. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1I. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1J. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1M. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 2. TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For BERRY PETROLEUM COMPANY Security Meeting Type Annual Ticker Symbol BRY Meeting Date 16-May-2012 ISIN US0857891057 Agenda 933588913 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R BUSCH III For For 2 W BUSH For For 3 S CROPPER For For 4 J GAUL For For 5 S HADDEN For For 6 R HEINEMANN For For 7 T JAMIESON For For 8 J KELLER For For 9 M REDDIN For For 10 M YOUNG For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 03 APPROVE IN A NON-BINDING ADVISORY VOTE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For SOUTHWEST AIRLINES CO. Security Meeting Type Annual Ticker Symbol LUV Meeting Date 16-May-2012 ISIN US8447411088 Agenda 933589220 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID W. BIEGLER Management For For 1B. ELECTION OF DIRECTOR: J. VERONICA BIGGINS Management For For 1C. ELECTION OF DIRECTOR: DOUGLAS H. BROOKS Management For For 1D. ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM Management For For 1E. ELECTION OF DIRECTOR: JOHN G. DENISON Management For For 1F. ELECTION OF DIRECTOR: GARY C. KELLY Management For For 1G. ELECTION OF DIRECTOR: NANCY B. LOEFFLER Management For For 1H. ELECTION OF DIRECTOR: JOHN T. MONTFORD Management For For 1I. ELECTION OF DIRECTOR: THOMAS M. NEALON Management For For 1J. ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. AMENDMENT & RESTATEMENT OF COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR CERTAIN CORPORATE MATTERS. Management For For 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For MAGELLAN HEALTH SERVICES, INC. Security Meeting Type Annual Ticker Symbol MGLN Meeting Date 16-May-2012 ISIN US5590792074 Agenda 933599839 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RENE LERER, M.D. For For 2 MARY F. SAMMONS For For 3 ERAN BROSHY For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against 3. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR FISCAL YEAR Management For For VEOLIA ENVIRONNEMENT Security 92334N103 Meeting Type Annual Ticker Symbol VE Meeting Date 16-May-2012 ISIN US92334N1037 Agenda 933600593 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE 2011 FINANCIAL YEAR. Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2011 FINANCIAL YEAR. Management For For O3 APPROVAL OF THE EXPENSES AND CHARGES REFERRED TO IN ARTICLE 39-4 OF THE FRENCH GENERAL TAX CODE. Management For For O4 ALLOCATION OF INCOME FOR THE 2011 FINANCIAL YEAR AND DATE OF PAYMENT OF DIVIDENDS. Management For For O5 OPTION FOR THE PAYMENT OF THE DIVIDEND IN SHARES. Management For For O6 APPROVAL OF REGULATED AGREEMENTS AND UNDERTAKINGS. Management For For O7 APPOINTMENT OF A DIRECTOR (MR JACQUES ASCHENBROICH). Management For For O8 APPOINTMENT OF A DIRECTOR (MRS MARYSE AULAGNON). Management For For O9 APPOINTMENT OF A DIRECTOR (MRS NATHALIE RACHOU). Management For For O10 APPOINTMENT OF A DIRECTOR (GROUPAMA SA, REPRESENTED BY MR GEORGES RALLI). Management For For O11 RENEWAL OF THE TERM OF OFFICE OF A DIRECTOR (MR SERGE MICHEL). Management For For O12 RATIFICATION OF THE CO-OPTING OF A DIRECTOR (CAISSE DES DEPOTSET CONSIGNATIONS, REPRESENTED BY MR OLIVIER MAREUSE). Management For For O13 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN THE COMPANY'S OWN SHARES. Management For For E14 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES, WITH PREFERENTIAL SUBSCRIPTION RIGHTS. Management Against Against E15 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES THROUGH PUBLIC OFFERINGS, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management Against Against E16 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES THROUGH A PRIVATE PLACEMENT MENTIONED IN ARTICLE L. 411- 2, II OF THE FRENCH MONETARY AND FINANCIAL CODE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management Against Against E17 AUTHORIZATION TO ISSUE SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS AS CONSIDERATION FOR CONTRIBUTIONS IN KIND CONSISTING OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL. Management Against Against E18 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE SHARE CAPITAL THROUGH THE CAPITALIZATION OF PREMIUMS, RESERVES, PROFITS OR OTHER ITEMS. Management For For E19 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE NUMBER OF SHARES TO BE ISSUED IN CONNECTION WITH A SHARE CAPITAL INCREASE WITH OR WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management Against Against E20 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL RESERVED FOR MEMBERS OF EMPLOYEE SAVINGS PLANS. Management For For E21 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE SHARE CAPITAL BY ISSUING SHARES RESERVED FOR A CATEGORY OF BENEFICIARIES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management For For E22 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY THE CANCELLATION OF TREASURY SHARES. Management For For 23 POWERS TO CARRY OUT FORMALITIES. Management For For DEAN FOODS COMPANY Security Meeting Type Annual Ticker Symbol DF Meeting Date 16-May-2012 ISIN US2423701042 Agenda 933602535 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR FOR 3-YEAR TERM: JANET HILL Management For For ELECTION OF DIRECTOR FOR 3-YEAR TERM: J. WAYNE MAILLOUX Management For For ELECTION OF DIRECTOR FOR 3-YEAR TERM: HECTOR M. NEVARES Management For For ELECTION OF DIRECTOR FOR 3-YEAR TERM: DOREEN A. WRIGHT Management For For 2. RE-APPROVE PERFORMANCE CRITERIA CONTAINED IN OUR 2 PLAN FOR INTERNAL REVENUE CODE SECTION 162(M) PURPOSES Management For For 3A. AMENDMENT TO CERTIFICATE OF INCORPORATION TO IMPLEMENT A DECLASSIFICATION OF THE BOARD OVER A THREE-YEAR PERIOD Management For For 3B. APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO PROVIDE THAT FROM AND AFTER THE 2015 ANNUAL MEETING, DIRECTORS MAY BE REMOVED BY THE STOCKHOLDERS WITH OR WITHOUT CAUSE Management For For 4. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION Management Against Against 5. PROPOSAL TO RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management For For 6. STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN OF THE BOARD Shareholder For Against 7. STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED VESTING OF EQUITY AWARDS PURSUANT TO A CHANGE IN CONTROL OF OUR COMPANY Shareholder For Against 8. STOCKHOLDER PROPOSAL RELATED TO THE RETENTION OF EQUITY AWARDS Shareholder Against For IBERIABANK CORPORATION Security Meeting Type Annual Ticker Symbol IBKC Meeting Date 16-May-2012 ISIN US4508281080 Agenda 933608993 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERNEST P. BREAUX, JR. For For 2 JOHN N. CASBON For For 3 DARYL G. BYRD For For 4 JOHN E. KOERNER III For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For TEXAS ROADHOUSE,INC. Security Meeting Type Annual Ticker Symbol TXRH Meeting Date 17-May-2012 ISIN US8826811098 Agenda 933579611 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARTIN T. HART For For 2 W. KENT TAYLOR For For 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION Management For For MARSH & MCLENNAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MMC Meeting Date 17-May-2012 ISIN US5717481023 Agenda 933581313 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZACHARY W. CARTER Management For For 1B. ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management For For 1C. ELECTION OF DIRECTOR: OSCAR FANJUL Management For For 1D. ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For 1E. ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management For For 1F. ELECTION OF DIRECTOR: ELAINE LA ROCHE Management For For 1G. ELECTION OF DIRECTOR: STEVEN A. MILLS Management For For 1H. ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For 1I. ELECTION OF DIRECTOR: MARC D. OKEN Management For For 1J. ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management For For 1K. ELECTION OF DIRECTOR: ADELE SIMMONS Management For For 1L. ELECTION OF DIRECTOR: LLOYD M. YATES Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against OGE ENERGY CORP. Security Meeting Type Annual Ticker Symbol OGE Meeting Date 17-May-2012 ISIN US6708371033 Agenda 933582252 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WAYNE H. BRUNETTI For For 2 JOHN D. GROENDYKE For For 3 KIRK HUMPHREYS For For 4 ROBERT KELLEY For For 5 ROBERT O. LORENZ For For 6 JUDY R. MCREYNOLDS For For 7 LEROY C. RICHIE For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2012. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Shareholder For Against KINDRED HEALTHCARE, INC. Security Meeting Type Annual Ticker Symbol KND Meeting Date 17-May-2012 ISIN US4945801037 Agenda 933582480 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDWARD L. KUNTZ Management For For 1B. ELECTION OF DIRECTOR: JOEL ACKERMAN Management For For 1C. ELECTION OF DIRECTOR: JONATHAN D. BLUM Management For For 1D. ELECTION OF DIRECTOR: THOMAS P. COOPER, M.D. Management For For 1E. ELECTION OF DIRECTOR: PAUL J. DIAZ Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER T. HJELM Management For For 1G. ELECTION OF DIRECTOR: ISAAC KAUFMAN Management For For 1H. ELECTION OF DIRECTOR: FREDERICK J. KLEISNER Management For For 1I. ELECTION OF DIRECTOR: EDDY J. ROGERS, JR. Management For For 1J. ELECTION OF DIRECTOR: JOHN H. SHORT, PH.D. Management For For 1K. ELECTION OF DIRECTOR: PHYLLIS R. YALE Management For For 2. PROPOSAL TO APPROVE, ON ANY ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management Against Against 3. PROPOSAL TO APPROVE THE KINDRED HEALTHCARE, INC. 2 NON-EMPLOYEE DIRECTORS. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 5. SHAREHOLDER PROPOSAL TO REQUEST THE BOARD OF DIRECTORS TO TAKE THOSE ACTIONS DESCRIBED IN "PROPOSAL 5. SHAREHOLDER PROPOSAL" IN THE ACCOMPANYING PROXY STATEMENT. Shareholder For Against TITANIUM METALS CORPORATION Security Meeting Type Annual Ticker Symbol TIE Meeting Date 17-May-2012 ISIN US8883392073 Agenda 933585020 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 KEITH R. COOGAN For For 2 GLENN R. SIMMONS For For 3 HAROLD C. SIMMONS For For 4 THOMAS P. STAFFORD For For 5 STEVEN L. WATSON For For 6 TERRY N. WORRELL For For 7 PAUL J. ZUCCONI For For 2 NONBINDING ADVISORY VOTE APPROVING NAMED EXECUTIVE OFFICER COMPENSATION. Management For For KEYCORP Security Meeting Type Annual Ticker Symbol KEY Meeting Date 17-May-2012 ISIN US4932671088 Agenda 933586779 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDWARD P. CAMPBELL For For 2 JOSEPH A. CARRABBA For For 3 CHARLES P. COOLEY For For 4 ALEXANDER M. CUTLER For For 5 H. JAMES DALLAS For For 6 ELIZABETH R. GILE For For 7 RUTH ANN M. GILLIS For For 8 WILLIAM G. GISEL, JR. For For 9 RICHARD J. HIPPLE For For 10 KRISTEN L. MANOS For For 11 BETH E. MOONEY For For 12 BILL R. SANFORD For For 13 BARBARA R. SNYDER For For 14 THOMAS C. STEVENS For For 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4 SHAREHOLDER PROPOSAL REQUESTING CHAIRMAN BE INDEPENDENT DIRECTOR. Shareholder For Against COVENTRY HEALTH CARE, INC. Security Meeting Type Annual Ticker Symbol CVH Meeting Date 17-May-2012 ISIN US2228621049 Agenda 933588951 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL N. MENDELSON Management For For 1B. ELECTION OF DIRECTOR: RODMAN W. MOOREHEAD, III Management For For 1C. ELECTION OF DIRECTOR: TIMOTHY T. WEGLICKI Management For For 2A. PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 2B. PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT FOR AMENDING CERTAIN PROVISIONS OF THE RESTATED CERTIFICATE OF INCORPORATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION. Management Against Against 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. Shareholder For Against GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 17-May-2012 ISIN US3719011096 Agenda 933591338 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRED BAUER For For 2 GARY GOODE For For 3 JIM WALLACE For For 2. A PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For 3. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 RESTATED NONEMPLOYEE DIRECTOR STOCK OPTION PLAN. Management For For CARTER'S INC. Security Meeting Type Annual Ticker Symbol CRI Meeting Date 17-May-2012 ISIN US1462291097 Agenda 933611306 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS III DIRECTOR: PAUL FULTON Management For For 1B. ELECTION OF CLASS III DIRECTOR: JOHN R. WELCH Management For For 1C. ELECTION OF CLASS III DIRECTOR: THOMAS E. WHIDDON Management For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For INTERCONTINENTALEXCHANGE, INC. Security 45865V100 Meeting Type Annual Ticker Symbol ICE Meeting Date 18-May-2012 ISIN US45865V1008 Agenda 933582341 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1B. ELECTION OF DIRECTOR: JEAN-MARC FORNERI Management For For 1C. ELECTION OF DIRECTOR: SENATOR JUDD A. GREGG Management For For 1D. ELECTION OF DIRECTOR: FRED W. HATFIELD Management For For 1E. ELECTION OF DIRECTOR: TERRENCE F. MARTELL Management For For 1F. ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY Management For For 1G. ELECTION OF DIRECTOR: SIR ROBERT REID Management For For 1H. ELECTION OF DIRECTOR: FREDERIC V. SALERNO Management For For 1I. ELECTION OF DIRECTOR: JEFFREY C. SPRECHER Management For For 1J. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1K. ELECTION OF DIRECTOR: VINCENT TESE Management For For 2. TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For PEPCO HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol POM Meeting Date 18-May-2012 ISIN US7132911022 Agenda 933589218 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JACK B. DUNN, IV For For 2 TERENCE C. GOLDEN For For 3 PATRICK T. HARKER For For 4 FRANK O. HEINTZ For For 5 BARBARA J. KRUMSIEK For For 6 GEORGE F. MACCORMACK For For 7 LAWRENCE C. NUSSDORF For For 8 PATRICIA A. OELRICH For For 9 JOSEPH M. RIGBY For For 10 FRANK K. ROSS For For 11 PAULINE A. SCHNEIDER For For 12 LESTER P. SILVERMAN For For 2. A PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. A PROPOSAL TO APPROVE THE PEPCO HOLDINGS, INC. 2012 LONG-TERM INCENTIVE PLAN. Management For For 4. A PROPOSAL TO APPROVE THE PERFORMANCE GOAL CRITERIA UNDER THE PEPCO HOLDINGS, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. A PROPOSAL TO APPROVE THE PEPCO HOLDINGS, INC. AMENDED AND RESTATED ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 6. A PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR Management For For BRUKER CORPORATION Security Meeting Type Annual Ticker Symbol BRKR Meeting Date 18-May-2012 ISIN US1167941087 Agenda 933602636 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD D. KNISS Withheld Against 2 JOERG C. LAUKIEN For For 3 WILLIAM A. LINTON Withheld Against 4 CHRIS VAN INGEN For For 2. TO CONSIDER AND ACT UPON A PROPOSAL TO RATIFY, CONFIRM AND APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF BRUKER CORPORATION FOR FISCAL 2012. Management For For WRIGHT EXPRESS CORPORATION Security 98233Q105 Meeting Type Annual Ticker Symbol WXS Meeting Date 18-May-2012 ISIN US98233Q1058 Agenda 933612877 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 REGINA O. SOMMER For For 2 JACK VANWOERKOM For For 3 GEORGE L. MCTAVISH For For 2. TO APPROVE, IN AN ADVISORY (NON- BINDING) VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For ELETROBRAS: C.E.B. S.A. Security 15234Q207 Meeting Type Annual Ticker Symbol EBR Meeting Date 18-May-2012 ISIN US15234Q2075 Agenda 933630471 - Management Item Proposal Type Vote For/Against Management 1 MANAGEMENT REPORT, ACCOUNTING STATEMENTS AND FISCAL COUNCIL, RELATED TO THE YEAR 2011. Management For Against 2 APPROPRIATION OF NET PROFIT FOR THE YEAR AND DISTRIBUTION OF COMPENSATION TO SHAREHOLDERS. Management For Against 3 ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS, ONE OF WHICH WILL BE ELECTED CHAIRMAN. Management For Against 4 ELECTION OF MEMBERS OF THE FISCAL COUNCIL AND RESPECTIVE DEPUTIES. Management For Against 5 COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS, FISCAL COUNCIL AND EXECUTIVE MANAGEMENT. (ATTACHMENT I -INFORMATION PROVIDED FOR IN ITEM 13 OF THE REFERENCE FORM, IN COMPLIANCE WITH ART. 12 OF CVM (BRAZILIAN SECURITIES AND EXCHANGE COMMISSION) INSTRUCTION NO. 481/09). Management Against Against M.D.C. HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol MDC Meeting Date 21-May-2012 ISIN US5526761086 Agenda 933589105 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RAYMOND T. BAKER For For 2 DAVID E. BLACKFORD For For 2 TO APPROVE AN AMENDMENT TO THE M.D.C. HOLDINGS, INC. AMENDED EXECUTIVE OFFICER PERFORMANCE- BASED COMPENSATION PLAN. Management For For 3 TO APPROVE AN ADVISORY PROPOSAL REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 4 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For CONSOLIDATED EDISON, INC. Security Meeting Type Annual Ticker Symbol ED Meeting Date 21-May-2012 ISIN US2091151041 Agenda 933591061 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1B. ELECTION OF DIRECTOR: VINCENT A. CALARCO Management For For 1C. ELECTION OF DIRECTOR: GEORGE CAMPBELL, JR. Management For For 1D. ELECTION OF DIRECTOR: GORDON J. DAVIS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL J. DEL GIUDICE Management For For 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1G. ELECTION OF DIRECTOR: JOHN F. HENNESSY III Management For For 1H. ELECTION OF DIRECTOR: JOHN F. KILLIAN Management For For 1I. ELECTION OF DIRECTOR: EUGENE R. MCGRATH Management For For 1J. ELECTION OF DIRECTOR: SALLY H. PINERO Management For For 1K. ELECTION OF DIRECTOR: MICHAEL W. RANGER Management For For 1L. ELECTION OF DIRECTOR: L. FREDERICK SUTHERLAND Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. ADDITIONAL COMPENSATION INFORMATION. Shareholder Against For NU SKIN ENTERPRISES, INC. Security 67018T105 Meeting Type Annual Ticker Symbol NUS Meeting Date 21-May-2012 ISIN US67018T1051 Agenda 933616508 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NEVIN N. ANDERSEN For For 2 DANIEL W. CAMPBELL For For 3 M. TRUMAN HUNT For For 4 ANDREW D. LIPMAN For For 5 STEVEN J. LUND For For 6 PATRICIA A. NEGRON For For 7 NEIL H. OFFEN For For 8 THOMAS R. PISANO For For 2. ADVISORY VOTE AS TO THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Against Against PINNACLE ENTERTAINMENT, INC. Security Meeting Type Annual Ticker Symbol PNK Meeting Date 22-May-2012 ISIN US7234561097 Agenda 933586717 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN C. COMER Management For For 1B. ELECTION OF DIRECTOR: JOHN V. GIOVENCO Management For For 1C. ELECTION OF DIRECTOR: RICHARD J. GOEGLEIN Management For For 1D. ELECTION OF DIRECTOR: BRUCE A. LESLIE Management For For 1E. ELECTION OF DIRECTOR: JAMES L. MARTINEAU Management For For 1F. ELECTION OF DIRECTOR: DESIREE ROGERS Management For For 1G. ELECTION OF DIRECTOR: ANTHONY M. SANFILIPPO Management For For 1H. ELECTION OF DIRECTOR: JAYNIE M. STUDENMUND Management For For 2. AMENDMENT TO THE COMPANY'S 2005 EQUITY AND PERFORMANCE INCENTIVE PLAN. Management For For 3. RE-APPROVAL OF THE "PERFORMANCE BASED" COMPENSATION PROVISIONS OF THE COMPANY'S 2 PERFORMANCE INCENTIVE PLAN. Management For For 4. AMENDMENT TO THE COMPANY'S 2008 AMENDED AND RESTATED DIRECTORS DEFERRED COMPENSATION PLAN. Management For For 5. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 6. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For TERADYNE, INC. Security Meeting Type Annual Ticker Symbol TER Meeting Date 22-May-2012 ISIN US8807701029 Agenda 933591112 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES W. BAGLEY Management For For 1B ELECTION OF DIRECTOR: MICHAEL A. BRADLEY Management For For 1C ELECTION OF DIRECTOR: ALBERT CARNESALE Management For For 1D ELECTION OF DIRECTOR: DANIEL W. CHRISTMAN Management For For 1E ELECTION OF DIRECTOR: EDWIN J. GILLIS Management For For 1F ELECTION OF DIRECTOR: TIMOTHY E. GUERTIN Management For For 1G ELECTION OF DIRECTOR: PAUL J. TUFANO Management For For 1H ELECTION OF DIRECTOR: ROY A. VALLEE Management For For 2 TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT UNDER THE HEADINGS "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION TABLES". Management For For 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For GENESEE & WYOMING INC. Security Meeting Type Annual Ticker Symbol GWR Meeting Date 22-May-2012 ISIN US3715591059 Agenda 933593596 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ALLERT For For 2 MICHAEL NORKUS For For 3 ANN N. REESE For For 2. THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For RENAISSANCERE HOLDINGS LTD. Security G7496G103 Meeting Type Annual Ticker Symbol RNR Meeting Date 22-May-2012 ISIN BMG7496G1033 Agenda 933595653 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS A. COOPER For For 2 NEILL A. CURRIE For For 3 W. JAMES MACGINNITIE For For 2. THE APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF RENAISSANCERE HOLDINGS LTD. Management For For 3. TO APPOINT THE FIRM OF ERNST & YOUNG LTD., AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO SERVE AS OUR AUDITORS FOR THE 2 UNTIL OUR 2 MEETING, AND TO REFER THE DETERMINATION OF THE AUDITORS' REMUNERATION TO THE BOARD OF DIRECTORS. Management For For CYMER, INC. Security Meeting Type Annual Ticker Symbol CYMI Meeting Date 22-May-2012 ISIN US2325721072 Agenda 933598015 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHARLES J. ABBE For For 2 ROBERT P. AKINS For For 3 EDWARD H. BRAUN For For 4 MICHAEL R. GAULKE For For 5 WILLIAM G. OLDHAM For For 6 ERIC M. RUTTENBERG For For 7 PETER J. SIMONE For For 8 YOUNG K. SOHN For For 9 JON D. TOMPKINS For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. AN ADVISORY VOTE TO APPROVE, BY NON- BINDING VOTE, THE COMPENSATION OF CYMER'S NAMED EXECUTIVE OFFICERS. Management For For 4. CONDUCTING ANY OTHER BUSINESS PROPERLY BROUGHT BEFORE THE MEETING. Management Against ROYAL DUTCH SHELL PLC Security Meeting Type Annual Ticker Symbol RDSA Meeting Date 22-May-2012 ISIN US7802592060 Agenda 933613766 - Management Item Proposal Type Vote For/Against Management 1. ADOPTION OF ANNUAL REPORT & ACCOUNTS Management For For 2. APPROVAL OF REMUNERATION REPORT Management For For 3. APPOINTMENT OF SIR NIGEL SHEINWALD AS A DIRECTOR OF THE COMPANY Management For For 4A. RE-APPOINTMENT OF DIRECTOR: JOSEF ACKERMANN Management For For 4B. RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For 4C. RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For 4D. RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For 4E. RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For 4F. RE-APPOINTMENT OF DIRECTOR: CHRISTINE MORIN-POSTEL Management For For 4G. RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For 4H. RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For 4I. RE-APPOINTMENT OF DIRECTOR: JEROEN VAN DER VEER Management For For 4J. RE-APPOINTMENT OF DIRECTOR: PETER VOSER Management For For 4K. RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For 5. RE-APPOINTMENT OF AUDITORS Management For For 6. REMUNERATION OF AUDITORS Management For For 7. AUTHORITY TO ALLOT SHARES Management For For 8. DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For 9. AUTHORITY TO PURCHASE OWN SHARES Management For For AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For THE MEDICINES COMPANY Security Meeting Type Annual Ticker Symbol MDCO Meeting Date 22-May-2012 ISIN US5846881051 Agenda 933625571 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ARMIN M. KESSLER For For 2 ROBERT G. SAVAGE For For 3 GLENN P. SBLENDORIO For For 4 MELVIN K. SPIGELMAN For For 2. APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For WELLCARE HEALTH PLANS, INC. Security 94946T106 Meeting Type Annual Ticker Symbol WCG Meeting Date 23-May-2012 ISIN US94946T1060 Agenda 933580753 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES G. BERG Management For For 1B. ELECTION OF DIRECTOR: CAROL J. BURT Management For For 1C. ELECTION OF DIRECTOR: ALEC CUNNINGHAM Management For For 1D. ELECTION OF DIRECTOR: DAVID J. GALLITANO Management For For 1E. ELECTION OF DIRECTOR: D. ROBERT GRAHAM Management For For 1F. ELECTION OF DIRECTOR: KEVIN F. HICKEY Management For For 1G. ELECTION OF DIRECTOR: CHRISTIAN P. MICHALIK Management For For 1H. ELECTION OF DIRECTOR: GLENN D. STEELE, JR. Management For For 1I. ELECTION OF DIRECTOR: WILLIAM L. TRUBECK Management For For 1J. ELECTION OF DIRECTOR: PAUL E. WEAVER Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS ("SAY ON PAY"). Management For For 4. STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 23-May-2012 ISIN US9598021098 Agenda 933582175 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD A. GOODMAN Management For For 1B ELECTION OF DIRECTOR: ROBERTO G. MENDOZA Management For For 1C ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. Management For For 2 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS Management For For 3 RATIFICATION OF SELECTION OF AUDITORS Management For For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 5 APPROVAL OF MATERIAL TERMS OF THE EXPANDED PERFORMANCE MEASURES UNDER THE COMPANY'S 2006 LONG-TERM INCENTIVE PLAN Management For For 6 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 23-May-2012 ISIN US8835561023 Agenda 933590172 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management For For 1B. ELECTION OF DIRECTOR: JUDY C. LEWENT Management For For 1C. ELECTION OF DIRECTOR: JIM P. MANZI Management For For 1D. ELECTION OF DIRECTOR: LARS R. SORENSEN Management For For 1E. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management For For 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For F.N.B. CORPORATION Security Meeting Type Annual Ticker Symbol FNB Meeting Date 23-May-2012 ISIN US3025201019 Agenda 933593368 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM B. CAMPBELL For For 2 VINCENT J. DELIE, JR. For For 3 PHILIP E. GINGERICH For For 4 ROBERT B. GOLDSTEIN For For 5 STEPHEN J. GURGOVITS For For 6 DAWNE S. HICKTON For For 7 DAVID J. MALONE For For 8 D. STEPHEN MARTZ For For 9 ROBERT J. MCCARTHY, JR. For For 10 HARRY F. RADCLIFFE For For 11 ARTHUR J. ROONEY, II For For 12 JOHN W. ROSE For For 13 STANTON R. SHEETZ For For 14 WILLIAM J. STRIMBU For For 15 EARL K. WAHL, JR. For For 2. ADOPTION OF AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For PORTFOLIO RECOVERY ASSOCIATES, INC. Security 73640Q105 Meeting Type Annual Ticker Symbol PRAA Meeting Date 23-May-2012 ISIN US73640Q1058 Agenda 933595300 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN D. FREDRICKSON For For 2 PENELOPE W. KYLE For For 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For FIDELITY NATIONAL FINANCIAL, INC Security 31620R105 Meeting Type Annual Ticker Symbol FNF Meeting Date 23-May-2012 ISIN US31620R1059 Agenda 933598180 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRANK P. WILLEY For For 2 WILLIE D. DAVIS For For 2. TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For NATIONAL FINANCIAL PARTNERS CORP. Security 63607P208 Meeting Type Annual Ticker Symbol NFP Meeting Date 23-May-2012 ISIN US63607P2083 Agenda 933599702 - Management Item Proposal Type Vote For/Against Management I.1 ELECTION OF DIRECTOR: STEPHANIE ABRAMSON Management For For I.2 ELECTION OF DIRECTOR: PATRICK BAIRD Management For For I.3 ELECTION OF DIRECTOR: JESSICA BIBLIOWICZ Management For For I.4 ELECTION OF DIRECTOR: R. BRUCE CALLAHAN Management For For I.5 ELECTION OF DIRECTOR: JOHN ELLIOTT Management For For I.6 ELECTION OF DIRECTOR: J. BARRY GRISWELL Management For For I.7 ELECTION OF DIRECTOR: MARSHALL HEINBERG Management For For I.8 ELECTION OF DIRECTOR: KENNETH MLEKUSH Management For For II ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For III TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For VOLCANO CORPORATION Security Meeting Type Annual Ticker Symbol VOLC Meeting Date 23-May-2012 ISIN US9286451003 Agenda 933603006 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R. SCOTT HUENNEKENS For For 2 LESLEY H. HOWE For For 3 RONALD A. MATRICARIA For For 2. TO RATIFY, ON AN ADVISORY (NONBINDING) BASIS, THE APPOINTMENT OF ERIC J. TOPOL, M.D. TO OUR BOARD OF DIRECTORS TO FILL A VACANCY IN CLASS I, TO HOLD OFFICE UNTIL THE 2 OF STOCKHOLDERS. Management For For 3. TO RATIFY, ON AN ADVISORY (NONBINDING) BASIS, THE APPOINTMENT OF LESLIE V. NORWALK. TO OUR BOARD OF DIRECTORS TO FILL A VACANCY IN CLASS II, TO HOLD OFFICE UNTIL THE 2 OF STOCKHOLDERS. Management For For 4. TO RATIFY THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF VOLCANO CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 5. RESOLVED, THAT STOCKHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN PROXY STATEMENT FOR THE 2012 ANNUAL MEETING PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE RELATED COMPENSATION TABLES AND THE NARRATIVE DISCLOSURE TO THOSE TABLES. Management For For THE SOUTHERN COMPANY Security Meeting Type Annual Ticker Symbol SO Meeting Date 23-May-2012 ISIN US8425871071 Agenda 933605860 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J.P. BARANCO Management For For 1B. ELECTION OF DIRECTOR: J.A. BOSCIA Management For For 1C. ELECTION OF DIRECTOR: H.A. CLARK III Management For For 1D. ELECTION OF DIRECTOR: T.A. FANNING Management For For 1E. ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. Management For For 1F. ELECTION OF DIRECTOR: V.M. HAGEN Management For For 1G. ELECTION OF DIRECTOR: W.A. HOOD, JR. Management For For 1H. ELECTION OF DIRECTOR: D.M. JAMES Management For For 1I. ELECTION OF DIRECTOR: D.E. KLEIN Management For For 1J. ELECTION OF DIRECTOR: W.G. SMITH, JR. Management For For 1K. ELECTION OF DIRECTOR: S.R. SPECKER Management For For 1L. ELECTION OF DIRECTOR: L.D. THOMPSON Management For For 1M. ELECTION OF DIRECTOR: E.J. WOOD III Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT Shareholder Against For 5. STOCKHOLDER PROPOSAL ON LOBBYING CONTRIBUTIONS AND EXPENDITURES REPORT Shareholder Against For FOSSIL, INC. Security Meeting Type Annual Ticker Symbol FOSL Meeting Date 23-May-2012 ISIN US3498821004 Agenda 933609135 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ELAINE AGATHER For For 2 JEFFREY N. BOYER For For 3 KOSTA N. KARTSOTIS For For 4 DIANE NEAL For For 5 THOMAS M. NEALON For For 6 ELYSIA HOLT RAGUSA For For 7 JAL S. SHROFF For For 8 JAMES E. SKINNER For For 9 MICHAEL STEINBERG For For 10 DONALD J. STONE For For 11 JAMES M. ZIMMERMAN For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE FOLLOWING PROPOSAL 4. Management For For 4 STOCKHOLDER PROPOSAL REGARDING REPORT DESCRIBING THE COMPANY'S SUPPLY CHAIN STANDARDS RELATED TO ENVIRONMENTAL IMPACTS. Shareholder Against For ALIGN TECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol ALGN Meeting Date 23-May-2012 ISIN US0162551016 Agenda 933625709 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID E. COLLINS For For 2 JOSEPH LACOB For For 3 C. RAYMOND LARKIN, JR. For For 4 GEORGE J. MORROW For For 5 DR. DAVID C. NAGEL For For 6 THOMAS M. PRESCOTT For For 7 GREG J. SANTORA For For 8 WARREN S. THALER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For ENDEAVOUR SILVER CORP. Security 29258Y103 Meeting Type Annual Ticker Symbol EXK Meeting Date 23-May-2012 ISIN CA29258Y1034 Agenda 933626484 - Management Item Proposal Type Vote For/Against Management 01 TO FIX THE NUMBER OF DIRECTORS AT SIX. Management For For 02 DIRECTOR Management 1 RICARDO M. CAMPOY For For 2 BRADFORD J. COOKE For For 3 GEOFFREY A. HANDLEY For For 4 REX J. MCLENNAN Withheld Against 5 MARIO D. SZOTLENDER For For 6 GODFREY J. WALTON For For 03 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITOR OF THE COMPANY FOR THE ENSUING YEAR. Management For For 04 TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION FOR THE ENSUING YEAR. Management For For 05 TO RECONFIRM THE COMPANY'S STOCK OPTION PLAN BY APPROVING THE UNALLOCATED SECURITIES THAT MAY BE GRANTABLE THEREUNDER. Management For For 06 TO RECONFIRM THE COMPANY'S STOCK BONUS PLAN BY APPROVING THE UNALLOCATED SHARES THAT MAY BE ISSUABLE THEREUNDER. Management For For CASH AMERICA INTERNATIONAL, INC. Security 14754D100 Meeting Type Annual Ticker Symbol CSH Meeting Date 24-May-2012 ISIN US14754D1000 Agenda 933584319 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL E. BERCE For For 2 JACK R. DAUGHERTY For For 3 DANIEL R. FEEHAN For For 4 ALBERT GOLDSTEIN For For 5 JAMES H. GRAVES For For 6 B.D. HUNTER For For 7 TIMOTHY J. MCKIBBEN For For 8 ALFRED M. MICALLEF For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE CASH AMERICA INTERNATIONAL, INC. FIRST AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Management For For VISHAY INTERTECHNOLOGY, INC. Security Meeting Type Annual Ticker Symbol VSH Meeting Date 24-May-2012 ISIN US9282981086 Agenda 933591073 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC ZANDMAN* For For 2 ZIV SHOSHANI* For For 3 RUTA ZANDMAN* Withheld Against 4 THOMAS C. WERTHEIMER# For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS VISHAY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. THE APPROVAL OF THE AMENDED AND RESTATED VISHAY INTERTECHNOLOGY SECTION 162(M) CASH BONUS PLAN. Management For For APACHE CORPORATION Security Meeting Type Annual Ticker Symbol APA Meeting Date 24-May-2012 ISIN US0374111054 Agenda 933591100 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: SCOTT D. JOSEY Management For For 2. ELECTION OF DIRECTOR: GEORGE D. LAWRENCE Management For For 3. ELECTION OF DIRECTOR: RODMAN D. PATTON Management For For 4. ELECTION OF DIRECTOR: CHARLES J. PITMAN Management For For 5. RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS Management For For 6. ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS Management For For 7. SHAREHOLDER PROPOSAL TO REPEAL APACHE'S CLASSIFIED BOARD OF DIRECTORS Shareholder For Against AIRCASTLE LIMITED Security G0129K104 Meeting Type Annual Ticker Symbol AYR Meeting Date 24-May-2012 ISIN BMG0129K1045 Agenda 933597417 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYE-LAWS TO INCREASE THE SIZE OF THE BOARD OF DIRECTORS. Management For For 2. DIRECTOR Management 1 GIOVANNI BISIGNANI For For 2 WESLEY R. EDENS Withheld Against 3 PETER V. UEBERROTH For For 3. APPOINT ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (WHICH CONSTITUTES THE AUDITOR FOR THE PURPOSE OF BERMUDA LAW) TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR FISCAL YEAR 2 DIRECTORS OF AIRCASTLE LIMITED, ACTING BY THE AUDIT COMMITTEE, TO DETERMINE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S FEES. Management For For 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For PRIVATEBANCORP, INC. Security Meeting Type Annual Ticker Symbol PVTB Meeting Date 24-May-2012 ISIN US7429621037 Agenda 933598724 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 NORMAN R. BOBINS For For 2 JAMES B. NICHOLSON For For 3 ALEJANDRO SILVA For For 2 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 PROPOSAL FOR AN ADVISORY (NON- BINDING) VOTE TO APPROVE 2011 EXECUTIVE COMPENSATION. Management For For SLM CORPORATION Security 78442P106 Meeting Type Annual Ticker Symbol SLM Meeting Date 24-May-2012 ISIN US78442P1066 Agenda 933601937 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANN TORRE BATES Management For For 1B. ELECTION OF DIRECTOR: W.M. DIEFENDERFER III Management For For 1C. ELECTION OF DIRECTOR: DIANE SUITT GILLELAND Management For For 1D. ELECTION OF DIRECTOR: EARL A. GOODE Management For For 1E. ELECTION OF DIRECTOR: RONALD F. HUNT Management For For 1F. ELECTION OF DIRECTOR: ALBERT L. LORD Management For For 1G. ELECTION OF DIRECTOR: BARRY A. MUNITZ Management For For 1H. ELECTION OF DIRECTOR: HOWARD H. NEWMAN Management For For 1I. ELECTION OF DIRECTOR: A. ALEXANDER PORTER, JR. Management For For 1J. ELECTION OF DIRECTOR: FRANK C. PULEO Management For For 1K. ELECTION OF DIRECTOR: WOLFGANG SCHOELLKOPF Management For For 1L. ELECTION OF DIRECTOR: STEVEN L. SHAPIRO Management For For 1M. ELECTION OF DIRECTOR: J. TERRY STRANGE Management For For 1N. ELECTION OF DIRECTOR: ANTHONY P. TERRACCIANO Management For For 1O. ELECTION OF DIRECTOR: BARRY L. WILLIAMS Management For For 2. APPROVAL OF THE SLM CORPORATION 2012 OMNIBUS INCENTIVE PLAN. Management For For 3. APPROVAL OF THE AMENDED AND RESTATED SLM CORPORATION EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 5. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For THE INTERPUBLIC GROUP OF COMPANIES, INC. Security Meeting Type Annual Ticker Symbol IPG Meeting Date 24-May-2012 ISIN US4606901001 Agenda 933602357 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOCELYN CARTER-MILLER Management For For 1B ELECTION OF DIRECTOR: JILL M. CONSIDINE Management For For 1C ELECTION OF DIRECTOR: RICHARD A. GOLDSTEIN Management For For 1D ELECTION OF DIRECTOR: MARY J. STEELE GUILFOILE Management For For 1E ELECTION OF DIRECTOR: H. JOHN GREENIAUS Management For For 1F ELECTION OF DIRECTOR: DAWN HUDSON Management For For 1G ELECTION OF DIRECTOR: WILLIAM T. KERR Management For For 1H ELECTION OF DIRECTOR: MICHAEL I. ROTH Management For For 1I ELECTION OF DIRECTOR: DAVID M. THOMAS Management For For 2 CONFIRM THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3 ADISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4 SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Shareholder Against For STONE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol SGY Meeting Date 24-May-2012 ISIN US8616421066 Agenda 933604313 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE R. CHRISTMAS For For 2 B.J. DUPLANTIS For For 3 PETER D. KINNEAR For For 4 JOHN P. LABORDE For For 5 ROBERT S. MURLEY For For 6 RICHARD A. PATTAROZZI For For 7 DONALD E. POWELL For For 8 KAY G. PRIESTLY For For 9 PHYLLIS M. TAYLOR For For 10 DAVID H. WELCH For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, ERNST & YOUNG LLP, FOR FISCAL 2012 Management For For 3. APPROVAL, BY NONBINDING VOTE, OF RESOLUTION APPROVING EXECUTIVE COMPENSATION Management For For COLLECTIVE BRANDS, INC. Security 19421W100 Meeting Type Annual Ticker Symbol PSS Meeting Date 24-May-2012 ISIN US19421W1009 Agenda 933608044 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MYHE H. MANGUM For For 2 JOHN F. MCGOVERN For For 3 D. SCOTT OLIVET For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Management For For 4. APPROVE THE AMENDED AND RESTATED COLLECTIVE BRANDS, INC. INCENTIVE COMPENSATION PLAN. Management For For 5. APPROVE THE 2, INC. STOCK INCENTIVE PLAN. Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Security G9618E107 Meeting Type Annual Ticker Symbol WTM Meeting Date 24-May-2012 ISIN BMG9618E1075 Agenda 933618778 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 H.L. CLARK, JR.* For For 2 A.M. FRINQUELLI* For For 3 A.L. WATERS* For For 4 L. EK** For For 5 B.E. KENSIL** For For 6 G. A. THORSTENSSON** For For 7 A.L. WATERS** For For 8 C.H. REPASY*** For For 9 W.J. TRACE*** For For 10 A.L. WATERS*** For For 11 R. BARRETTE$ For For 12 D.T. FOY$ For For 13 J.L. PITTS$ For For 14 W.J. TRACE$ For For 15 C.H. REPASY+ For For 16 W.J. TRACE+ For For 17 A.L. WATERS+ For For 18 C.H. REPASY@ For For 19 G.A. THORSTENSSON@ For For 20 W.J. TRACE@ For For 21 A.L. WATERS@ For For 22 M. DASHFIELD# For For 23 L. EK# For For 24 G.A. THORSTENSSON# For For 25 A.L. WATERS# For For 26 R. BARRETTE% For For 27 D.T. FOY% For For 28 J.L. PITTS% For For 29 W.J. TRACE% For For 9. APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For HIBBETT SPORTS, INC. Security Meeting Type Annual Ticker Symbol HIBB Meeting Date 24-May-2012 ISIN US4285671016 Agenda 933622006 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE F. AGGERS For For 2 TERRANCE G. FINLEY For For 3 ALTON E. YOTHER For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. SAY ON PAY - APPROVAL, BY NON-BINDING ADVISORY VOTE OF OUR EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE 2012 NON-EMPLOYEE DIRECTOR EQUITY PLAN. Management For For 5. APPROVAL OF AN AMENDMENT TO HIBBETT SPORTS, INC. CERTIFICATE OF INCORPORATION TO INCREASE THE RANGE OF THE SIZE OF THE BOARD OF DIRECTORS FROM SIX TO NINE (6-9) TO SEVEN TO TEN (7-10). Management For For SKECHERS U.S.A., INC. Security Meeting Type Annual Ticker Symbol SKX Meeting Date 24-May-2012 ISIN US8305661055 Agenda 933622347 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT GREENBERG For For 2 MORTON ERLICH For For 3 THOMAS WALSH For For HSBC HOLDINGS PLC Security Meeting Type Annual Ticker Symbol HBC Meeting Date 25-May-2012 ISIN US4042804066 Agenda 933594625 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS 2011 Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2011 Management For For 3A. TO RE-ELECT S A CATZ A DIRECTOR Management For For 3B. TO RE-ELECT L M L CHA A DIRECTOR Management For For 3C. TO RE-ELECT M K T CHEUNG A DIRECTOR Management For For 3D. TO RE-ELECT J D COOMBE A DIRECTOR Management For For 3E. TO ELECT J FABER A DIRECTOR Management For For 3F. TO RE-ELECT R A FAIRHEAD A DIRECTOR Management Against Against 3G. TO RE-ELECT D J FLINT A DIRECTOR Management For For 3H. TO RE-ELECT A A FLOCKHART A DIRECTOR Management For For 3I. TO RE-ELECT S T GULLIVER A DIRECTOR Management For For 3J. TO RE-ELECT J W J HUGHES-HALLETT A DIRECTOR Management For For 3K. TO RE-ELECT W S H LAIDLAW A DIRECTOR Management For For 3L. TO ELECT J P LIPSKY A DIRECTOR Management For For 3M. TO RE-ELECT J R LOMAX A DIRECTOR Management For For 3N. TO RE-ELECT I J MACKAY A DIRECTOR Management For For 3O. TO RE-ELECT N R N MURTHY A DIRECTOR Management For For 3P. TO RE-ELECT SIR SIMON ROBERTSON A DIRECTOR Management For For 3Q. TO RE-ELECT J L THORNTON A DIRECTOR Management For For 4. TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP AUDIT COMMITTEE Management For For 5. TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management For For S6. TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management For For 7. TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES Management For For 8. TO AUTHORISE THE DIRECTORS TO OFFER A SCRIP DIVIDEND ALTERNATIVE Management For For S9. TO APPROVE GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) BEING CALLED ON 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) Management Against Against MERITAGE HOMES CORPORATION Security 59001A102 Meeting Type Annual Ticker Symbol MTH Meeting Date 25-May-2012 ISIN US59001A1025 Agenda 933595449 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN J. HILTON For For 2 RAYMOND OPPEL For For 3 RICHARD T. BURKE, SR. For For 4 DANA BRADFORD For For 5 MICHAEL R. ODELL For For 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR Management For For 3 ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS (SAY ON PAY), Management For For 4 AMENDMENT TO OUR 2006 STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE Management For For STEVEN MADDEN, LTD. Security Meeting Type Annual Ticker Symbol SHOO Meeting Date 25-May-2012 ISIN US5562691080 Agenda 933600517 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD R ROSENFELD For For 2 JOHN L MADDEN For For 3 PETER MIGLIORINI For For 4 RICHARD P RANDALL For For 5 RAVI SACHDEV For For 6 THOMAS H SCHWARTZ For For 2. TO APPROVE AN AMENDMENT OF THE COMPANY'S 2 TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 6,500,000 SHARES. Management Against Against 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE EXECUTIVE COMPENSATION DESCRIBED IN THE STEVEN MADDEN, LTD PROXY STATEMENT. Management For For 4. TO RATIFY THE APPOINTMENT OF EISNERAMPER LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol ORI Meeting Date 25-May-2012 ISIN US6802231042 Agenda 933623832 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 HARRINGTON BISCHOF For For 2 LEO E. KNIGHT, JR. For For 3 CHARLES F. TITTERTON For For 4 STEVEN R. WALKER For For 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S AUDITORS FOR 2012 Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For BELDEN INC. Security Meeting Type Annual Ticker Symbol BDC Meeting Date 30-May-2012 ISIN US0774541066 Agenda 933597657 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID ALDRICH For For 2 LANCE C. BALK For For 3 JUDY L. BROWN For For 4 BRYAN C. CRESSEY For For 5 GLENN KALNASY For For 6 GEORGE MINNICH For For 7 JOHN M. MONTER For For 8 JOHN S. STROUP For For 9 DEAN YOOST For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 30-May-2012 ISIN US1667641005 Agenda 933601913 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C. ELECTION OF DIRECTOR: C. HAGEL Management For For 1D. ELECTION OF DIRECTOR: E. HERNANDEZ Management For For 1E. ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1F. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1G. ELECTION OF DIRECTOR: K.W. SHARER Management For For 1H. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1I. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1J. ELECTION OF DIRECTOR: C. WARE Management For For 1K. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. EXCLUSIVE FORUM PROVISIONS Shareholder For Against 5. INDEPENDENT CHAIRMAN Shareholder For Against 6. LOBBYING DISCLOSURE Shareholder Against For 7. COUNTRY SELECTION GUIDELINES Shareholder Against For 8. HYDRAULIC FRACTURING Shareholder Against For 9. ACCIDENT RISK OVERSIGHT Shareholder Against For SPECIAL MEETINGS Shareholder Against For INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For MENTOR GRAPHICS CORPORATION Security Meeting Type Annual Ticker Symbol MENT Meeting Date 30-May-2012 ISIN US5872001061 Agenda 933629264 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEITH L. BARNES For For 2 SIR PETER L. BONFIELD For For 3 GREGORY K. HINCKLEY For For 4 J. DANIEL MCCRANIE For For 5 KEVIN C. MCDONOUGH For For 6 PATRICK B. MCMANUS For For 7 DR. WALDEN C. RHINES For For 8 DAVID S. SCHECHTER For For 2. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RE-APPROVE THE COMPANY'S EXECUTIVE VARIABLE INCENTIVE PLAN. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING JANUARY 31, 2013. Management For For AERCAP HOLDINGS N.V. Security N00985106 Meeting Type Annual Ticker Symbol AER Meeting Date 31-May-2012 ISIN NL0000687663 Agenda 933588329 - Management Item Proposal Type Vote For/Against Management 3 ADOPTION OF THE ANNUAL ACCOUNTS FOR THE 2 Management For For 5 RELEASE OF LIABILITY OF THE DIRECTORS WITH RESPECT TO THEIR MANAGEMENT DURING THE 2 Management For For 6 DESIGNATION OF MR. KEITH A. HELMING AS THE DESIGNATED PERSON IN ARTICLE 16, PARAGRAPH 8 OF THE ARTICLES OF ASSOCIATION. Management For For 7 APPOINTMENT OF PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS THE REGISTERED ACCOUNTANTS OF THE COMPANY. Management For For 8 REDUCTION OF CAPITAL THROUGH CANCELLATION OF THE COMPANY'S ORDINARY SHARES ACQUIRED PURSUANT TO THE SHARE REPURCHASE PROGRAM IN Management For For 9A AUTHORIZATION OF THE BOARD OF DIRECTORS TO REPURCHASE ORDINARY SHARES. Management For For 9B CONDITIONAL AUTHORIZATION OF THE BOARD OF DIRECTORS TO REPURCHASE ADDITIONAL ORDINARY SHARES. Management For For 10 REDUCTION OF CAPITAL THROUGH CANCELLATION OF THE COMPANY'S ORDINARY SHARES WHICH MAY BE ACQUIRED PURSUANT TO THE AUTHORIZATIONS TO REPURCHASE SHARES. Management For For 11 AMENDMENT TO THE ARTICLES OF ASSOCIATION AND DESIGNATION OF EACH OF THE COMPANY'S DIRECTORS AND EACH LAWYER AT NAUTADUTILH N.V. TO IMPLEMENT THE AMENDMENT TO THE ARTICLES OF ASSOCIATION. Management For For THE CHEESECAKE FACTORY INCORPORATED Security Meeting Type Annual Ticker Symbol CAKE Meeting Date 31-May-2012 ISIN US1630721017 Agenda 933604349 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID OVERTON Management For For 1B ELECTION OF DIRECTOR: ALEXANDER L. CAPPELLO Management For For 1C ELECTION OF DIRECTOR: THOMAS L. GREGORY Management For For 1D ELECTION OF DIRECTOR: JEROME I. KRANSDORF Management For For 1E ELECTION OF DIRECTOR: LAURENCE B. MINDEL Management For For 1F ELECTION OF DIRECTOR: DAVID B. PITTAWAY Management For For 1G ELECTION OF DIRECTOR: HERBERT SIMON Management For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012, ENDING JANUARY 1, 2013. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 31-May-2012 ISIN US29084Q1004 Agenda 933605656 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN W. BERSHAD For For 2 DAVID A.B. BROWN For For 3 LARRY J. BUMP For For 4 ALBERT FRIED, JR. For For 5 ANTHONY J. GUZZI For For 6 RICHARD F. HAMM, JR. For For 7 DAVID H. LAIDLEY For For 8 FRANK T. MACINNIS For For 9 JERRY E. RYAN For For 10 MICHAEL T. YONKER For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For AERCAP HOLDINGS N.V. Security N00985106 Meeting Type Annual Ticker Symbol AER Meeting Date 31-May-2012 ISIN NL0000687663 Agenda 933634506 - Management Item Proposal Type Vote For/Against Management 3 ADOPTION OF THE ANNUAL ACCOUNTS FOR THE 2 Management For For 5 RELEASE OF LIABILITY OF THE DIRECTORS WITH RESPECT TO THEIR MANAGEMENT DURING THE 2 Management For For 6 DESIGNATION OF MR. KEITH A. HELMING AS THE DESIGNATED PERSON IN ARTICLE 16, PARAGRAPH 8 OF THE ARTICLES OF ASSOCIATION. Management For For 7 APPOINTMENT OF PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS THE REGISTERED ACCOUNTANTS OF THE COMPANY. Management For For 8 REDUCTION OF CAPITAL THROUGH CANCELLATION OF THE COMPANY'S ORDINARY SHARES ACQUIRED PURSUANT TO THE SHARE REPURCHASE PROGRAM IN Management For For 9A AUTHORIZATION OF THE BOARD OF DIRECTORS TO REPURCHASE ORDINARY SHARES. Management For For 9B CONDITIONAL AUTHORIZATION OF THE BOARD OF DIRECTORS TO REPURCHASE ADDITIONAL ORDINARY SHARES. Management For For 10 REDUCTION OF CAPITAL THROUGH CANCELLATION OF THE COMPANY'S ORDINARY SHARES WHICH MAY BE ACQUIRED PURSUANT TO THE AUTHORIZATIONS TO REPURCHASE SHARES. Management For For 11 AMENDMENT TO THE ARTICLES OF ASSOCIATION AND DESIGNATION OF EACH OF THE COMPANY'S DIRECTORS AND EACH LAWYER AT NAUTADUTILH N.V. TO IMPLEMENT THE AMENDMENT TO THE ARTICLES OF ASSOCIATION. Management For For ATLAS AIR WORLDWIDE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol AAWW Meeting Date 01-Jun-2012 ISIN US0491642056 Agenda 933622121 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT F. AGNEW For For 2 TIMOTHY J. BERNLOHR For For 3 EUGENE I. DAVIS For For 4 WILLIAM J. FLYNN For For 5 JAMES S. GILMORE III For For 6 CAROL B. HALLETT For For 7 FREDERICK MCCORKLE For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE PERFORMANCE CRITERIA UNDER THE 2 (AS AMENDED) FOR SECTION 162(M) PURPOSES. Management For For MONSTER WORLDWIDE, INC. Security Meeting Type Annual Ticker Symbol MWW Meeting Date 05-Jun-2012 ISIN US6117421072 Agenda 933612889 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SALVATORE IANNUZZI Management For For 1B. ELECTION OF DIRECTOR: JOHN GAULDING Management For For 1C. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1D. ELECTION OF DIRECTOR: CYNTHIA P. MCCAGUE Management For For 1E. ELECTION OF DIRECTOR: JEFFREY F. RAYPORT Management For For 1F. ELECTION OF DIRECTOR: ROBERTO TUNIOLI Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY T. YATES Management For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS MONSTER WORLDWIDE, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For SYNTEL, INC. Security 87162H103 Meeting Type Annual Ticker Symbol SYNT Meeting Date 05-Jun-2012 ISIN US87162H1032 Agenda 933613641 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 PARITOSH K. CHOKSI For For 2 BHARAT DESAI For For 3 THOMAS DOKE For For 4 RAJESH MASHRUWALA For For 5 GEORGE R. MRKONIC, JR. For For 6 PRASHANT RANADE For For 7 NEERJA SETHI For For 2 PROPOSAL TO RATIFY CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For LIFEPOINT HOSPITALS, INC. Security 53219L109 Meeting Type Annual Ticker Symbol LPNT Meeting Date 05-Jun-2012 ISIN US53219L1098 Agenda 933614895 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARGUERITE W. KONDRACKE For For 2 JOHN E. MAUPIN, JR. For For 3 OWEN G. SHELL, JR. For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management Against Against 4. AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN. Management For For 5. AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED OUTSIDE DIRECTORS STOCK AND INCENTIVE COMPENSATION PLAN. Management For For IPG PHOTONICS CORPORATION Security 44980X109 Meeting Type Annual Ticker Symbol IPGP Meeting Date 05-Jun-2012 ISIN US44980X1090 Agenda 933617257 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 V.P. GAPONTSEV, PH.D. For For 2 E. SCHERBAKOV, PH.D. For For 3 IGOR SAMARTSEV For For 4 ROBERT A. BLAIR For For 5 MICHAEL C. CHILD For For 6 MICHAEL R. KAMPFE For For 7 HENRY E. GAUTHIER For For 8 WILLIAM S. HURLEY For For 9 W.F. KRUPKE, PH.D. For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPG PHOTONICS CORPORATION FOR 2012. Management For For BJ'S RESTAURANTS, INC. Security 09180C106 Meeting Type Annual Ticker Symbol BJRI Meeting Date 05-Jun-2012 ISIN US09180C1062 Agenda 933629303 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERALD W. DEITCHLE For For 2 JAMES A. DAL POZZO For For 3 J. ROGER KING For For 4 LARRY D. BOUTS For For 5 JOHN F. GRUNDHOFER For For 6 PETER A. BASSI For For 7 WILLIAM L. HYDE, JR. For For 8 LEA ANNE S. OTTINGER For For 9 HENRY GOMEZ For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For FTI CONSULTING, INC. Security Meeting Type Annual Ticker Symbol FCN Meeting Date 06-Jun-2012 ISIN US3029411093 Agenda 933613033 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DENIS J. CALLAGHAN For For 2 JACK B. DUNN, IV For For 3 GERARD E. HOLTHAUS For For 4 CLAUDIO COSTAMAGNA For For 5 SIR VERNON ELLIS For For 6 MARC HOLTZMAN For For 7 H. DE CAMPOS MEIRELLES For For 2. RATIFY THE RETENTION OF KPMG LLP AS FTI CONSULTING, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY (NON-BINDING) VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management Against Against INGRAM MICRO, INC. Security Meeting Type Annual Ticker Symbol IM Meeting Date 06-Jun-2012 ISIN US4571531049 Agenda 933613588 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1B. ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For 1C. ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For 1D. ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1E. ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For 1F. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G. ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For 1H. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1I. ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For 1J. ELECTION OF DIRECTOR: JOE B. WYATT Management For For 2. APPROVAL OF EXECUTIVE COMPENSATION IN ADVISORY VOTE. Management Against Against 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ACORDA THERAPEUTICS, INC. Security 00484M106 Meeting Type Annual Ticker Symbol ACOR Meeting Date 06-Jun-2012 ISIN US00484M1062 Agenda 933614364 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY GREENE For For 2 IAN SMITH For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against PHH CORPORATION Security Meeting Type Annual Ticker Symbol PHH Meeting Date 06-Jun-2012 ISIN US6933202029 Agenda 933614845 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. JAMES O. EGAN For For 2 MR. ALLAN Z. LOREN For For 3 MR. G.J. PARSEGHIAN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE AN ADVISORY RESOLUTION CONCERNING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For CABELA'S INCORPORATED Security Meeting Type Annual Ticker Symbol CAB Meeting Date 06-Jun-2012 ISIN US1268043015 Agenda 933617144 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: THEODORE M. ARMSTRONG Management For For 1B ELECTION OF DIRECTOR: RICHARD N. CABELA Management Against Against 1C ELECTION OF DIRECTOR: JAMES W. CABELA Management For For 1D ELECTION OF DIRECTOR: JOHN H. EDMONDSON Management For For 1E ELECTION OF DIRECTOR: JOHN GOTTSCHALK Management For For 1F ELECTION OF DIRECTOR: DENNIS HIGHBY Management For For 1G ELECTION OF DIRECTOR: REUBEN MARK Management For For 1H ELECTION OF DIRECTOR: MICHAEL R. MCCARTHY Management For For 1I ELECTION OF DIRECTOR: THOMAS L. MILLNER Management For For 1J ELECTION OF DIRECTOR: BETH M. PRITCHARD Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For STIFEL FINANCIAL CORP. Security Meeting Type Annual Ticker Symbol SF Meeting Date 06-Jun-2012 ISIN US8606301021 Agenda 933619174 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHARLES A. DILL For For 2 RICHARD J. HIMELFARB For For 3 ALTON F. IRBY III For For 4 VICTOR J. NESI For For 5 JAMES M. ZEMLYAK For For 2. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For For PENN NATIONAL GAMING, INC. Security Meeting Type Annual Ticker Symbol PENN Meeting Date 06-Jun-2012 ISIN US7075691094 Agenda 933625773 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. HANDLER For For 2 JOHN M. JACQUEMIN For For 2. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL ON MAJORITY VOTING. Shareholder For Against AMERIGROUP CORPORATION Security 03073T102 Meeting Type Annual Ticker Symbol AGP Meeting Date 07-Jun-2012 ISIN US03073T1025 Agenda 933614530 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS E. CAPPS For For 2 EMERSON U. FULLWOOD For For 3 WILLIAM J. MCBRIDE For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, IN AN ADVISORY AND NON- BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 4. TO APPROVE THE COMPANY'S 2012 CASH INCENTIVE PLAN. Management For For PETROLEUM DEVELOPMENT CORPORATION Security Meeting Type Annual Ticker Symbol PETD Meeting Date 07-Jun-2012 ISIN US7165781094 Agenda 933618792 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANTHONY J. CRISAFIO For For 2 KIMBERLY LUFF WAKIM For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO PDC ENERGY, INC. Management For For 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For LIVEPERSON, INC. Security Meeting Type Annual Ticker Symbol LPSN Meeting Date 07-Jun-2012 ISIN US5381461012 Agenda 933628022 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN C. LAVAN For For 2 ROBERT P. LOCASCIO For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE LIVEPERSON, INC. 2 Management Against Against 3. RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For GULFPORT ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol GPOR Meeting Date 07-Jun-2012 ISIN US4026353049 Agenda 933637172 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MIKE LIDDELL For For 2 DONALD L. DILLINGHAM For For 3 CRAIG GROESCHEL For For 4 DAVID L. HOUSTON For For 5 JAMES D. PALM For For 6 SCOTT E. STRELLER For For 2. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For WORLD FUEL SERVICES CORPORATION Security Meeting Type Annual Ticker Symbol INT Meeting Date 08-Jun-2012 ISIN US9814751064 Agenda 933608246 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. KASBAR For For 2 PAUL H. STEBBINS For For 3 KEN BAKSHI For For 4 RICHARD A. KASSAR For For 5 MYLES KLEIN For For 6 ABBY F. KOHNSTAMM For For 7 JOHN L. MANLEY For For 8 J. THOMAS PRESBY For For 9 STEPHEN K. RODDENBERRY For For 2. APPROVAL OF THE NON-BINDING, ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For MONSTER BEVERAGE CORPORATION Security Meeting Type Annual Ticker Symbol MNST Meeting Date 08-Jun-2012 ISIN US6117401017 Agenda 933615760 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RODNEY C. SACKS For For 2 HILTON H. SCHLOSBERG For For 3 NORMAN C. EPSTEIN For For 4 BENJAMIN M. POLK For For 5 SYDNEY SELATI For For 6 HAROLD C. TABER, JR. For For 7 MARK S. VIDERGAUZ For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3 PROPOSAL TO APPROVE, ON A NON- BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CAVIUM, INC. Security 14964U108 Meeting Type Annual Ticker Symbol CAVM Meeting Date 08-Jun-2012 ISIN US14964U1088 Agenda 933617841 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 SANJAY MEHROTRA For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF CAVIUM, INC. FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF CAVIUM, INC.'S NAMED EXECUTIVE OFFICERS. Management For For MGM RESORTS INTERNATIONAL Security Meeting Type Annual Ticker Symbol MGM Meeting Date 12-Jun-2012 ISIN US5529531015 Agenda 933618691 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT H. BALDWIN For For 2 WILLIAM A. BIBLE For For 3 BURTON M. COHEN For For 4 WILLIE D. DAVIS For For 5 ALEXIS M. HERMAN For For 6 ROLAND HERNANDEZ For For 7 ANTHONY MANDEKIC For For 8 ROSE MCKINNEY-JAMES For For 9 JAMES J. MURREN For For 10 DANIEL J. TAYLOR For For 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against VIRGIN MEDIA INC Security 92769L101 Meeting Type Annual Ticker Symbol VMED Meeting Date 12-Jun-2012 ISIN US92769L1017 Agenda 933624315 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 NEIL BERKETT For For 2 STEVEN SIMMONS For For 3 DOREEN TOBEN For For 4 GEORGE ZOFFINGER For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For THE MEN'S WEARHOUSE, INC. Security Meeting Type Annual Ticker Symbol MW Meeting Date 13-Jun-2012 ISIN US5871181005 Agenda 933621838 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE ZIMMER For For 2 DAVID H. EDWAB For For 3 DOUGLAS S. EWERT For For 4 RINALDO S. BRUTOCO For For 5 MICHAEL L. RAY, PH.D. For For 6 SHELDON I. STEIN For For 7 DEEPAK CHOPRA, M.D. For For 8 WILLIAM B. SECHREST For For 9 LARRY R. KATZEN For For 10 GRACE NICHOLS For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL 2012. Management For For PETSMART, INC. Security Meeting Type Annual Ticker Symbol PETM Meeting Date 13-Jun-2012 ISIN US7167681060 Agenda 933622119 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGEL CABRERA Management For For 1B. ELECTION OF DIRECTOR: RITA V. FOLEY Management For For 1C. ELECTION OF DIRECTOR: PHILIP L. FRANCIS Management For For 1D. ELECTION OF DIRECTOR: RAKESH GANGWAL Management For For 1E. ELECTION OF DIRECTOR: JOSEPH S. HARDIN, JR. Management For For 1F. ELECTION OF DIRECTOR: GREGORY P. JOSEFOWICZ Management For For 1G. ELECTION OF DIRECTOR: AMIN I. KHALIFA Management For For 1H. ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management For For 1I. ELECTION OF DIRECTOR: ROBERT F. MORAN Management For For 1J. ELECTION OF DIRECTOR: BARBARA A. MUNDER Management For For 1K. ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE OUR 2 PURCHASE PLAN. Management For For 4. TO APPROVE, BY AN ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 13-Jun-2012 ISIN US1491231015 Agenda 933623933 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DAVID L. CALHOUN For For 2 DANIEL M. DICKINSON For For 3 EUGENE V. FIFE For For 4 JUAN GALLARDO For For 5 DAVID R. GOODE For For 6 JESSE J. GREENE, JR. For For 7 JON M. HUNTSMAN, JR. For For 8 PETER A. MAGOWAN For For 9 DENNIS A. MUILENBURG For For 10 DOUGLAS R. OBERHELMAN For For 11 WILLIAM A. OSBORN For For 12 CHARLES D. POWELL For For 13 EDWARD B. RUST, JR. For For 14 SUSAN C. SCHWAB For For 15 JOSHUA I. SMITH For For 16 MILES D. WHITE For For 2 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS. Management For For 5 AMEND BYLAW ADVANCE NOTICE PROVISIONS. Management Against Against 6 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES. Shareholder Against For 7 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Shareholder For Against 8 STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS. Shareholder Against For 9 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against US AIRWAYS GROUP, INC. Security 90341W108 Meeting Type Annual Ticker Symbol LCC Meeting Date 14-Jun-2012 ISIN US90341W1080 Agenda 933625545 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MATTHEW J. HART Management For For 1B. ELECTION OF DIRECTOR: RICHARD C. KRAEMER Management For For 1C. ELECTION OF DIRECTOR: CHERYL G. KRONGARD Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. STOCKHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. Shareholder Against For IRON MOUNTAIN INCORPORATED Security Meeting Type Annual Ticker Symbol IRM Meeting Date 14-Jun-2012 ISIN US4628461067 Agenda 933627361 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: TED R. ANTENUCCI Management For For 1B. ELECTION OF DIRECTOR: CLARKE H. BAILEY Management For For 1C. ELECTION OF DIRECTOR: KENT P. DAUTEN Management For For 1D. ELECTION OF DIRECTOR: PAUL F. DENINGER Management For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL W. LAMACH Management For For 1G. ELECTION OF DIRECTOR: ARTHUR D. LITTLE Management For For 1H. ELECTION OF DIRECTOR: ALLAN Z. LOREN Management For For 1I. ELECTION OF DIRECTOR: C. RICHARD REESE Management For For 1J. ELECTION OF DIRECTOR: VINCENT J. RYAN Management For For 1K. ELECTION OF DIRECTOR: LAURIE A. TUCKER Management For For 1L. ELECTION OF DIRECTOR: ALFRED J. VERRECCHIA Management For For 2. THE APPROVAL OF A NON-BINDING, ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For ABERCROMBIE & FITCH CO. Security Meeting Type Annual Ticker Symbol ANF Meeting Date 14-Jun-2012 ISIN US0028962076 Agenda 933637069 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES B. BACHMANN Management For For 1B. ELECTION OF DIRECTOR: MICHAEL S. JEFFRIES Management For For 1C. ELECTION OF DIRECTOR: JOHN W. KESSLER Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Management For For 4. RE-APPROVE THE ABERCROMBIE & FITCH CO. INCENTIVE COMPENSATION PERFORMANCE PLAN. Management For For PHILIPPINE LONG DISTANCE TELEPHONE CO. Security Meeting Type Consent Ticker Symbol PHI Meeting Date 14-Jun-2012 ISIN US7182526043 Agenda 933639265 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 THE COMPANY'S 2 Management For Against 2A ELECTION OF DIRECTOR: REV. FR. BIENVENIDO F. NEBRES, S.J. (INDEPENDENT DIRECTOR) Management For 2B ELECTION OF DIRECTOR: MR. PEDRO E. ROXAS (INDEPENDENT DIRECTOR) Management For 2C ELECTION OF DIRECTOR: MR. ALFRED V. TY (INDEPENDENT DIRECTOR) Management For 2D ELECTION OF DIRECTOR: MS. HELEN Y. DEE Management No Action 2E ELECTION OF DIRECTOR: ATTY. RAY C. ESPINOSA Management For 2F ELECTION OF DIRECTOR: MR. JAMES L. GO Management For 2G ELECTION OF DIRECTOR: MR. SETSUYA KIMURA Management For 2H ELECTION OF DIRECTOR: MR. NAPOLEON L. NAZARENO Management For 2I ELECTION OF DIRECTOR: MR. MANUEL V. PANGILINAN Management For 2J ELECTION OF DIRECTOR: MR. HIDEAKI OZAKI Management No Action 2K ELECTION OF DIRECTOR: MS. MA. LOURDES C. RAUSA-CHAN Management For 2L ELECTION OF DIRECTOR: MR. JUAN B. SANTOS Management For 2M ELECTION OF DIRECTOR: MR. TONY TAN CAKTIONG Management For DELTA AIR LINES, INC. Security Meeting Type Annual Ticker Symbol DAL Meeting Date 15-Jun-2012 ISIN US2473617023 Agenda 933627513 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1G. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1H. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1I. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1J. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1K. ELECTION OF DIRECTOR: KENNETH C. ROGERS Management For For 1L. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RE-APPROVE THE PERFORMANCE GOALS UNDER THE DELTA AIR LINES, INC. 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For ALLSCRIPTS HEALTHCARE SOLUTIONS, INC Security 01988P108 Meeting Type Annual Ticker Symbol MDRX Meeting Date 15-Jun-2012 ISIN US01988P1084 Agenda 933643567 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 PAUL M. BLACK For For 2 DENNIS H. CHOOKASZIAN For For 3 ROBERT J. CINDRICH For For 4 NOT VALID; DO NOT VOTE For For 5 PHILIP D. GREEN For For 6 MICHAEL J. KLUGER For For 7 GLEN E. TULLMAN For For 8 STUART L. BASCOMB 9 DAVID D. STEVENS 10 RALPH H "RANDY" THURMAN 2 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. EMPLOYEE STOCK PURCHASE PLAN TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR GRANT THEREUNDER BY Management For For 3 APPROVAL OF THE RESOLUTION TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For POWER INTEGRATIONS, INC. Security Meeting Type Annual Ticker Symbol POWI Meeting Date 18-Jun-2012 ISIN US7392761034 Agenda 933630623 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BALU BALAKRISHNAN For For 2 ALAN D. BICKELL For For 3 NICHOLAS E. BRATHWAITE For For 4 WILLIAM GEORGE For For 5 BALAKRISHNAN S. IYER For For 6 E. FLOYD KVAMME For For 7 STEVEN J. SHARP For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE POWER INTEGRATIONS, INC. 2, AS AMENDED TO INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Management Against Against 4. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For AMERICAN TOWER CORPORATION Security 03027X100 Meeting Type Annual Ticker Symbol AMT Meeting Date 19-Jun-2012 ISIN US03027X1000 Agenda 933622246 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN Management For For 1B. ELECTION OF DIRECTOR: RONALD M. DYKES Management For For 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ Management For For 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU Management For For 1E. ELECTION OF DIRECTOR: JOANN A. REED Management For For 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE Management For For 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT Management For For 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. Management For For 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON Management For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. TO REQUIRE EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Shareholder Against For NEUSTAR, INC. Security 64126X201 Meeting Type Annual Ticker Symbol NSR Meeting Date 20-Jun-2012 ISIN US64126X2018 Agenda 933630673 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROSS K. IRELAND Management For For 1B. ELECTION OF DIRECTOR: PAUL A. LACOUTURE Management For For 1C. ELECTION OF DIRECTOR: MICHAEL J. ROWNY Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED NEUSTAR, INC. 2009 STOCK INCENTIVE PLAN. Management Against Against 5. APPROVAL OF THE NEUSTAR, INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For AUXILIUM PHARMACEUTICALS, INC. Security 05334D107 Meeting Type Annual Ticker Symbol AUXL Meeting Date 21-Jun-2012 ISIN US05334D1072 Agenda 933623945 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROLF A. CLASSON For For 2 ADRIAN ADAMS For For 3 PETER C. BRANDT For For 4 OLIVER S. FETZER, PH.D. For For 5 PAUL A. FRIEDMAN, M.D. For For 6 NANCY S. LURKER For For 7 WILLIAM T. MCKEE For For 2 THE AMENDMENT AND RESTATEMENT OF 2(PLAN) TO: INCREASE NUMBER OF SHARES COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN TO REMOVE SUB-LIMIT APPLICABLE TO STOCK AWARDS, STOCK UNITS OR OTHER EQUITY-BASED AWARDS & TO PROVIDE FOR FUNGIBLE SHARE COUNTING FOR SHARES ISSUED IN RESPECT OF STOCK AWARDS, STOCK UNITS OR OTHER EQUITY-BASED AWARDS. Management Against Against 3 TO RATIFY THE SELECTION BY THE AUDIT AND COMPLIANCE COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Against Against 5 TO APPROVE THE PROPOSED AMENDMENT TO SECTION 2.9 OF THE COMPANY'S BYLAWS TO REQUIRE ANY DIRECTOR NOMINEE WHO RECEIVES, IN AN UNCONTESTED ELECTION, A GREATER NUMBER OF VOTES "WITHHELD" FROM AND "AGAINST" HIS OR HER ELECTION THAN VOTES "FOR" SUCH ELECTION TO TENDER HIS OR HER RESIGNATION, THE EFFECTIVENESS OF WHICH SHALL BE SUBJECT TO ACCEPTANCE BY THE BOARD. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 21-Jun-2012 ISIN US38259P5089 Agenda 933632968 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management Against Against 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Against Against 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management Against Against 4. THE APPROVAL OF GOOGLE'S 2012 STOCK PLAN. Management Against Against 5. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. Management Against Against 6. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against THE KROGER CO. Security Meeting Type Annual Ticker Symbol KR Meeting Date 21-Jun-2012 ISIN US5010441013 Agenda 933633237 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: DAVID B. DILLON Management For For 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF Management For For 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA Management For For 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN Management For For 1H. ELECTION OF DIRECTOR: JORGE P. MONTOYA Management For For 1I. ELECTION OF DIRECTOR: CLYDE R. MOORE Management For For 1J. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS Management For For 1K. ELECTION OF DIRECTOR: STEVEN R. ROGEL Management For For 1L. ELECTION OF DIRECTOR: JAMES A. RUNDE Management For For 1M. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1N. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. Management For For 4. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND REVISION OF KROGER'S CODE OF CONDUCT. Shareholder Against For 5. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT REGARDING EXTENDED PRODUCER RESPONSIBILITY FOR POST-CONSUMER PACKAGE RECYCLING. Shareholder Against For GUESS?, INC. Security Meeting Type Annual Ticker Symbol GES Meeting Date 21-Jun-2012 ISIN US4016171054 Agenda 933643315 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GIANLUCA BOLLA For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Management For For CHUNGHWA TELECOM CO. LTD. Security 17133Q502 Meeting Type Annual Ticker Symbol CHT Meeting Date 22-Jun-2012 ISIN US17133Q5027 Agenda 933646525 - Management Item Proposal Type Vote For/Against Management 1. RATIFICATION OF 2011 OPERATIONAL REPORT AND FINANCIAL STATEMENTS Management For Against 2. RATIFICATION OF 2011 EARNING DISTRIBUTION Management For Against 3. THE AMENDMENT TO THE "ARTICLES OF INCORPORATION" Management For Against 4. THE AMENDMENT TO THE "REGULATIONS OF ELECTION OF DIRECTORS AND SUPERVISORS" Management For Against 5. THE AMENDMENT TO THE "ORDINANCE OF SHAREHOLDERS MEETINGS" Management For Against 6. THE AMENDMENT TO THE "PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS" Management For Against NIPPON TELEGRAPH & TELEPHONE CORPORATION Security Meeting Type Annual Ticker Symbol NTT Meeting Date 22-Jun-2012 ISIN US6546241059 Agenda 933655841 - Management Item Proposal Type Vote For/Against Management 1. DISTRIBUTION OF RETAINED EARNINGS AS DIVIDENDS YEAR-END DIVIDENDS. 70 JPY PER ONE SHARE OF COMMON STOCK. Management For Against 2A. ELECTION OF DIRECTOR: SATOSHI MIURA (CURRENT POSITION: REPRESENTATIVE DIRECTOR AND PRESIDENT, CHIEF EXECUTIVE OFFICER OF THE COMPANY) Management For Against 2B. ELECTION OF DIRECTOR: HIROO UNOURA (CURRENT POSITION: REPRESENTATIVE DIRECTOR AND SENIOR EXECUTIVE VICE PRESIDENT OF THE COMPANY) Management For Against 2C. ELECTION OF DIRECTOR: YASUYOSHI KATAYAMA (CURRENT POSITION: DIRECTOR AND EXECUTIVE VICE PRESIDENT OF THE COMPANY) Management For Against 2D. ELECTION OF DIRECTOR: HIROKI WATANABE (CURRENT POSITION: DIRECTOR AND EXECUTIVE VICE PRESIDENT OF THE COMPANY) Management For Against 2E. ELECTION OF DIRECTOR: HIROMICHI SHINOHARA (CURRENT POSITION: DIRECTOR AND SENIOR VICE PRESIDENT OF THE COMPANY) Management For Against 2F. ELECTION OF DIRECTOR: YOSHIKIYO SAKAI Management For Against 2G. ELECTION OF DIRECTOR: MITSUYOSHI KOBAYASHI Management For Against 2H. ELECTION OF DIRECTOR: AKIRA SHIMADA Management For Against 2I. ELECTION OF DIRECTOR: HIROSHI TSUJIGAMI Management For Against 2J. ELECTION OF DIRECTOR: TSUNEHISA OKUNO Management For Against 2K. ELECTION OF DIRECTOR: KATSUHIKO SHIRAI Management For Against 2L. ELECTION OF DIRECTOR: SADAYUKI SAKAKIBARA Management For Against 3A. ELECTION OF CORPORATE AUDITOR: KIYOSHI KOUSAKA Management For Against 3B. ELECTION OF CORPORATE AUDITOR: SEIICHI OCHIAI Management For Against CARMAX, INC. Security Meeting Type Annual Ticker Symbol KMX Meeting Date 25-Jun-2012 ISIN US1431301027 Agenda 933636904 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For 1B ELECTION OF DIRECTOR: VIVIAN M. STEPHENSON Management For For 1C ELECTION OF DIRECTOR: BETH A. STEWART Management For For 1D ELECTION OF DIRECTOR: WILLIAM R. TIEFEL Management For For 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 TO APPROVE, IN AN ADVISORY (NON- BINDING) VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 TO APPROVE THE CARMAX, INC. 2002 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED. Management For For 5 TO APPROVE THE CARMAX, INC. ANNUAL PERFORMANCE-BASED BONUS PLAN, AS AMENDED AND RESTATED. Management For For 6 TO APPROVE, IN AN ADVISORY (NON- BINDING) VOTE, A PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder For Against PIER 1 IMPORTS, INC. Security Meeting Type Annual Ticker Symbol PIR Meeting Date 26-Jun-2012 ISIN US7202791080 Agenda 933629632 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CLAIRE H. BABROWSKI Management For For ELECTION OF DIRECTOR: JOHN H. BURGOYNE Management For For ELECTION OF DIRECTOR: HAMISH A. DODDS Management For For ELECTION OF DIRECTOR: MICHAEL R. FERRARI Management For For ELECTION OF DIRECTOR: BRENDAN L. HOFFMAN Management For For ELECTION OF DIRECTOR: TERRY E. LONDON Management For For ELECTION OF DIRECTOR: ALEXANDER W. SMITH Management For For ELECTION OF DIRECTOR: CECE SMITH Management For For 2 A NON-BINDING, ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF PIER 1 IMPORTS' NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE PROXY STATEMENT UNDER THE CAPTION "EXECUTIVE COMPENSATION." Management For For 3 THE RATIFICATION OF THE AUDIT COMMITTEE'S ENGAGEMENT OF ERNST & YOUNG LLP AS PIER 1 IMPORTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For HMS HOLDINGS CORP. Security 40425J101 Meeting Type Annual Ticker Symbol HMSY Meeting Date 26-Jun-2012 ISIN US40425J1016 Agenda 933637956 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT M. HOLSTER Management For For ELECTION OF DIRECTOR: JAMES T. KELLY Management For For ELECTION OF DIRECTOR: WILLIAM C. LUCIA Management For For ELECTION OF DIRECTOR: WILLIAM S. MOSAKOWSKI Management For For ELECTION OF DIRECTOR: BART M. SCHWARTZ Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S 2 Management For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For NEKTAR THERAPEUTICS Security Meeting Type Annual Ticker Symbol NKTR Meeting Date 28-Jun-2012 ISIN US6402681083 Agenda 933636269 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT B. CHESS Management For For 1B. ELECTION OF DIRECTOR: SUSAN WANG Management For For 1C. ELECTION OF DIRECTOR: ROY A. WHITFIELD Management For For 2. TO APPROVE THE 2012 PERFORMANCE INCENTIVE PLAN AND THE RESERVATION OF AN ADDITIONAL 5,300, COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER. Management Against Against 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Campbell Multi-Strategy Trust (Registrant) By (Signature and Title)* /s/ Thomas. P. Lloyd Thomas P. Lloyd, Secretary Date August 21, 2012   * Print the name and title of each signing officer under his or her signature.
